Case 8:18-bk-13311-SC                Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23         Desc
                                      Main Document     Page 1 of 83



 1   D. EDWARD HAYS, #162507
     ehays@marshackhays.com
 2   LAILA MASUD, #311731
     lmasud@marshackhays.com
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, California 92620
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778

 6   Attorneys for Chapter 7 Trustee,
     RICHARD A. MARSHACK
 7
                                       UNITED STATES BANKRUPTCY COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 9

10       In re                                                 Case No. 8:18-bk-13311-SC
11       RUBY’S DINER, INC., a California corporation, et      Chapter 7
         al.,
12                                                             (Jointly Administered with Case Nos.:
                         Debtor.                               8:18-bk-13197-SC; 8:18-bk-13198-SC;
13                                                             8:18-bk-13199-SC; 8:18-bk-13200-SC;
         Affects:                                              8:18-bk-13201-SC; 8:18-bk-13202-SC)
14
         ☐       ALL DEBTORS                                   AMENDED PROOF OF SERVICE
15                                                             RE: STIPULATION BETWEEN
         ☒       RUBY’S DINER, INC., ONLY                      TRUSTEE, CASBURE
16                                                             MANAGEMENT, AND STEVE CRAIG
         ☐       RUBY’S SOCAL, DINERS, LLC, ONLY               TO CONTINUE HEARING ON
17                                                             MOTION TO SELL ASSETS
         ☐       RUBY’S QUALITY DINERS, LLC, ONLY
18                                                             [STIPULATION FILED 8/2/21 AS DK.
         ☒       RUBY’S HUNTINGTON BEACH, LTD.                 NO. 1124]
19               ONLY
                                                               Current Hearing:
20       ☐       RUBY’S LAGUNA HILLS, LTD. ONLY                Date: August 4, 2021
                                                               Time: 11:00 a.m.
21       ☒       RUBY’S OCEANSIDE, LTD, ONLY                   Courtroom: 5C
                                                               Location: 411 West Fourth Street,
22       ☐       RUBY’S PALM SPRINGS, LTD. ONLY                Santa Ana, CA 92701-4593
23                                                             Proposed Continued Hearing:
                                                               Date: August 18, 2021
24                                                             Time: 11:00 a.m.
                                                               Courtroom: 5C 1
25                                                             Location: 411 West Fourth Street,
                                                               Santa Ana, CA 92701-4593
26

27
     1
       ZoomGov only hearing date - accessibility information will be provided by the Court in its
28   tentative ruling prior to the hearing. Accessibility information on Judge Clarkson's posted hearing
     calendar may be viewed online at: http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/?jid=SC.
           AMENDED PROOF OF SERVICE RE: STIPULATION TO CONTINUE SALE HEARING AND RELATED DEADLINES
     4829-0751-2233, v. 1/1015-134
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 2 of 83



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: STIPULATION BETWEEN TRUSTEE, CASBURE
MANAGEMENT, AND STEVE CRAIG TO CONTINUE HEARING ON MOTION TO SELL ASSETS will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On August 2, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 2, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA EMAIL: INTERESTED PARTY: RAV, LLC C/O COUNSEL RANDY MICHELSON,
RANDY.MICHELSON@MICHELSONLAWGROUP.COM

VIA PERSONAL DELIVERY: PRESIDING JUDGE’S COPY
HONORABLE SCOTT C CLARKSON
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
RONALD REAGAN FEDERAL BUILDING AND COURTHOUSE
411 WEST FOURTH STREET, SUITE 5130 / COURTROOM 5C
SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  August 2, 2021                 Cynthia Bastida                                                 /s/ Cynthia Bastida
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 3 of 83


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     ATTORNEY FOR DEBTOR RUBY’S DINER, INC., A CALIFORNIA CORPORATION; INTERESTED PARTY
       DOUGLAS CAVANAUGH; AND INTERESTED PARTY RALPH KOSMIDES: Leo A Bautista
       leo.bautista@lewisbrisbois.com, mona.jackson@lewisbrisbois.com; Chris.Rodriguez@lewisbrisbois.com,
       ralphk@cox.net, dcavanaugh@bcccmgmt.com
     ATTORNEY FOR PLAINTIFF RICHARD A MARSHACK (TR): Christopher Dale Beatty
       cbeatty@millerbarondess.com, aransom@millerbarondess.com, docket@millerbarondess.com,
       lperry@millerbarondess.com
     ATTORNEY GEORGE B BLACKMAR: George B Blackmar gblackmar@bpslaw.net
     INTERESTED PARTY COURTESY NEF: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com; Angela@MarguliesFaithLaw.com; Vicky@MarguliesFaithLaw.com
     ATTORNEY FOR CREDITOR STAR-WEST PARKWAY MALL, LP: Dustin P Branch
       branchd@ballardspahr.com, carolod@ballardspahr.com; hubenb@ballardspahr.com
     ATTORNEY FOR INTERESTED PARTY PETER MASTAN: Christopher Celentino
       chris.celentino@dinsmore.com, caron.burke@dinsmore.com; SDCMLFiles@DINSMORE.COM
     ATTORNEY FOR INTERESTED PARTY DOUGLAS CAVANAUGH AND INTERESTED PARTY RALPH
       KOSMIDES: Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
     ATTORNEY FOR DEFENDANTS AND INTERESTED PARTIES RALPH KOSMIDES AND DOUGLAS
       CAVANAUGH: David P Corchetiere dcrochetiere@bautelaw.com, hwells@bautelaw.com
     ATTORNEY FOR INTERESTED PARTY PETER MASTAN: Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM; Katrice.ortiz@dinsmore.com; caron.burke@dinsmore.com
     ATTORNEY FOR CREDITOR US FOODS, INC: Aaron Davis aaron.davis@bryancave.com,
       kat.flaherty@bryancave.com
     INTERESTED PARTY COURTESY NEF: Caroline Djang caroline.djang@bbklaw.com, C190@ecfcbis.com;
       sansanee.wells@bbklaw.com; wilma.escalante@bbklaw.com
     ATTORNEY FOR CREDITOR SAN DIEGO COUNTY TREASURER-TAX COLLECTOR: Laura E Dolan
       LAURA.DOLAN@SDCOUNTY.CA.GOV, odette.ortega@sdcounty.ca.gov; kristen.howard@sdcounty.ca.gov
     ATTORNEY ALAN FRIEDMAN and ATTOREY FOR CREDITOR STEVEN L CRAIG: Alan J Friedman
       afriedman@shulmanbastian.com, lgauthier@shulmanbastian.com
     ATTORNEY FOR INTERESTED PARTY RUBY’S FANCHISE SYSTEMS, INC., A CALIFORNIA
       CORPORATION: Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com
     ATTORNEY FOR DEFENDANTS AND INTERESTED PARTIES DOUGLAS CAVANAUGH AND RALPH
       KOSMIDES: Maria L Garcia Maria.L.Garcia@lewisbrisbois.com
     ATTORNEY FOR CREDITOR COMMITTEE WINTHROP COUCHOT GOLUBOW HOLLANDER LLP: Alastair M
       Gesmundo agesmundo@wghlawyers.com, jmartinez@wghlawyers.com
     ATTORNEY FOR CREDITOR COMMITTEE WINTHROP COUCHOT GOLUBOW HOLLANDER LLP: Richard H
       Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com; jmartinez@wghlawyers.com;
       Meir@virtualparalegalservices.com
     INTERESTED PARTY COURTESY NEF: Steven T Gubner sgubner@bg.law, ecf@bg.law
     ATTORNEY FOR CREDITOR OPUS BANK: David M. Guess guessd@gtlaw.com
     ATTORNEY FOR U.S. TRUSTEE UNITED STATES TRUSTEE (SA): Michael J Hauser
       michael.hauser@usdoj.gov
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR CREDITOR MARVI LAND: Samy Henein samyhenein@aol.com, az@suppalaw.com
     ATTORNEY FOR CREDITOR COMMITTEE WINTHROP COUCHOT GOLUBOW HOLLANDER LLP: Garrick A
       Hollander ghollander@wghlawyers.com, pj@wcghlaw.com; jmartinez@wghlawyers.com;
       Meir@virtualparalegalservices.com
     ATTORNEY FOR OTHER PROFESSIONAL DONLIN RECANO & COMPANY, INC.: Lillian Jordan
       ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
     INTERESTED PARTY COURTESY NEF: David S Kupetz dkupetz@sulmeyerlaw.com,
       dperez@sulmeyerlaw.com; dperez@ecf.courtdrive.com; dkupetz@ecf.courtdrive.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
        Case 8:18-bk-13311-SC                    Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 4 of 83


        ATTORNEY FOR PACHULSKI STANG ZIELH & JONES LLP, CREDITOR OPUS BANK, DEBTOR RUBY’S
         DINER, INC., A CALIFORNIA CORPORATION; DEBTOR RUBY’S HUNTINGTON BEACH, LTD., A
         CALIFORNIA LIMITED PARTNERSHIP; DEBTOR’S RUBY’S LAGUNA HILLS, LTD., A CALIFORNIA LIMITED
         PARTNERSHIP; DEBTOR RUBY’S OCEANSIDE LTD., A CALIFORNIA LIMITED PARTNERSHIP; DEBTOR
         RUBY’S PALM SPRINGS, LTD., A CALIFORNIA LIMITED PARTNERSHIP; DEBTOR RUBY’S QUALITY
         DINERS, LLC, A DELAWARE LIMITED LIABILITLY COMPANY; DEBTOR RUBY’S SOCAL DINERS, LLC, A
         DELAWARE LIMITED LIABILITY COMPANY: William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;
         jokeefe@pszjlaw.com; banavim@pszjlaw.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
         tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
        INTERESTED PARTY COURTESY NEF: Craig G Margulies Craig@MarguliesFaithlaw.com,
         Vicky@MarguliesFaithlaw.com; Helen@MarguliesFaithlaw.com; Angela@MarguliesFaithlaw.com
        TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
        ATTORNEY FOR CREDITORS FAMILY TREE PRODUCE, INC.; SUNRISE PRODUCE, INC.; INTERESTED
         PARTY LOWEY ENTERPRISES dba SUNRISE PRODUCE, A CALIFORNIA CORPORATION: Robert S
         Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com; lgarrett@swelawfirm.com;
         jchung@swelawfirm.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK: Laila Masud lmasud@marshackhays.com,
         lmasud@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
        ATTORNEY FOR CREDITOR OPUS BANK: Jessica G McKinlay mckinlay.jessica@dorsey.com
        ATTORNEY FOR INTERESTED PARTY PILLSBURY WINTHROP SHAW PITTMAN LLP: Malcolm D Minnick
         dminnick@pillsburylaw.com, m.minnick@comcast.net
        ATTORNEY FOR DEFENDANTS AND INTERESTED PARTIES BEACHCOMBER AT CRYSTAL COVE LLC;
         LIGHTHOUSE CAFÉ LLC; AND SHAKE SHACK CRYSTAL COVE LLC LLP: Carl Mueller
         cmueller@maloneyfirm.com, llarios@maloneyfirm.com
        ATTORNEY FOR DEFENDANTS BEACHCOMBER MANAGEMENT CRYSTAL COVE LLC; DOUGLAS
         CAVANAUGH AND RALPH KOSMIDES: Aviram Edward Muhtar aviram.muhtar@lewisbrisbois.com
        ATTORNEY FOR DEBTOR RUBY’S DINER, INC., A CALIFORNIA CORPORATION: Jeffrey P Nolan
         jnolan@pszjlaw.com
        ATTORNEY FOR CREDITOR THE IRVINE COMPANY: Ernie Zachary Park ernie.park@bewleylaw.com
        ATTORNEY FOR CREDITOR GRIT DEVELOPMENT, AGENT FOR PLAZA MERCADO, LLC: Thomas J Polis
         tom@polis-law.com, paralegal@polis-law.com; r59042@notify.bestcase.com
        INTERESTED PARTY COURTESY NEF: Todd C Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        ATTORNEY FOR INTERESTED PARTY CASBURE MANAGEMENT, LLC: Samuel A Schwartz
         saschwartz@nvfirm.com, ECF@nvfirm.com
        ATTORNEY FOR INTERESTED PARTY LOVEE D SARENAS: Lovee D Sarenas
         lovee.sarenas@lewisbrisbois.com
        INTERESTED PARTY COURTESY NEF: Valerie Smith claims@recoverycorp.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR CREDITOR PILLSBURY WINTHROP SHAW PITTMAN LLP: Matthew S Walker
         matthew.walker@pillsburylaw.com, renee.evans@pillsburylaw.com, docket@pillsburylaw.com
        ATTORNEY FOR CREDITOR CITY OF HUNTINGTON BEACH: Corey R Weber ecf@bg.law, cweber@bg.law
        ATTORNEY FOR CREDITOR US FOODS, INC.: Sharon Z. Weiss sharon.weiss@bclplaw.com,
         raul.morales@bclplaw.com
        INTERESTED PARTY COURTESY NEF: Christopher K.S. Wong christopher.wong@arentfox.com,
         yvonne.li@arentfox.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 5 of 83


2. SERVED BY UNITED STATES MAIL: CONTINUED:
 MAIL REDIRECTED TO TRUSTEE    UNITED STATES TRUSTEE                                                        INTERESTED PARTY
 DEBTOR                        OFFICE OF THE UNITED STATES                                                  STEVE CRAIG
 RUBY'S DINER, INC., A         TRUSTEE                                                                      410 MACARTHUR BLVD
 CALIFORNIA CORPOR             411 WEST FOURTH STREET                                                       SUITE 100
 4100 MACARTHUR BLVD.          SUITE 7160                                                                   NEWPORT BEACH, CA 92660
 SUITE 310                     SANTA ANA, CA 92701-4500
 NEWPORT BEACH, CA 92660-2050

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR
 ADDRESS                                           ALICE COURY AND THOMAS PIKE                              ALLAN AND SHIRLEY RICHARDSON
 ALEXANDER B. AND IRENE M.                         22682 LEDANA                                             23815 VILLENA
 MCDONALD                                          MISSION VIEJO CA 92691                                   MISSION VIEJO, CA 92692-1823
 MCDONALD LIVING TRUST
 24076 GOURAMI BAY
 DANA POINT CA 92629

 RDI - SECURED                                     RDI - SECURED CREDITOR                                   RDI - SECURED CREDITOR
 CREDITOR/INVESTOR                                 ANNE K RELPH                                             ANNE K. RELPH
 ALLAN E. & SHIRLEY                                THE RELPH LIVING TRUST                                   THE RELPH LIVING TRUST
 RICHARDSON                                        PO BOX 9018                                              PO BOX 790
 1673 MISSION MEADOWS DRIVE                        LAGUNA BEACH, CA 92652-7015                              WESTCLIFFE, CO 81252-0790
 OCEANSIDE CA 92057

 RDI - SECURED                                     RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 CREDITOR/INVESTOR                                 ARTHUR AND BETH YOUNG                                    CREDITOR/INVESTOR/POC
 ANNE L. CLARK                                     4051 SHOREBREAK DR.                                      ADDRESS
 2330 VIA MARIPOSA WEST, APT.                      HUNTINGTON BEACH CA 92649                                BETTE MCKINNEY
 Q                                                                                                          3719 EAST FIFTH STREET
 LAGUNA WOODS CA 92637                                                                                      LONG BEACH CA 90814

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 CANDACE AND MICHAEL O'BRIEN                       CATHY CAMPBELL                                           ADDRESS
 13600 MARINA POINTE DR., #1702                    180 FRANKLIN CORNER RD K15                               CHERYL THOREEN
 MARINA DEL REY CA 90292                           LAWRENCEVILLE, NJ 08648                                  19 SHADE TREE
                                                                                                            IRVINE CA 92603

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           CLIFFORD & KAREN STEMBER                                 ADDRESS
 CHRISTI G. DYER, TRUSTEE                          906 CARSON STREET                                        CONSTANCE D WILSON
 DYER FAMILY TRUST                                 UPLAND CA 91784                                          ACQUIRED FROM JOHN RAYMOND
 24292 TOPONAS COURT                                                                                        WILSON JR.
 LAGUNA NIGUEL CA 92677                                                                                     1290 BIRMINGHAM DR
                                                                                                            ENCINITAS CA 92024




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 6 of 83


 RDI - SECURED CREDITOR/POC                        RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED CREDITOR
 ADDRESS                                           CREDIT MANAGEMENT ASSOCIATION                            DAVID AND GRETCHEN
 COUNTY OF ORANGE                                  ATTN: MIKE JONCICH                                       1900 VINE STREET #302
 P.O. BOX 4515                                     40 EAST VERDUGO AVENUE                                   LOS ANGELES, CA 90068-3979
 SANTA ANA, CA 92702-4515                          BURBANK, CA 91502-1931
 ATTN: BANKRUPTCY UNIT

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           DAVID AND LOIS GOREN                                     ADDRESS
 DAVID AND GRETCHEN LANDAU                         C/O DONALD W. SIEVEKE                                    DAVID AND LOIS GOREN
 730 W DORAN ST                                    1113 N. SPURGEON STREET                                  24 JUPITER HILLS DRIVE
 GLENDALE CA 91203                                 SANTA ANA, CA 92701                                      NEWPORT BEACH, CA 92660-9206

 NEW ADDR PER 12/09/20 EMAIL                       SEE NEW ADDR 12/09/20                                    RDI - SECURED
 RDI - SECURED                                     RDI - SECURED                                            CREDITOR/INVESTOR
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            DAVID MELVOLD
 DAVID J. AND MAUREEN L.                           DAVID J. AND MAUREEN L. MELVOLD                          EXECUTOR, ESTATE OF EMMY
 MELVOLD                                           24 SONRISA                                               QUINN
 29911 OSPREY COURT                                IRVINE CA 92620                                          29911 ESPREY COURT
 TAVARES, FL 32778                                                                                          TAVARES, FL 32778

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           DAVID R. & ARLENE A. BELT                                ADDRESS
 DAVID P. WELLS                                    3455 ROYAL ROAD                                          DAVID R. & ARLENE A. BELT
 5704 GRANITE BEND CT                              VISTA CA 92084                                           8975 LAWRENCE WELK DR APT 395
 GRANITE BAY CA 95746                                                                                       ESCONDIDIO, CA 92026

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR
 DAVID WELLS                                       DIANA RAINFORTH                                          DON AND ANN DELANEY
 8430 BRIDGEWATER COURT                            33651 FLYING JIB DRIVE                                   3721 DAFFODIL AVENUE
 GRANITE BAY CA 95746                              MONARCH BEACH CA 92629                                   CORONA DEL MAR CA 92625

 RDI - SECURED                                     RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 CREDITOR/INVESTOR/POC                             ED S. & ANNE L. FARBER                                   CREDITOR/INVESTOR/POC
 ADDRESS                                           16311 FANTASIA LANE                                      ADDRESS
 DOROTHY J. BRIDEWESER                             HUNTINGTON BEACH CA 92649                                FRANCES (MYRON) COOPER
 24326 PARKPLACE DRIVE                                                                                      28399 BORGONA
 LAGUNA NIGUEL CA 92677                                                                                     MISSION VIEJO CA 92692

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR
 GARY M. & JANET GREEN                             HANS AND MAUREEN DEBEER                                  HAROLD E. AND HANNAH J. MEANY
 925 FLAGSTONE DRIVE                               21261 MANZANILLO                                         601 CARNATION AVENUE
 SANTA MARIA CA 93455-4181                         MISSION VIEJO CA 92692                                   CORONA DEL MAR CA 92625




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 7 of 83


 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 HARVEY AND JOYCE JENSEN                           HOPE G. LUEDEKE, TRUSTEE OF THE                          ADDRESS
 33102 BIG SUR STREET                              MARITA TRUST                                             HOWARD AND CAROL JENSEN
 DANA POINT CA 92629                               3 PURSUIT, UNIT 312                                      10651 OVERMAN AVENUE
                                                   ALISO VIEJO CA 92656                                     CHATSWORTH CA 91311

 RDI - SECURED                                     RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 CREDITOR/INVESTOR                                 JAMES AND JANET SHIELDS                                  CREDITOR/INVESTOR
 JACK M. & MARSHA H. CLARK                         22921 PALENCIA LANE                                      JAMES AND MARY LOU LESTER
 256 MAYFLOWER DRIVE                               LAGUNA NIGUEL, CA 92677-2742                             THE LESTER FAMILY TRUST
 NEWPORT BEACH CA 92660                                                                                     28 DRAKES BAY DRIVE
                                                                                                            CORONA DEL MAR, CA 92625-1008

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 JAMES C. & MARY LOU LESTER                        JAMES L AND CELESTE GRAY                                 ADDRESS
 2936 ALTA VISTA                                   24901 BUTTERCUP DRIVE                                    JAMES W MACDONALD FAMILY
 NEWPORT BEACH CA 92660                            LAGUNA NIGUEL, CA 92677                                  TRUST
                                                                                                            DARLENE H. MACDONALD
                                                                                                            835 W. SOUTH LINKS DRIVE
                                                                                                            WASHINGTON UT 84780

 RTD 12/29/20 UTF                                  RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 RDI - SECURED                                     JIM AND JANET SHIELDS                                    CREDITOR/INVESTOR
 CREDITOR/INVESTOR                                 29632 ALTA TERRA                                         JOAN STEBE (C/O ROBERT STEBE
 JEROME AND MARIAN PEARL                           LAGUNA NIGUEL CA 92677                                   (SON))
 33441 COCKLESHELL DRIVE                                                                                    7 RED OAK CIRCLE
 DANA POINT CA 92629                                                                                        POMONA CA 91766

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           JOHN C. & MARY JANE MALMQUIST                            ADDRESS
 JOEL B. ROTHMAN                                   371 ESTER STREET                                         JOHN HOLLIDAY
 27 CARMEL BAY DRIVE                               COSTA MESA CA 92627                                      12 PINEWOOD
 CORONA DEL MAR CA 92625                                                                                    IRVINE CA 92604

 RDI - SECURED CREDITOR                            RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 JOHN J AND MARY L BLAHA                           JOHN R. WILSON, JR.                                      CREDITOR/INVESTOR/POC
 BLAHA FAMILY TRUST                                2077 SEA VILLAGE CIRCLE                                  ADDRESS
 3410 DOWNING AVENUE                               CARDIFF CA 92007                                         JULIA DAVIDSON & LAWRENCE
 GLENDALE, CA 91208-1507                                                                                    DAVIDSON
                                                                                                            340 ELECTRIC AVENUE
                                                                                                            SEAL BEACH CA 90740

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 KATHLEEN H. TEELE                                 KEITH & JANET WESTERFIELD                                ADDRESS
 1917 YACHT PURITAN                                26 SAGITTA WAY                                           KELLY MICHELLE MERCER
 NEWPORT BEACH CA 92660                            COTO DE CAZA CA 92679                                    3259 FRANCES AVENUE
                                                                                                            LA CRESCENTA CA 91214



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 8 of 83


 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR
 KENNETH MAILMAN                                   KERWIN D. AND CAROLYN S. SECRIST                         KEVIN THOMAS
 6912 VISTA DEL SOL                                872 N. KINTYRE DRIVE                                     PO BOX 8263
 HUNTINGTON BEACH CA 92647                         ORANGE CA 92869                                          NEWPORT BEACH CA 92658-8263

 RDI - SECURED                                     RDI - SECURED CREDITOR/POC                               RDI - SECURED
 CREDITOR/INVESTOR/POC                             ADDRESS                                                  CREDITOR/INVESTOR
 ADDRESS                                           LOS ANGELES COUNTY TREASURER                             MARK & KATHLEEN CHIU
 LAUNA NUTTMAN AND PHILLIP                         & TAX COLLECTOR                                          6632 MARILYN DRIVE
 GRIFFITH                                          PO BOX 54110                                             HUNTINGTON BEACH CA 92647
 5310 CALLE DE RICARDO                             LOS ANGELES, CA 90054
 TORRANCE CA 90505-6219

 DO NOT USE PER EMAIL 06-24-20                     RDI - SECURED                                            RDI - SECURED CREDITOR
 RDI - SECURED                                     CREDITOR/INVESTOR/POC ADDRESS                            MARY ELIN AND MARK H ELLIS
 CREDITOR/INVESTOR                                 MARY ANN SHIELDS TRUSTEE                                 ELLIS SURVIVORS TRUST
 MARY ANN SHIELDS                                  SHIELDS FAMILY TRUST                                     34811 CALLE FORTUNA
 SHIELDS FAMILY TRUST                              MARY ANN AND DENNIS SHIELDS                              CAPISTRANO BEACH, CA 92624-
 6446 FORESTER DRIVE                               23042 CASSANO DR                                         1560
 HUNTINGTON BEACH, CA 92648-                       LAGUNA NIGUEL, CA 92677-2707
 6613

 NEW ADDR PER DK 930                               RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 RDI - SECURED                                     MERRILL AND CAROL CLISBY                                 CREDITOR/INVESTOR/POC
 CREDITOR/INVESTOR/POC                             29 VILLAMOURA                                            ADDRESS
 ADDRESS                                           LAGUNA NIGUEL CA 92677                                   MERRILL AND CAROL CLISBY
 MAUREEN HARRIS                                                                                             THE CLISBY FAMILY TRUST
 1180 W DESERT SPARROW DR                                                                                   2 LAS ESTRELLAS LOOP, UNIT 412
 ST. GEORGE UT 84790                                                                                        RANCHO MISSION VIEJO, CA 92694-
                                                                                                            2416

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR
 ADDRESS                                           MILTON & CORA BLEVINS                                    MYRA L O'CONNELL
 MICHAEL AND JANICE DINGILLO                       1009 LOCKLAYER ST.                                       ROBERT W HILKER
 2019 VIA AGUILA                                   SAN DIMAS CA 91773                                       29822 RUNNING DEER LANE
 SAN CLEMENTE CA 92673                                                                                      LAGUNA NIGUEL, CA 92677-2027

 RDI - SECURED                                     RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 CREDITOR/INVESTOR/POC                             NORMAN D. & MARGARET A.                                  CREDITOR/INVESTOR
 ADDRESS                                           PETRUCCI                                                 O A SIMMON
 MYRA L. O'CONNELL                                 23500 BENDING OAK COURT                                  THE SIMMON TRUST
 30782 CALLE MORAGA                                MURRIETA CA 92562                                        11847 GORHAM AVENUE, #302
 LAGUNA NIGUEL, CA 92677-5503                                                                               LOS ANGELES, CA 90049




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document     Page 9 of 83


 RDI - SECURED                                     NEW ADDR DK 1046 03-09-21                                RDI - SECURED
 CREDITOR/INVESTOR                                 RDI - SECURED CREDITOR/INVESTOR                          CREDITOR/INVESTOR
 O. A. SIMMONS                                     O'BRIEN FAMILY TRUST DATED                               PAMELA FARBER-LEIGH
 33282 ACAPULCO DR.                                7/4/2005                                                 1830 STONER AVE. UNIT #3
 DANA POINT CA 92629                               MICHAEL J. O'BRIEN, TRUSTEE                              LOS ANGELES CA 90025
                                                   321 COMPASS ROSE DRIVE
                                                   DAYTONA, FL 32124

 RDI - SECURED                                     RDI - SECURED CREDITOR/POC                               RDI - SECURED
 CREDITOR/INVESTOR/POC                             ADDRESS                                                  CREDITOR/INVESTOR
 ADDRESS                                           PHILLIP E GRIFFITH                                       PHYLLIS AND GERALD WATERS
 PAMELA J. MONGER                                  5310 CALLE DE RICARDO                                    19232 BECKONRIDGE LANE
 304 W. LAKE SAMMAMISH PKY NE                      TORRANCE, CA 90505-6219                                  HUNTINGTON BEACH CA 9268
 BELLEVUE, WA 98008

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           R. JOHN & JEANNE C. HANNAH                               ADDRESS
 POPE FAMILY BY-PASS TRUST                         5314 CALLE DE RICARDO                                    RALPH W. AND CELIA W. DUDLEY
 WILLIAM E. POPE, TRUSTEE                          TORRANCE CA 90505                                        4905 ALICANTE WAY
 80721 CHERRY HILLS DR                                                                                      OCEANSIDE CA 92056
 LA QUINTA, CA 92253

 RDI - SECURED                                     RTD 08/03/20 UTF                                         RDI - SECURED
 CREDITOR/INVESTOR/POC                             RDI - SECURED CREDITOR/INVESTOR                          CREDITOR/INVESTOR
 ADDRESS                                           RAYMOND & MAUREEN HARRIS                                 RAYMOND L AND MAUREEN
 RAYMOND & GAYLE HASKELL                           13 DESTINY WAY                                           HARRIS
 RAYMOND E. HASKELL AND                            ALISO VIEJO CA 92656                                     3840 LAKESHORE BLVD.
 GAYLE K. HASKELL REVOCABLE                                                                                 LAKEPORT, CA 95453-6617
 TRUST
 2036 COMMODORE ROAD
 NEWPORT BEACH CA 92660

 RDI - SECURED                                     RTD 12/29/20 UTF                                         RDI - SECURED
 CREDITOR/INVESTOR                                 RDI - SECURED CREDITOR/INVESTOR                          CREDITOR/INVESTOR
 RICHARD & SUSAN HANSON                            RICHARD SILVA                                            RICHARD SILVA
 15 CHELSE PT.                                     15 EASTBOURNE BAY                                        RICHARD SILVA PROFIT SHARING
 DANA POINT CA 92629-2750                          LAGUNA NIGUEL CA 92677                                   PLAN
                                                                                                            4012 FLOWERWOOD LANE
                                                                                                            FALLBROOK CA 92028-8042

 RDI - SECURED                                     RDI - SECURED CREDITOR                                   RDI - SECURED
 CREDITOR/INVESTOR/POC                             ROBERT G STEBE                                           CREDITOR/INVESTOR
 ADDRESS                                           208 NE 32ND AVENUE                                       ROBERT P. AND ELAINE A
 ROBERT ALLEN & JAYNE R. HESS                      HILLSBORO, OR 97124-6738                                 CONVERSE
 ROBERT ALLEN AND JAYNE R                                                                                   33701 MARLINSPIKE DRIVE
 HESS TRUST                                                                                                 MONARCH BEACH CA 92629
 79447 S. SUNRISE RIDGE DRIVE
 LA QUINTA CA 92253




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 10 of 83


 RDI - SECURED CREDITOR                            RDI - SECURED                                            RDI - SECURED
 ROBERT WAYNE                                      CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 755 ESPLANADE                                     ROGER AND MARILYN RILEY                                  ADDRESS
 LAKEPORT, CA 95453-5311                           200 VIA BARCELONA                                        RONALD AND LINDA L.
                                                   NEWPORT BEACH CA 92663                                   KIRKPATRICK
                                                                                                            3301 RUTH ELAINE DRIVE
                                                                                                            LOS ALAMITOS CA 90720

 RDI - SECURED CREDITOR                            RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 RONALD R AND PATTY J PANICO                       RONALD R. & PATTY J. PANICO                              CREDITOR/INVESTOR
 513 GARCIA DRIVE                                  20912 SKIMMER LANE                                       RUDY AMAYA
 HEMET, CA 92545-9318                              HUNTINGTON BEACH CA 92646                                26851 ZAPATA CIRCLE
                                                                                                            MISSION VIEJO CA 92691

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED CREDITOR/POC
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            ADDRESS
 RUDY AND EILEEN AMAYA                             RYAN S. AND SHARYL L GRIFFITH                            SAN DIEGO COUNTY TREASURER -
 RAYMUNDO R AMAYA                                  3119 MARWICK                                             TAX COLLECTOR
 AMAYA FAMILY TRUST                                LONG BEACH CA 90808-3610                                 ATTN: BK DESK
 23842 WARDLOW CIRCLE                                                                                       1600 PACIFIC HIGHWAY RM 162
 LAGUNA NIGUEL, CA 92677-1710                                                                               SAN DIEGO CA 92101-2477

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           SUSAN F. WHITE                                           ADDRESS
 SHIELDS FAMILY TRUST                              64 EMERALD BAY                                           TERRENCE LEE & ROSANN
 JANET SHIELDS                                     LAGUNA BEACH CA 92651                                    MCLAUGHLIN
 22921 PALENCIA LN                                                                                          MCLAUGHLIN REVOCABLE TRUST
 LAGUNA NIGUEL, CA 92667                                                                                    2012
                                                                                                            33871 MANTA COURT
                                                                                                            DANA POINT CA 92629

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 ADDRESS                                           THE NEWMAN FAMILY TRUST                                  ADDRESS
 THE AMAYA FAMILY TRUST                            PARVIZ M HARIRI, TRUSTEE                                 THE SILVA FAMILY TRUST
 RUDY AND EILEEN AMAYA                             6338 WILSHIRE BLVD                                       RICHARD SILVA, TRUSTEE
 23842 WARDLOW CIR                                 LOS ANGELES, CA 90048                                    4012 FLOWERWOOD LANE
 LAGUNA NIGUEL, CA 92677                                                                                    FALLBROOK, CA 92028

 RDI - SECURED                                     RDI - SECURED                                            RDI - SECURED CREDITOR
 CREDITOR/INVESTOR/POC                             CREDITOR/INVESTOR/POC ADDRESS                            THOMAS AND ARLENE JONES
 ADDRESS                                           THOMAS A AND SHEREE K MAY                                2995 CEYLON DRIVE
 THOMAS & JUDITH BRADY                             1420 BAY OAKS DRIVE                                      COSTA MESA, CA 92626-3603
 33101 BIG SUR STREET                              LOS OSOS, CA 93402
 DANA POINT CA 92629




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 11 of 83


 RDI - SECURED                                     SEE NEW ADDR 06-24-20                                    NEW ADDR PER EMAIL 06-24-20
 CREDITOR/INVESTOR                                 RDI - SECURED                                            RDI - SECURED
 VERN JOHNSON                                      CREDITOR/INVESTOR/POC ADDRESS                            CREDITOR/INVESTOR/POC
 870 W. JANE CT.                                   WALTER AND NORMA SCHULTE                                 ADDRESS
 UPLAND CA 91786                                   LIVING TRUST                                             WALTER AND NORMA SCHULTE
                                                   WALTER AND NORMA SCHULTE                                 LIVING TRUST
                                                   13872 UNIVERSITY ST                                      WALTER AND NORMA SCHULTE
                                                   WESTMINSTER, CA 92683-2760                               23042 CASSANO DRIVE
                                                                                                            LAGUNA NIGUEL, CA 92677

 SEE NEW ADDR 06-24-20                             NEW ADDR PER EMAIL 06-24-20                              RDI - SECURED
 RDI - SECURED                                     RDI - SECURED                                            CREDITOR/INVESTOR
 CREDITOR/INVESTOR                                 CREDITOR/INVESTOR/POC ADDRESS                            WARREN AND SHEILA NEWMAN
 WALTER B. AND NORMA G.                            WALTER B. AND NORMA G. SCHULTE                           11911 LAWLER STREET
 SCHULTE                                           23042 CASSANO DRIVE                                      LOS ANGELES CA 90066
 13872 UNIVERSITY ST.                              LAGUNA NIGUEL, CA 92677
 WESTMINSTER CA 92683

 RDI - SECURED                                     RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 CREDITOR/INVESTOR/POC                             WESLEY & MARCIA KIM                                      CREDITOR/INVESTOR
 ADDRESS                                           P.O. BOX 97                                              WILLARD AND JUTTA LOOMIS
 WAYNE AND JOANNE ASPINALL                         CORONA DEL MAR CA 92625                                  5642 KINGSFORD TERRACE
 FAMILY TRUST                                                                                               IRVINE CA 92603
 WAYNE AND JOANNE ASPINALL
 21534 CANARIA
 MISSION VIEJO CA 92692-4977

 RDI - SECURED                                     RDI - SECURED CREDITOR/INVESTOR                          RDI - SECURED
 CREDITOR/INVESTOR                                 WILLIAM AND MYRNA WRIGHT                                 CREDITOR/INVESTOR/POC
 WILLIAM & SUSAN HARDY                             3900 TOPSIDE LANE                                        ADDRESS
 635 W. FERN AVENUE                                CORONA DEL MAR CA 92625                                  WILLIAM E POPE
 REDLANDS CA 92373                                                                                          WILLIAM E POPE AND ANNE
                                                                                                            PIERCE
                                                                                                            POPE REVOCABLE TRUST DTD
                                                                                                            4/14/2016
                                                                                                            80721 CHERRY HILLS DRIVE
                                                                                                            LA QUINTA, CA 92253-5600

 RDI - SECURED                                     RTD 12/29/20 UTF                                         RTD 09/22/20 UTF
 CREDITOR/INVESTOR/POC                             SECURED CREDITOR                                         SECURED CREDITOR
 ADDRESS                                           C & C PARTNERSHIP                                        CREDIT MANAGEMENT
 WILLIAM E. AND JOYCE A. POPE                      RONALD CLEAR, PARTNER                                    ASSOCIATION DBA CREDIT
 P.O. BOX 173871                                   56 TESLA                                                 MANAGERS ASSOCIATION
 DENVER CO 80229                                   IRVINE, CA 92618-4603                                    JULIET CHURCHILL, CALIFORNIA
                                                                                                            REGISTERED AGENT
                                                                                                            111 N MARYLAND AVE, SUITE 200
                                                                                                            GLENDALE, CA 91206




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 12 of 83


 RTD 06/05/20 SEE NEW ADDR                         NEW ADDR USPS 06/05/20                                   SECURED CREDITOR
 SECURED CREDITOR                                  SECURED CREDITOR                                         CREDIT MANAGERS ASSOCIATION
 CREDIT MANAGEMENT                                 CREDIT MANAGEMENT ASSOCIATION                            KIMBERLY LAMBERTY, PRESIDENT
 ASSOCIATION DBA CREDIT                            PO BOX 750114                                            303 NORTH GLEN OAK BLVD, SUITE
 MANAGERS ASSOCIATION                              LAS VEGAS NV 89136-0114                                  200
 KIMBERLY A. LAMBERTY,                                                                                      BURBANK, CA 91502
 NEVADA REGISTERED AGENT
 3110 W CHEYENNE AVE, SUITE
 100
 N LAS VEGAS, NV 89032

 INTERESTED PARTY / EXECUTIVE                      INTERESTED PARTY / SPECIAL                               INTERESTED PARTY / SPECIAL
 VP OF OPERATIONS                                  NOTICE                                                   NOTICE
 TAD BELSHE                                        CALIFORNIA ATTORNEY GENERAL                              CALIFORNIA DEPARTMENT OF
 TRN MANAGEMENT                                    XAVIER BACERRA                                           JUSTICE
 25316 STAYSAIL DRIVE                              1300 I STREET                                            XAVIER BECERRA, ATTORNEY
 DANA POINT, CA 92629                              SUITE 1740                                               GENERAL
                                                   SACRAMENTO, CA 95814-2954                                300 S. SPRING STREET
                                                                                                            SUITE 1700
                                                                                                            LOS ANGELES, CA 90013-1256

 INTERESTED PARTY / SPECIAL                        INTERESTED PARTY / SPECIAL                               INTERESTED PARTY / SPECIAL
 NOTICE / POC ADDRESS                              NOTICE / POC ADDRESS                                     NOTICE / POC ADDRESS
 CALIFORNIA DEPARTMENT OF                          EMPLOYMENT DEVELOPMENT DEPT.                             FRANCHISE TAX BOARD
 TAX AND FEE ADMINISTRATION                        BANKRUPTCY GROUP MIC 92 E                                BANKRUPTCY
 COLLECTIONS SUPPORT                               PO BOX 826880                                            SECTION MS: A-340
 BUREAU, MIC: 55                                   SACRAMENTO, CA 94280-0001                                PO BOX 2952
 PO BOX 942879                                                                                              SACRAMENTO, CA 95812-2952
 SACRAMENTO, CA 94279-0055

 INTERESTED PARTY / SPECIAL                        INTERESTED PARTY / SPECIAL                               INTERESTED PARTY / SPECIAL
 NOTICE                                            NOTICE / POC ADDRESS                                     NOTICE
 FRANCHISE TAX BOARD CHIEF                         INTERNAL REVENUE SVC                                     INTERNAL REVENUE SVC
 COUNSEL                                           CENTRALIZED INSOLVENCY                                   INSOLVENCY STOP 5022
 C/O GENERAL COUNSEL                               OPERATION                                                300 N LOS ANGELES ST, RM 406
 SECTION                                           PO BOX 7346                                              LOS ANGELES, CA 90012
 PO BOX 1720, MS: A-260                            PHILADELPHIA, PA 19101-7346
 RANCHO CORDOVA CA 95741-
 1720

 INTERESTED PARTY / SPECIAL                        INTERESTED PARTY / SPECIAL                               RTD 09/11/20 UTF
 NOTICE                                            NOTICE                                                   INTERESTED PARTY / SPECIAL
 INTERNAL REVENUE SVC                              INTERNAL REVENUE SVC                                     NOTICE
 OFFICE OF CHIEF COUNSEL                           GI CARTER LOUIS OR OTHER AGENT                           INTERNAL REVENUE SVC
 10TH STREET AND                                   PO BOX 145595                                            PO BOX 21126
 PENNSYLVANIA AVE NW                               STOP 8420G                                               PHILADELPHIA, PA 19114
 WASHINGTON DC 20530                               CINCINNATI, OH 45250-5585




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 13 of 83


 RTD 07/17/20 UTF                                  INTERESTED PARTY / SPECIAL                               INTERESTED PARTY / SPECIAL
 INTERESTED PARTY / SPECIAL                        NOTICE                                                   NOTICE
 NOTICE                                            INTERNAL REVENUE SVC                                     INTERNAL REVENUE SVC AGENT
 INTERNAL REVENUE SVC                              BEN FRANKLIN STATION                                     2970 MARKET ST
 PO BOX 21126                                      PO BOX 683                                               MAIL STOP 5-Q30133
 DPN 781                                           WASHINGTON, DC 20044                                     PHILADELPHIA, PA 19104-5016
 PHILADELPHIA, PA 19114

 INTERESTED PARTY / SPECIAL                        INTERESTED PARTY / SPECIAL                               INTERESTED PARTY / SPECIAL
 NOTICE                                            NOTICE                                                   NOTICE
 UNITED STATES ATTORNEY'S                          UNITED STATES DEPT. OF JUSTICE                           US SECURTIES & EXCHANGE
 OFFICE                                            BEN FRANKLIN STATION                                     COMMISSION
 300 NORTH LOS ANGELES ST                          PO BOX 683                                               ATTN: BANKRUPTCY COUNSEL
 FEDERAL BUILDING, ROOM 7516                       WASHINGTON DC 20044                                      444 SOUTH FLOWER STREET,
 LOS ANGELES, CA 90012                                                                                      SUITE 900
                                                                                                            LOS ANGELES, CA 90071

 SUB OF ATTORNEY 05/14/20 -                        CREDITOR / RFSN                                          SUB OF ATTORNEY 05/14/20 - NOT
 NOT COUNSEL                                       OPUS BANK                                                COUNSEL
 CREDITOR / RFSN                                   ANNETTE W. JARVIS                                        CREDITOR / RFSN
 OPUS BANK                                         GREENBERG TRAURIG LLP                                    OPUS BANK
 MATTHEW J. OLSON                                  222 SOUTH MAIN STREET, 5TH FLOOR                         JOHN S. BAKER, ESQ. & JESSICA G.
 DORSEY & WHITNEY LLP                              SALT LAKE CITY, UT 84101                                 MCKINLAY, ESQ.
 305 LYTTON AVENUE                                                                                          DORSEY & WHITNEY LLP
 PALO ALTO, CA 94301                                                                                        600 ANTON BOULEVARD, SUITE
                                                                                                            2000
                                                                                                            COSTA MESA, CA 92626

 CREDITOR / RFSN                                   20 LARGEST CREDITOR - RUBY'S                             20 LARGEST CREDITOR - RUBY'S
 PLAZA BONITA LLC                                  DINER INC.                                               DINER INC.
 & MISSION VALLEY                                  BENCHMARK HOSPITALITY INC.                               CALIFORNIA RESTAURANT
 SHOPPINGTOWN LLC                                  JOHN FISHER                                              MUTUAL
 C/O GEORGE B. BLACKMAR,                           31781 CAMINO CAPISTRANO                                  BENEFIT CORPORATION
 ESQ., BLACKMAR PRINCIPE &                         SAN JUAN CAPISTRANO, CA 92675-                           DAVID JOHNSON AGENT
 SCHMELTER APC                                     3226                                                     430 N VINEYARD AVE SUITE 102
 600 B STREET SUITE 2250                                                                                    ONTARIO, CA 91764-5453
 SAN DIEGO, CA 92101

 20 LARGEST CREDITOR - RUBY'S                      20 LARGEST CREDITOR/POC                                  RTD 08/28/20 UTF
 DINER INC.                                        ADDRESS - RUBY'S DINER INC.                              20 LARGEST CREDITOR - RUBY'S
 CALIFORNIA RESTAURANT                             CROUDACE & DIETRICH LLP                                  DINER INC.
 MUTUAL                                            OFFICER DIRECTOR MANAGER OR                              DIMITRI'S RESTAURANT INC
 OFFICER DIRECTOR MANAGER                          AGENT                                                    JOHN GANTES AND GEORGE
 OR AGENT                                          2151 MICHELSON DRIVE SUITE 162                           GANTES
 PO BOX 45783                                      IRVINE CA 92612-0305                                     30252 TOMAS
 SAN FRANCISCO, CA 94145-0783                                                                               SUITE 200
                                                                                                            RANCHO SANTA MARGARITA, CA
                                                                                                            92688-2135




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 14 of 83


 RTD 09/22/20 UTF                                  20 LARGEST CREDITOR - RUBY'S                             RTD 08/25/20 UTF
 20 LARGEST CREDITOR - RUBY'S                      DINER INC. - CREDITOR/INVESTOR                           20 LARGEST CREDITOR/POC
 DINER INC.                                        EMANUEL AND JEAN GLASS                                   ADDRESS - RUBY'S DINER INC. -
 EAT AT JOES RESTAURANT INC.                       176 MIRA DEL OESTE                                       CREDITOR/INVESTOR/POC
 JOE CAMPBELL                                      SAN CLEMENTE, CA 92673                                   ADDRESS
 18 BLUE JAY                                                                                                EMANUEL AND JEAN GLASS
 ALISO VIEJO, CA 92656-1870                                                                                 36 CAMINO KATIA
                                                                                                            SAN CLEMENTE, CA 92672-9420

 20 LARGEST CREDITOR - RUBY'S                      20 LARGEST CREDITOR - RUBY'S                             20 LARGEST CREDITOR - RUBY'S
 DINER INC.                                        DINER INC.                                               DINER INC.
 GLASSRATNER ADVISORY &                            GLASSRATNER ADVISORY & CAPITAL                           JOHN F AND ELIZABETH KNIGHT
 CAPITAL GRP                                       GRP                                                      JOHN AND ELIZAGETH KNIGHT
 OFFICER DIRECTOR MANAGER                          OFFICER, DIRECTOR, MANAGER,                              TRUST
 OR AGENT                                          AGENT                                                    DTD 01/06/2016
 19800 MACARTHUR BLVD                              3445 PEACHTREE ROAD                                      167 BAY SHORE AVENUE
 SUITE 820                                         SUITE 1225                                               LONG BEACH, CA 90803-3452
 IRVINE, CA 92612-2427                             ATLANTA, GA 30326-3241

 20 LARGEST CREDITOR - RUBY'S                      20 LARGEST CREDITOR - RUBY'S                             20 LARGEST CREDITOR - RUBY'S
 DINER INC.                                        DINER INC.                                               DINER INC.
 JOHN P AND KATHLEEN H TEELE                       KOHUT & KOHUT LLP C/O JACKSON                            MARY ELIN AND MARK H ELLIS
 THE TEELE FAMILY TRUST                            TIDUS                                                    ELLIS SURVIVORS TRUST
 1917 YACHT PURITAN                                RONALD KOHUT PARTNER                                     34811 CALLE FORTUNA
 NEWPORT BEACH, CA 92660-6716                      2030 MAIN STREET                                         CAPISTRANO BEACH, CA 92624-
                                                   12TH FLOOR                                               1560
                                                   IRVINE, CA 92614-7219

 20 LARGEST CREDITOR - RUBY'S                      20 LARGEST CREDITOR - RUBY'S                             20 LARGEST CREDITOR - RUBY'S
 DINER INC. -                                      DINER INC.                                               DINER INC.
 CREDITOR/INVESTOR                                 PAUL AND BARBARA J PEBBLES                               RUBY'S DINER CITADEL LLC/
 MICHAEL AND KATHRYN MUNZ                          11862 JOHN AVE                                           EUREKA FOODS LLC
 MUNZ FAMILY TRUST                                 GARDEN GROVE, CA 92840-3718                              STEVEN L CRAIG
 520 AVOCADO AVENUE                                                                                         4100 MACARTHUR BLVD. SUITE 200
 CORONA DEL MAR, CA 92625-                                                                                  NEWPORT BEACH, CA 92660-2064
 1918

 RTD 10/29/20 UTF                                  20 LARGEST CREDITOR - RUBY'S                             20 LARGEST CREDITOR - RUBY'S
 20 LARGEST CREDITOR - RUBY'S                      DINER INC.                                               DINER INC.
 DINER INC.                                        RUBY'S DINER ORANGE DEPOT, LLC                           SNELL & WILMER LLP
 RUBY'S DINER ORANGE DEPOT                         OFFICER, DIRECTOR, MANAGER,                              MANAGING PARTNER
 LLC                                               AGENT                                                    ONE ARIZONA CENTER
 JOHN A FISHER AND FABIO                           186 N. ATCHISON                                          PHOENIX, AZ 85004-2281
 RUSSO AND                                         YORBA LINDA, CA 92886
 JOE CAMPBELL
 1640 ORD WAY
 OCEANSIDE, CA 92056-1500




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 15 of 83


 20 LARGEST CREDITOR/POC                           20 LARGEST CREDITOR - RUBY'S                             20 LARGEST CREDITOR - RUBY'S
 ADDRESS - RUBY'S DINER INC.                       DINER INC.                                               DINER INC.
 SNELL & WILMER LLP                                US FOODS - LA MIRADA                                     WARREN AND SHEILA NEWMAN
 OFFICER DIRECTOR MANAGER                          ATTN EVALYN FRAZIER ELSTON                               NEWMAN FAMILY TRUST
 OR AGENT                                          15155 NORTHAM STREET                                     11911 LAWLER STREET
 600 ANTON BLVD                                    LA MIRADA, CA 90638-5754                                 LOS ANGELES, CA 90066-2009
 SUITE 1400
 COSTA MESA, CA 92626-7689

 20 LARGEST CREDITOR/POC                           20 LARGEST CREDITOR/POC                                  20 LARGEST CREDITOR - RUBY'S
 ADDRESS - RUBY'S DINER INC.                       ADDRESS - RUBY'S DINER INC.                              DINER INC.
 WEILAND GOLDEN GOODRICH                           WILLIAM C AND CYNTHIA LYNN                               WILLIAM C TAORMINA TRUSTEE OF
 LLP                                               TAORMINA                                                 THE
 F/K/A LOBEL WEILAND GOLDEN                        CO TRUSTEES OF TAORMINA                                  TAORMINA REV TRUST DTD
 FRIEDMAN                                          REVOCABLE INTER-VIVOS TRUST                              7/26/1983
 MICHAEL WEILAND, PARTNER                          U/T/D J                                                  128 W SYCAMORE
 650 TOWN CENTER DRIVE, SUITE                      TAORMINA FAMILY VENTURE FUND                             ANAHEIM, CA 92805-2603
 600                                               LLC
 COSTA MESA, CA 92626-7121                         611 E ADELE ST
                                                   ANAHEIM, CA 92805-3044

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 3 WIRE GROUP INC                                  A PRICE MACNAIR                                          A RICHARD AND ELEANOR
 OFFICER DIRECTOR MANAGER                          C/O ALFRED P MACNAIR TRUST                               KICHLINE
 OR AGENT                                          1551 E CHEVY CHASE DRIVE                                 THE KICHLINE 1992 FAMILY TRUST
 NW 7964                                           SUITE 213                                                33721 CROSSTACK DRIVE
 PO BOX 1450                                       GLENDALE, CA 91206-4170                                  DANA POINT, CA 92629-4478
 MINNEAPOLIS, MN 55485-7964

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ABBY Z HERNANDEZ-CASTIL                           ABDALRAHMANY MOHAMMED                                    ABIGAIL VILLALOBOS
 66759 TERRACE WAY                                 8876 OVIEDA PLACE                                        17013 VANOWEN STREET #5
 DESERT HOT SPRINGS, CA                            WESTMINSTER, CA 92683-5426                               VAN NUYS, CA 91406-4547
 92240-3257

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ABRAHAM GARCIA                                    ABRAHAM KOBI                                             ABRAHAM OLIVARES
 1726 W WASHINGTON AVE                             6700 FALLBOROK AVE                                       7812 RONALD DRIVE
 SANTA ANA, CA 92706-3228                          SUITE 222                                                HUNTINGTON BEACH, CA 92647-
                                                   WEST HILLS, CA 91307-3926                                7507

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 ABRAHAM OLIVARES                                  ABRAHAM PEREZ VICTORIA                                   ACCOUNTEMPS
 65925 5TH ST                                      13881 TUSTIN EAST DRIVE #60                              OFFICER DIRECTOR MANAGER OR
 DESERT HOT SPRINGS, CA 92240                      TUSTIN, CA 92780-8816                                    AGENT
                                                                                                            PO BOX 743295
                                                                                                            LOS ANGELES, CA 90074-3295




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 16 of 83


 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 ACCOUNTEMPS                                       ACOSTA SUBSIDIARY HOLDINGS INC                           ADAM BEDOLLA
 C/O ROBERT HALF, ATTN:                            DBA ADW ACOSTA LLC                                       324 MAGDALENA DRIVE
 AMBERT BAPTISTE                                   ATTN: TIM WILLIAMS, ACOSTA SALES                         OCEANSIDE, CA 92057-6603
 PO BOX 5024                                       AND MARKETING
 SAN RAMO, CA 94583                                6600 CORPORATE CENTER PKWY
                                                   JACKSONVILLE, FL 32216-0973

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ADAM MARSH                                        ADRIAN IBARRA                                            ADRIANA LUZ SANCHEZ
 21 CAROLINA                                       244 N 6TH STREET                                         2006 HUNTINGTON STREET #A
 IRVINE, CA 92620-1826                             BANNING, CA 92220-4721                                   HUNTINGTON BEACH, CA 92648-
                                                                                                            3198

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ADRIENNE HASLAM                                   ADVANCED RESTAURANT SUPPLY                               AETNA
 31 BENTWOOD LANE                                  OFFICER DIRECTOR MANAGER OR                              OFFICER DIRECTOR MANAGER OR
 ALISO VIEJO, CA 92656-2918                        AGENT                                                    AGENT
                                                   337 W GROVE AVENUE                                       PO BOX 31001-1408
                                                   ORANGE, CA 92865-3205                                    PASADENA, CA 91110-0001

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 AFP SADDINGTON LLP                                AGNENETTE FRATTALONE                                     AIRE RITE AIRCONDITIONING &
 ATTN HUGH SADDINGTON                              486 HAWTHORNE AVE                                        REFRIGERATION IN
 18201 VON KARMAN AVENUE                           EL CAJON, CA 92020-5618                                  DAVE LANGSTON
 SUITE 450                                                                                                  15122 BOLSA CHICA ST
 IRVINE, CA 92612-1195                                                                                      HUNTINGTON BEACH, CA 92649-
                                                                                                            1025

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALAN ALONZO                                       ALANA BYRD                                               ALANA NAY
 8734 E INDIAN HILLS ROAD UNIT                     5620 OLD RANCH ROAD                                      4 MEADOWSWEET
 F                                                 OCEANSIDE, CA 92057-5614                                 IRVINE, CA 92612-2715
 ORANGE, CA 92869-5832

 RDI - CREDITOR                                    RTD 12/29/20 UTF                                         RDI - CREDITOR
 ALANNA WILLIAMS-LIZARRAGA                         RDI - CREDITOR/INVESTOR                                  ALBERTO HERNANDEZ
 600 N THE STRAND APT 3                            ALBERT C. POMMERENK                                      3508 DRIFTWOOD PLACE
 OCEANSIDE, CA 92054-1969                          33322 ASTORIA STREET                                     OCEANSIDE, CA 92056-4733
                                                   DANA POINT CA 92629

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALBERTO MUNOZ                                     ALBERTO PATHE SALAS                                      ALBERTO SOLORZANO
 32555 SKY BLUE WATER APT #2                       1307 BAKER STREET #A                                     320 N PARK VISTA #195
 CATHEDRAL CITY, CA 92234-9519                     COSTA MESA, CA 92626-3942                                ANAHEIM, CA 92806-3735

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALBINO GARCIA                                     ALDEGUNDO RENDON                                         ALDO GARCIA
 7020 VASSAR AVENUE #110                           545 GREENBRIER DRIVE #3                                  207 S DAISY
 CANOGA PARK, CA 91303-1950                        OCEANSIDE, CA 92054-4325                                 SANTA ANA, CA 92703-4308




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 17 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEC ALEXANDER                                    ALEJANDRA HERNANDEZ                                      ALEJANDRO A. MELENDEZ
 19352 BLUEFISH LANE #202                          16661 MCFADDEN AVE                                       8427 TOBIAS AVE APT #6
 HUNTINGTON BEACH, CA 92648-                       TUSTIN, CA 92780-4912                                    PANORAMA CITY, CA 91402-3638
 2436

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEJANDRO BARRIENTOS                              ALEJANDRO MONTIEL                                        ALEJO BOLANOS
 613 33RD STREET                                   7671 AMBERLEAF CIR APT #2                                878 PENNSYLVANIA AVE APT 18
 SAN DIEGO, CA 92102                               HUNTINGTON BEACH, CA 92648-1848                          BEAUMONT, CA 92223-2443

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEX GRAF                                         ALEX RIOS                                                ALEXANDER FELDMAN
 6512 ABBOTT DRIVE                                 152 W MARKET STREET APT 1                                341 VENETO
 HUNTINGTON BEACH, CA 92647-                       LONG BEACH, CA 90805-7160                                IRVINE, CA 92614-5994
 4301

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEXANDER GARCIA                                  ALEXANDER MEGHDADI                                       ALEXANDER ROBERTSON
 8167 PRESTWICK CIRCLE                             8 CALICO                                                 1950 E 16TH STREET
 HUNTINGTON BEACH, CA 92646-                       IRVINE, CA 92614-7086                                    NEWPORT BEACH, CA 92663-5915
 2020

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEXANDRA IVANA                                   ALEXANDRA M OSSYRA                                       ALEXANDRIA N STORY
 9358 PALM CANYON DRIVE                            27 SANTA CATRINA                                         540 BROOKS STREET
 CORONA, CA 92883-7630                             RANCHO SANTA MARGARITA, CA                               OCEANSIDE, CA 92054-4206
                                                   92688-2402

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEXANDRIA R HUMPHREY                             ALEXIS ESCOBAR                                           ALEXIS RAMIREZ
 234 LANTERN LN                                    356 GLENN                                                1425 BUSH ST APT B
 IRVINE, CA 92618-3905                             IRVINE, CA 92620                                         OCEANSIDE, CA 92058-2673

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 ADDRESS                                           ADDRESS                                                  ALEXZA MICHELLE HERRERA
 ALEXIS WESTERFIELD                                ALEXIS WESTERFIELD                                       19822 ISLAND BAY LANE
 3 VIA HUESCA                                      TROY WESTERFIELD - GUARDIAN                              HUNTINGTON BEACH, CA 92648-
 SAN CLEMENTE CA 92673                             3 VIA HUESCA                                             2603
                                                   SAN CLEMENTE, CA 92673-6713

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALEYAH PATRICE GLASPER                            ALFONSO J MORAS CONTRERAS                                ALFONSO ROJAS
 5610 SIROCCO LANE 55                              416 S BIRCH ST APT 12                                    2501 BAKER APT C
 SAN DIEGO, CA 92120-2743                          SANTA ANA, CA 92701-5691                                 SANTA ANA, CA 92707-3617

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 ALFRED P. MACNAIR                                 ALI BRAVO                                                ALICIA TORRES
 132 S EVERETT STREET                              145 CANYON DRIVE APT 230                                 399 LEEWARD COURT
 GLENDALE CA 91205                                 OCEANSIDE, CA 92054-3585                                 OCEANSIDE, CA 92054-4645




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 18 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALIK DESANTIAGO-BLAHA                             ALISA WALKER                                             ALISSA SCHWABENLAND
 1682 W CINDY LANE #B                              2759 COLLEGE BLVD                                        3541 THORNLAKE AVE
 ANAHEIM, CA 92802-4534                            OCEANSIDE, CA 92056-4236                                 LONG BEACH, CA 90808-3353

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALL IN ONE ELECTRIC                               ALLAN R YANEZ                                            ALLANA MITCHELL
 RU GROUNDED INC                                   4228 LEWIS STREET                                        3469 SPECTRUM
 OFFICER DIRECTOR MANAGER                          OCEANSIDE, CA 92056-4251                                 IRVINE, CA 92618-3376
 OR AGENT
 6216 E PACIFIC COAST HWY #320
 LONG BEACH, CA 90803-4867

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           ALLISEN MEDINA                                           ALLISON COLE
 ALLEN E RICHARDSON                                14522 SWEETAN STREET                                     4233 REDLINE DRIVE
 23815 VILLENA                                     IRVINE, CA 92604-2426                                    LAKEWOOD, CA 90713-3332
 MISSION VIEJO, CA 92692

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALLISON GILES                                     ALLYSON GRACE PEFFERS                                    ALONDRA AYALA
 27955 ENCANTO                                     17676 SAN CANDELO STREET                                 14421 RED HILL AVE APT 17
 MISSION VIEJO, CA 92692-2610                      FOUNTAIN VALLEY, CA 92708-5353                           TUSTIN, CA 92780-6245

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ALYSSA DENNIS                                     ALYSSA FAUST                                             ALYSSA TELEPNEV
 3182 COUNTRY CLUB DRIVE                           2575 WILT ROAD                                           19721 WATERBURY LANE
 COSTA MESA, CA 92626-2344                         FALLBROOK, CA 92028-9587                                 HUNTINGTON BEACH, CA 92646-
                                                                                                            3500

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 AMADEO BELTRAN                                    AMANDA FABELA                                            AMANDA GARBER
 1202 S CORTA DRIVE                                18651 DEMION LANE APT B                                  30 CHRISTAMON E
 SANTA ANA, CA 92704-1918                          HUNTINGTON BEACH, CA 92646-8846                          IRVINE, CA 92620-1829

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 AMANDA SLIGAR                                     AMBER AULT                                               AMBER HENSHAW
 5938 SILVEIRA STREET                              23 PALERMO                                               5 WOODSORREL
 CORONA, CA 92880-4628                             IRVINE, CA 92614-5338                                    IRVINE, CA 92604-4623

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 AMBER INGRAM                                      AMBER T EDWARDS                                          AMCOM FOOD SERVICE
 14441 LA FORGE STREET                             5025 COLLWOOD BLVD APT 2303                              14120 VALLEY BLVD
 WHITTIER, CA 90603-1854                           SAN DIEGO, CA 92115-2126                                 CITY INDUSTRY, CA 91746-2802

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 AMELIA PUSPASARI                                  AMMY TRAN                                                AMY MARIE BERBIGLIA
 1543 E BROCKTON AVE                               9350 BOLSA AVE #28                                       19011 STONEHURST LANE
 REDLANDS, CA 92374-3903                           WESTMINSTER, CA 92683-5932                               HUNTINGTON BEACH, CA 92648-
                                                                                                            6123




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 19 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANAHI RIVERA                                      ANAHITA JAFARY                                           ANASTACIO TOXQUI
 344 GARFILED STREET APT #5                        15 CREEKWOOD                                             PO BOX 868
 OCEANSIDE, CA 92054-3223                          IRVINE, CA 92604-3653                                    PALM SPRINGS, CA 92263-0868

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ANCHOR PRINTING                                   ANDREW & BEVERLY CRIST                                   ANDREW BROWNLEE
 OFFICER DIRECTOR MANAGER                          1124 ALVIRA STREET                                       531 WEST NICOLET
 OR AGENT                                          LOS ANGELES CA 90035                                     BANNING, CA 92220-4617
 649 SOUTH B STREET
 TUSTIN, CA 92780-4317

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANDREW SMITH                                      ANDY SOSA                                                ANDY'S MAINTANENCE
 811 SANTA MARIA                                   2029 S HALLADAY STREET                                   OFFICER DIRECTOR MANAGER OR
 IRVINE, CA 92606-0603                             SANTA ANA, CA 92707-2903                                 AGENT
                                                                                                            4624 WEST 14TH STREET
                                                                                                            LAWNDALE, CA 90260-2002

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANGEL BAZAN                                       ANGEL CUAHUIZO                                           ANGEL N MENERA
 4170 SYCAMORE DRIVE                               1500 SAN RAFAEL DRIVE #175                               390 E RAMSEY STREET
 SAN DIEGO, CA 92105-4562                          PALM SPRINGS, CA 92262-1724                              BANNING, CA 92220-4844

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANGEL RODRIGUEZ FRANCISCO                         ANGELA FICAROTTA                                         ANGELICA NAJERA
 729 UTICA AVENUE #5                               537 OMAR STREET                                          854 CENTER STREET APT #3
 HUNTINGTON BEACH, CA 92648-                       BANNING, CA 92220-1290                                   COSTA MESA, CA 92627-3592
 3272

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANGELINA R PENA                                   ANGELIQUE ESCOBOSA                                       ANGELIQUE FINCK
 2055 WESTINGHOUSE ST APT 63                       4457 WHITE PINE WAY                                      14411 MONROE LANE
 SAN DIEGO, CA 92111-6662                          OCEANSIDE, CA 92057-6631                                 WESTMINSTER, CA 92683-4519

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANNA ESCOBOSA                                     ANNA MELLO                                               ANNA SEDGWICK
 4451 WHITE PINE WAY                               3500 S GREENMILE APT 4                                   27092 HIDDEN TRAIL RD
 OCEANSIDE, CA 92057                               SANTA ANA, CA 92704-7000                                 LAGUNA HILLS, CA 92653-5807

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 ANNA UNKE                                         ANNAROSA CAMIRO                                          ANTHONY & JILL ALVAREZ
 25491 SHAWNEE DRIVE                               2723 EMERALD DRIVE                                       1618 VIA SAGE
 LAKE FOREST, CA 92630-3538                        OCEANSIDE, CA 92056-3430                                 SAN CLEMENTE CA 92573

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANTHONY ALESSI HMSHOST                            ANTHONY CHEATHAM                                         ANTHONY CORDERO RODRIGUEZ
 660 ROCKLEDGE DRIVE                               130 W HILL AVE #100                                      22840 STERLING AVE #23
 BETHESDA, MD 20817                                FULLERTON, CA 92832-2983                                 PALM DESERT, CA 92260




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 20 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANTHONY DE SOUZA                                  ANTHONY DOW                                              ANTHONY M PEPITONE
 5480 COPPER CANYON RD UNIT                        22821 SHERMAN WAY                                        1918 KAUAI DRIVE
 D                                                 WEST HILLS, CA 91307-2234                                COSTA MESA, CA 92626-3542
 YORBA LINDA, CA 92887-3937

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANTHONY NAPOLES                                   ANTONIO ARELLANO                                         ANTONIO CUAHUIZO TOXQUI
 21816 PIONEER BLVD. APT 1                         26571 NORMANDALE DR #34F                                 22840 STERLING AVE #42
 HAWAIIAN GARDENS, CA 90716-                       LAKE FOREST, CA 92630-7965                               PALM SPRINGS, CA 92262-6222
 1238

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANTONIO DURAN                                     ANTONIO JIMENEZ                                          ANTONIO RIVERA CASTORELA
 1765 CEDAR APT #1                                 2501 W SUNFLOWER H8                                      1310 BREEZE STREET
 LONG BEACH, CA 90813-1745                         SANTA ANA, CA 92704-7503                                 OCEANSIDE, CA 92058-2262

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ANTONIO TRUJILLO                                  ARACELI MARTINEZ                                         ARACELY HERNANDEZ
 1994 MAPLE AVE #5                                 84420 AMAPOLA LN                                         15361 BEACH BLVD
 COSTA MESA, CA 92627-2654                         COACHELLA, CA 92236-3201                                 MIDWAY CITY, CA 92655-1504

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR/INVESTOR
 ARIANNA BEDOLLA                                   ARKANSAS TECH UNIVERSITY                                 ARLEN ROBERT DIAMOND
 324 MAGDALENA DR                                  FOUNDATION                                               3935 HOLLYLINE AVENUE
 OCEANSIDE, CA 92057-6603                          ATTN: PEGGY AYERS                                        SHERMAN OAKS CA 91423
                                                   1509 N BOULDER AVE
                                                   RUSSELLVILLE, AR 72801-8800

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 ARMANDO BELTRAN                                   ARMANDO CHAVEZ                                           ARMANDO FIGUEROA
 14311 BROWNING AVE APT 44                         442 BROOKS ST APT A                                      131 PIONEER TRAIL
 TUSTIN, CA 92780-6390                             OCEANSIDE, CA 92054-3327                                 PALM SPRINGS, CA 92262-1142

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ARMANDO GONZALEZ-JIMINEZ                          ARTURO ANLEU TIRADO                                      ARTURO BELTRAN
 23234 ORANGE AVE APT #5                           CATALINA CIRCLE APT 239                                  8982 SWITZER DRIVE
 LAKE FOREST, CA 92630-6910                        OCEANSIDE, CA 92056                                      SPRING VALLEY, CA 91977-2205

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ARTURO CASTILLO                                   ASHLEE R. MILLER                                         ASHLEY ARNOULT
 1981 WALLACE AVE #A-203                           4734 SANTA CRUZ AVENUE                                   260 MISSION AVE APT 419
 COSTA MESA, CA 92627-6204                         SAN DIEGO, CA 92107-3547                                 OCEANSIDE, CA 92054-2613

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           ASHLEY GONZALEZ                                          ASHLEY PAUL
 ASHLEY GIANNA WESTERFIELD                         1777 MITCHEL AVE                                         19124 REDFORD LANE
 3 VIA HUESCA                                      TUSTIN, CA 92780-6324                                    HUNTINGTON BEACH, CA 92648-
 SAN CLEMENTE CA 92673                                                                                      2148




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 21 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ASHLEY ROBERTSON                                  AT&T UT                                                  AUBRIE HUDSON
 300 HOLGATE STREET                                OFFICER DIRECTOR MANAGER OR                              25505 RIVER BEND DRIVE APT. F
 LA HABRA, CA 90631-4223                           AGENT                                                    YORBA LINDA, CA 92887
                                                   PO BOX 105068
                                                   ATLANTA, GA 30348-5068

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 AURELIO RIVERA                                    AUTUMN CONATSER                                          AUTUMN KEITH
 1349 BUSH STREET                                  225 7TH STREET                                           606 LAKE STREET #18
 OCEANSIDE, CA 92058-2606                          HUNTINGTON BEACH, CA 92648-5049                          HUNTINGTON BEACH, CA 92648-
                                                                                                            4705

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BAILEY BROOKLYN                                   BAILEY GEDDES                                            BAILEY NICOLE HERNANDEZ
 1017 DELAWARE STREET                              6828 E ALMADA STREET                                     2019 DELAWARE STREET #C
 HUNTINGTON BEACH, CA 92648-                       LONG BEACH, CA 90815-4903                                HUNTINGTON BEACH, CA 92648-
 4307                                                                                                       3722

 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 12/29/20 UTF
 BAKER COMMODITIES INC DBA                         BANK OF HAWAII                                           RDI - CREDITOR/INVESTOR
 THE GREASE COMPANY                                OFFICER DIRECTOR MANAGER OR                              BARBARA AND GARY (WALTERS)
 OFFICER DIRECTOR MANAGER                          AGENT                                                    QUICK
 OR AGENT                                          PO BOX 2900                                              PO BOX 4165
 4020 BANDINI BLVD.                                CENTRAL POINT, OR 97502                                  NEWPORT BEACH CA 92661
 LOS ANGELES, CA 90058-4205

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR/INVESTOR
 BARBARA J. PEEBLES                                BARBARA L WOOD                                           BARBARA LLYONS
 11862 JOHN AVE.                                   4525 TIOGA WAY                                           70269 COLORADO AVENUE
 GARDEN GROVE CA 92840                             CENTRAL POINT, OR 97502-9347                             DANBURY NE 69022

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BARBRA CHILD                                      BEACHCOMBER                                              BEACHCOMBER MGMT CRYSTAL
 959 ESSEX RD                                      OFFICER DIRECTOR MANAGER OR                              COVE LLC
 BEAUMONT, CA 92223-8570                           AGENT                                                    OFFICER DIRECTOR MANAGER OR
                                                   4100 MACARTHUR BLVD                                      AGENT
                                                   SUITE 310                                                15 CRYSTAL COVE
                                                   NEWPORT BEACH, CA 92660-2050                             NEWPORT COAST, CA 92657-2123

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BENITO GALINDO                                    BENITO GONZALEZ                                          BENJAMIN C. STRUBY
 425 MERRIMAC WAY #E-204                           32200 AURORA VISTA #B                                    LATHROP GAGE LLP
 COSTA MESA, CA 92626-6193                         CATHEDRAL CITY, CA 92234-9228                            2345 GRAND BLVD., STE. 2200
                                                                                                            KANSAS CITY, MO 64108-2618

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BENJAMIN MELENDEZ                                 BERNARDINO ALVARADO                                      BERNARDO GONZALEZ
 15701 WILLIMS STREET #232                         10082 BONSER AVENUE                                      6422 TROOST AVE APT 7
 TUSTIN, CA 92780-4848                             GARDEN GROVE, CA 92840-2902                              NORTH HOLLYWOOD, CA 91606-
                                                                                                            2549



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 22 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 BERTHA RAYO                                       BERTHA ROQUE                                             BETH WHITESIDE
 14261 BROWNING AVE #8                             3788 41ST ST APT 106                                     69897 NORTHHAMPTON AVE
 TUSTIN, CA 92780-6380                             SAN DIEGO, CA 92105-2566                                 CATHEDRAL CITY, CA 92234-2591

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 BETHANY PROFETA                                   BETTER BEVERAGES INC                                     BETTY J. GEFELL
 20431 MANSARD LN                                  OFFICER DIRECTOR MANAGER OR                              31991 VIA LA PLATA
 HUNTINGTON BEACH, CA 92646-                       AGENT                                                    SAN JUAN CAPISTRANO CA 92675-
 5138                                              10624 MIDWAY AVENUE                                      3815
                                                   CERRITOS, CA 90703-1522

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 BILL AND RITA HARNACKER                           BILL TAORMINA                                            BILL WHITE
 1171 VIA ARGENTINA                                128 S SYCAMORE STREET                                    AC FOOD HALL PARTNERS
 VISTA CA 92083                                    ANAHEIM, CA 92805                                        15A MELANIE LANE
                                                                                                            UNIT 6
                                                                                                            EAST HANOVER, NJ 07936-1103

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BLANCA C RIVERA                                   BLAS ALVAREZ                                             BLR
 1884 RHODES DRIVE                                 2627 E PALMA AVE SPC 81                                  OFFICER DIRECTOR MANAGER OR
 COSTA MESA, CA 92626-4761                         ANAHEIM, CA 92806                                        AGENT
                                                                                                            PO BOX 41503
                                                                                                            NASHVILLE, TN 37204-1503

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BONDE HANS                                        BONNIE C WYLIE                                           BOX INC
 19361 BROOKHURST STREET                           2203 N. BROADWAY                                         OFFICER DIRECTOR MANAGER OR
 HUNTINGTON BEACH, CA 92646-                       SANTA ANA, CA 92706-2615                                 AGENT
 2924                                                                                                       DEPT 34666
                                                                                                            PO BOX 3900
                                                                                                            SAN FRANCISCO, CA 94139-0001

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BRADY HENKELMAN                                   BRANDON DUDAS                                            BREANNA FERENTZ
 21621 KANEHOE LANE                                10 WEATHERLY DRIVE                                       457 EAST YALE LOOP
 HUNTINGTON BEACH, CA 92646-                       TRABUCO CANYON, CA 92679-8607                            IRVINE, CA 92614-7977
 7861

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BREEANNA GUZZINO                                  BRENDA HERNANDEZ                                         BRIAN E MCLAUGHLIN
 25022 HIDDEN HILLS ROAD APT P                     2509 S SHELTON STREET                                    LAW OFFICES OF BRIAN E
 LAGUNA NIGUEL, CA 92677-8868                      SANTA ANA, CA 92707-3320                                 MCLAUGHLIN
                                                                                                            1871 ATLAS PEAK ROAD
                                                                                                            NAPA, CA 94558-1203

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BRIAN SALYER                                      BRIDGETTE ROBERTS                                        BRIEANA GUSTASON
 3151 COLLEGE AVENUE                               4374 CAMPHOR AVENUE                                      1140 SEA LAVENDER LANE
 COSTA MESA, CA 92626-2641                         YORBA LINDA, CA 92886-3146                               BEAUMONT, CA 92223-8469



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 23 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 BRISEIDA CARRANZA                                 BRITTNEE NORTON                                          BROOKE MORRIS
 4054 42ND STREET                                  1468 ALAMITOS STREET                                     3680 BANYON ROAD
 SAN DIEGO, CA 92105-1507                          LONG BEACH, CA 90813-2213                                YORBA LINDA, CA 92886-6916

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 BRYAN CAVE LEIGHTON PAISNER                       BRYAN CAVE LLP                                           BRYAN CAVE LLP
 LLP                                               MANAGING PARTNER                                         OFFICER DIRECTOR MANAGER OR
 KENNETH COSTELLO                                  PO BOX 503089                                            AGENT
 120 BROADWAY, SUITE 300                           SAINT LOUIS, MO 63150-3089                               3161 MICHELSON DRIVE
 SANTA MONICA, CA 90401                                                                                     SUITE 1500
                                                                                                            IRVINE, CA 92612-4414

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BRYAN ROJAS                                       BRYCE A TURKEL                                           BRYCE CHARITY
 27457 EMBASSY WAY                                 22162 WINDWARD WAY                                       21851 NEWLAND ST #206
 LAGUNA NIGUEL, CA 92677-3742                      LAKE FOREST, CA 92630-3354                               HUNTINGTON BEACH, CA 92646-
                                                                                                            7633

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 BUCK SHEPARD ASSOCIATES                           BULMARO SANCHEZ                                          BYRON DELEON
 INC                                               1839 GREGORY STREET                                      1342 WINDEMERE LANE
 OFFICER DIRECTOR MANAGER                          SAN DIEGO, CA 92102-1237                                 TUSTIN, CA 92780-5728
 OR AGENT
 23041 ALCALDE DRIVE
 LAGUNA HILLS, CA 92653-1301

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CAITLIN LAML                                      CALI THIES                                               CALIF DEPT OF INDUSTRIAL
 9129 OAK CREEK ROAD                               22581 CATANIA                                            RELATIONS
 BEAUMONT, CA 92223-5813                           LAGUNA HILLS, CA 92653-1906                              DIRECTOR
                                                                                                            605 WEST SANTA ANA BLVD
                                                                                                            BLDG. 28 ROOM 625
                                                                                                            SANTA ANA, CA 92701

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CALIF. STATE BOARD OF                             CALIFORNIA - FRANCHISE TAX                               CALIFORNIA AIR RESOURCES
 EQUALIZATION                                      BOARD                                                    BOARD
 SPECIAL OPERATIONS                                ATTENTION BANKRUPTCY                                     1001 'I' STREET
 BANKRUPTCY TEAM                                   BANKRUPTCY BE MS A345                                    PO BOX 2815
 MIC: 74                                           PO BOX 2952                                              SACRAMENTO, CA 95812-2815
 PO BOX 942879                                     SACRAMENTO, CA 95812-2952
 SACRAMENTO, CA 94279-0001

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CALIFORNIA ATTORNEY                               CALIFORNIA DEPART. OF                                    CALIFORNIA DEPART. OF WATER
 GENERAL                                           CORPORATIONS                                             RESOURCES
 XAVIER BACERRA                                    1515 K STREET                                            PO BOX 942836
 1300 I STREET                                     SUITE 200                                                SACRAMENTO, CA 94236-0001
 SUITE 1740                                        SACRAMENTO, CA 95814-4052
 SACRAMENTO, CA 95814-2954



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 24 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CALIFORNIA DEPARTMENT OF                          CALIFORNIA DEPARTMENT OF                                 CALIFORNIA DEPARTMENT OF
 FOOD AND                                          JUSTICE                                                  TOXIC
 AGRICULTURE                                       XAVIER BECERRA, ATTORNEY                                 SUBSTANCES CONTROL
 1220 N. STREET                                    GENERAL                                                  1001 I STREET
 SACRAMENTO, CA 95814-5643                         300 S. SPRING STREET                                     11TH FLOOR
                                                   SUITE 1700                                               SACRAMENTO, CA 95814-2828
                                                   LOS ANGELES, CA 90013-1256

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CALIFORNIA DEPT OF                                CALIFORNIA DEPT OF                                       CALIFORNIA DEPT OF FOOD AND
 CONSERVATION                                      CORPORATIONS                                             AGRICULTURE
 801 K STREET                                      300 S SPRING STREET                                      CDFA/NDFS
 MS 24-01                                          SUITE 15513                                              PO BOX 942872
 SACRAMENTO, CA 95814-3528                         LOS ANGELES, CA 90013-1259                               SACRAMENTO, CA 94271-2872

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 CALIFORNIA DEPT OF PUBLIC                         CALIFORNIA DEPT OF TAX & FEE                             CALIFORNIA DEPT OF TAX AND
 HEALTH                                            ENVIRONMENTAL FEE                                        FEE ADMINISTRATION
 FOOD AND DRUG BRANCH                              PO BOX 942879                                            SPECIAL OPERATIONS BRANCH
 PO BOX 997435                                     SACRAMENTO, CA 94279-6001                                MIC 55
 MS 7602                                                                                                    450 N STREET
 SACRAMENTO, CA 95899-7435                                                                                  PO BOX 942879
                                                                                                            SACRAMENTO, CA 94279-0055

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CALIFORNIA ENVIRONMENTAL                          CALIFORNIA INTEGRATED WASTE                              CALIFORNIA OFFICE OF TOURISM
 PROTECTION                                        MANAGEMENT BOARD                                         PO BOX 101711
 AGENCY                                            1001 I STREET                                            PASADENA, CA 91189-1711
 1001 'I' STREET                                   PO BOX 2815
 PO BOX 2815                                       SACRAMENTO, CA 95812-2815
 SACRAMENTO, CA 95812-2815

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CALIFORNIA RESTAURANT                             CALIFORNIA STATE CONTROLLER                              CAMBRIA BAIRD
 ASSOCIATION                                       UNCLAIMED PROPERTY DIVISION                              5055 CORTE ALACANTE
 621 CAPITOL MALL                                  10600 WHITE ROCK ROAD #141                               OCEANSIDE, CA 92057-3427
 SUITE 2000                                        RANCHO CORDOVA, CA 95670-6293
 SACRAMENTO, CA 95814-4725

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CAMDYN CEARA CRAYCROFT                            CAMILLE CARVALLO                                         CAMPBELL PENSION SERVICES
 14432 BIRMINGHAM DRIVE                            627 SAN LUIS REY DRIVE                                   OFFICER DIRECTOR MANAGER OR
 WESTMINSTER, CA 92683-4817                        OCEANSIDE, CA 92058-1122                                 AGENT
                                                                                                            20750 VENURA BLVD
                                                                                                            SUITE 200
                                                                                                            WOODLAND HILLS, CA 91364-6249

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 CANDICE HAYES                                     CANDICE NARANJO                                          CANDIDO RAMIREZ
 280 E. REED STREET                                24492 CREEKVIEW DRIVE                                    800 FRIGATE AVE SPT #7
 COVINA, CA 91723-1141                             LAGUNA HILLS, CA 92653-4207                              WILMINGTON CA 90744


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 25 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CAREERSELITE INC                                  CARLOS ANTONIO                                           CARLOS ARELLANO
 OFFICER DIRECTOR MANAGER                          32560 CATHEDRAL CANYON                                   6941 OWENSMOUTH AVE #302
 OR AGENT                                          CATHEDRAL CITY, CA 92234-9127                            CANOGA PARK, CA 91303-2378
 PO BOX 10712
 NEWPORT BEACH, CA 92658-5005

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CARLOS CARRILLO                                   CARLOS GARCIA                                            CARLOS GUTIERREZ
 2028 S HALLADAY STREET                            8 69TH PLACE                                             507 DEL REY DRIVE
 SANTA ANA, CA 92707-2904                          LONG BEACH, CA 90803-4521                                PLACENTIA, CA 92870-6202

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CARLOS JIMENEZ                                    CARLOS LIZARRAGA VEGA                                    CARLOS REYES-DELGADILLO
 1130 S SHELTON ST                                 817 ETA STREET APT #906                                  190 W PARK AVE G
 SANTA ANA, CA 92707-1029                          NATIONAL CITY, CA 91950-1421                             EL CAJON, CA 92020-3535

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           CAROLINA GARCIA                                          CAROLYN SILIEZAR-RODRIGUEZ
 CAROL P. GRUBER                                   1155 FIRST AVENUE                                        37573 HIGH RIDGE DRIVE
 CAROL P GRUBER FAMILY TRUST                       CHULA VISTA, CA 91911-3313                               BEAUMONT, CA 92223-8067
 3204 CANYON VIEW DRIVE
 OCEANSIDE CA 92058-7480

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CARRIE REYNOLDS                                   CASEY QUINN                                              CASEY SALAMONE
 REYNOLDS DESIGN GROUP                             2 ENTERPRISE APT 7216                                    17331 ORANGE DRIVE
 223 FAIRVIEW STREET                               ALISO VIEJO, CA 92656-8005                               YORBA LINDA, CA 92886-3227
 LAGUNA BEACH, CA 92651-1433

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CATALINA SCHMIDT                                  CATHERINE C MEALER TRUSTEE                               CAYETANO SOLIS
 1002 S TREMONT STREET                             CATHERINE C. MEALER SURVIVORS                            14031 LEFFINGWELL R #403
 OCEANSIDE, CA 92054-5051                          TRUST                                                    WHITTIER, CA 90604-4212
                                                   10805 HAT CREEK PLACE
                                                   COLORADO SPRINGS, CO 80908-4183

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR/POC
 CAYOLYN CONLEY                                    CECILIA TREJO                                            ADDRESS
 815 S DEMAREE STREET                              20336 COHASSET ST #4                                     CEDRIC S. AND ELIZABETH A
 VISALIA, CA 93277-1782                            WINNETKA, CA 91306-2860                                  FIELDS
                                                                                                            THE FIELDS LIVING TRUST
                                                                                                            709 ORCHID AVE.
                                                                                                            CORONA DEL MAR CA 92625

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 CEFERINO RAMIREZ                                  CELINA MORALEZ                                           CELINA MORALEZ
 25791 VIA LOMAS #186                              1651 MITCHELL AVE APT M4                                 1410 W 10TH STREET
 LAGUNA HILLS, CA 92653-6032                       TUSTIN, CA 92780-5876                                    SANTA ANA, CA 92703




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 26 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CELINA R SOLANO                                   CELSO VIRAMONTES                                         CESAR CANTU
 173 MADISON STREET                                9139 WESTMINSTER AVE                                     3111 MORNINGSIDE DRIVE
 OCEANSIDE, CA 92057-4410                          GARDEN GROVE, CA 92844-2704                              OCEANSIDE, CA 92056-4412

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CESAR EDUARDO PEREZ                               CESAR ESQUIVEL-GALAN                                     CESAR HERNANDEZ
 CASTILLA                                          1805 N BUSH STREET #7                                    160 TROPICANA DRIVE
 630 MASSACHUSETTS AVE SPC                         SANTA ANA, CA 92706-2827                                 OCEANSIDE, CA 92054-3821
 100
 BEAUMONT, CA 92223-2582

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CESAR SANCHEZ RAZO                                CHADWICK BAILEY                                          CHANA DUFUR
 330 W 19TH ST #203                                825 CENTER STREET APT C220                               7545 KATELLA AVENUE #54
 LONG BEACH, CA 90806-5398                         COSTA MESA, CA 92627-6106                                STANTON, CA 90680-2259

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR/POC
 CHANDLER J KIEM                                   CHARLENE R MARTIN                                        ADDRESS
 9 IVY HILL                                        0615 SW PALATINE HILL RD                                 CHARLES AND GLORIA JOHNSON
 IRVINE, CA 92604-4661                             PORTLAND, OR 97219-7879                                  7704 ARMOUR DRIVE
                                                                                                            HEMET CA 92545

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHARLIE PEREZ                                     CHARLOTTE VICTORIA ANNING                                CHELSEA FULLERTON
 2224 PRIMROSE AVENUE APT 2                        520 TERRAINE AVENUE                                      22021 JONESPORT LANE
 VISTA, CA 92083-8053                              LONG BEACH, CA 90814-1945                                HUNTINGTON BEACH, CA 92646-
                                                                                                            8422

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR
 CHELSEA GLOMMEN                                   CHIHIRO FUJIKAWA                                         CHIHIRO FUJIKAWA
 3861 STANFORD DRIVE                               31442 PASEO DE LA PLAYA                                  1319 CORTE ALEMANO
 OCEANSIDE, CA 92056-6318                          LAGUNA NIGUEL CA 92677                                   COSTA MESA, CA 92626-1664

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHILDRENS HOSPITAL LOS                            CHLOE GARIBAY                                            CHRIS PAPPAS
 ANGELES                                           9440 EL VALLE AVENUE                                     13939 NORTHWEST FREEWAY
 PO BOX 12021                                      FOUNTAIN VALLEY, CA 92708-4535                           HOUSTON, TX 77040-5115
 BELFAST, ME 04915-4011

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHRISHAYLA JACKSON                                CHRISTIAN ARCE                                           CHRISTIAN JOSE CHAVEZ
 4 JUAN CIRCLE                                     624 DE LUZ ROAD APT 47                                   24641 CRESTA COURT
 PALM SPRINGS, CA 92262-1433                       FALLBROOK, CA 92028-1977                                 LAGUNA HILLS, CA 92653-4206

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHRISTINA M DRIESBAUGH                            CHRISTINA SANCHEZ                                        CHRISTOPHER ALLEN ROBERTSON
 13379 APACHE TRAIL                                488 LARAINE DRIVE                                        1409 ARROW LANE
 CABAZON, CA 92230-2148                            BEAUMONT, CA 92223-1537                                  HUNTINGTON BEACH, CA 92648-
                                                                                                            3712




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 27 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHRISTOPHER BAKER                                 CHRISTOPHER BENITEZ                                      CHRISTOPHER GARDNER
 7943 4TH PLACE                                    96 BRIARWOOD                                             80 HUNTINGTON STREET #305
 DOWNEY, CA 90241-3238                             IRVINE, CA 92604-3752                                    HUNTINGTON BEACH, CA 92648-
                                                                                                            5344

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHRISTOPHER R HANSARD                             CHRISTOPHER SIGLER                                       CHRISTY L FOWLER
 506 CALLE MONTECITO                               532 HAZEL                                                PO BOX 5393
 OCEANSIDE, CA 92057-5248                          CORONA DEL MAR, CA 92625-2535                            HUNTINGTON BEACH, CA 92615-
                                                                                                            5393

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CHRISTY RATLIFF                                   CIERRA DIAZ                                              CITY OF IRVINE
 9229 CITY LIGHTS DRIVE                            524 BIG BEND WAY APT C                                   ATTN. BUSINESS LICENSE
 ALISO VIEJO, CA 92656-2658                        OCEANSIDE, CA 92058-7949                                 PO BOX 19575
                                                                                                            IRVINE, CA 92623-9575

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 CITY OF NEWPORT BEACH                             CITY OF OCEANSIDE                                        CIVICOM INC
 REVENUE DIVISION                                  300 NORTH COAST HWY                                      OFFICER DIRECTOR MANAGER OR
 PO BOX 1935                                       OCEANSIDE, CA 92054-2859                                 AGENT
 CA 93658                                                                                                   PO BOX 4689
                                                                                                            GREENWICH, CT 06831-0412

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CLAIRE MITCHELL                                   CLAUDIA CARRENO                                          CLAUDIA FELIX
 6703 E SALVADOR STREET                            1475 OAK DRIVE APT 30                                    669 E LINCOLN STREET
 LONG BEACH, CA 90815-2406                         VISTA, CA 92084-4030                                     BANNING, CA 92220-6065

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CLAUDIA MAGALLANES                                CLEVELAND HEARTLAB INC                                   CLYDE & CO LLP
 325 POMELO DRIVE #A11                             OFFICER DIRECTOR MANAGER OR                              OFFICER DIRECTOR MANAGER OR
 VISTA, CA 92081-6497                              AGENT                                                    AGENT
                                                   DEPT CH19545                                             PO BOX 7001
                                                   PALATINE, IL 60055-9545                                  DUBAI, UNITED ARAB EMERITES

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 COLEMAN S R MORGAN                                COLIN COOPER                                             COMPEAT INC
 1445 PEACOCK BLVD                                 222 FRANKFORT AVE                                        OFFICER DIRECTOR MANAGER OR
 OCEANSIDE, CA 92056-3036                          HUNTINGTON BEACH, CA 92648-4928                          AGENT
                                                                                                            773 SAN MARIN DRIVE
                                                                                                            SUITE 2320
                                                                                                            NOVATO, CA 94945-1366

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 COMPLETE OFFICE OF                                COMPLETE OFFICE OF CALIFORNIA,                           COMPUMARK
 CALIFORNIA INC                                    INC                                                      OFFICER DIRECTOR MANAGER OR
 OFFICER DIRECTOR MANAGER                          12724 MOORE STREET                                       AGENT
 OR AGENT                                          CERRITOS, CA 90703-2121                                  PO BOX 71892
 PO BOX 4318                                                                                                CHICAGO, IL 60694-1892
 CERRITOS, CA 90703-4318


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 28 of 83


 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 ADDRESS                                           ADDRESS                                                  CONNIE PEREZ
 CONNIE O'BRIEN                                    CONNIE O'BRIEN                                           51453 BONITA AVE
 O'BRIEN FAMILY TRUST                              O'BRIEN FAMILY TRUST                                     CABAZON, CA 92230-3314
 39993 CORTE LORCA                                 321 COMPASS ROSE DRIVE
 MURRIETA CA 92562                                 DAYTONA BEACH, FL 32124

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CORAL ANN GANGITANO                               CORFIELD FELD LLP                                        CORINA ESTRADA
 322 6TH STREET                                    OFFICER DIRECTOR MANAGER OR                              15472 FRIAR STREET
 HUNTINGTON BEACH, CA 92648-                       AGENT                                                    VAN NUYS, CA 91411-1011
 4602                                              30270 RANCHO VIEJO ROAD
                                                   SAN JUAN CAPISTRANO, CA 92675-
                                                   1556

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CORODATA RECORDS                                  CORODATA RECORDS MANAGEMENT                              CORODATA SHREDDING INC
 MANAGEMENT INC                                    INC                                                      OFFICER DIRECTOR MANAGER OR
 ROBERT J SCHMITZ AGENT                            ROBERT J SCHMITZ CEO                                     AGENT
 PO BOX 842638                                     12375 KERRAN STREET                                      PO BOX 846137
 LOS ANGELES, CA 90084-2638                        POWAY, CA 92064-6801                                     LOS ANGELES, CA 90084-6137

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 CORPORATE CREATIONS                               CORY HELMS                                               COSTCO
 CALIFORNIA INC.                                   11160-C1 SOUTH LAKES DRIVE                               OFFICER DIRECTOR MANAGER OR
 AGENT FOR SERVICES OF                             #278                                                     AGENT
 PROCESS                                           RESTON, VA 20191-4327                                    999 LAKE DRIVE
 11380 PROSPERITY FARMS RD                                                                                  ISSAQUAH, WA 98027-5367
 STE 221
 PALM BEACH GARDENS FL
 33410-3465
 USPS CHANGE

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 COSTCO MEMBERSHIP                                 COUNTY OF ORANGE                                         COURTNEY CLYDE
 OFFICER DIRECTOR MANAGER                          ATTN. TREASURER-TAX COLLECTOR                            2000 PARK AVENUE #12
 OR AGENT                                          PO BOX 1438                                              LONG BEACH, CA 90815-2845
 PO BOX 34783                                      SANTA ANA, CA 92702-1438
 SEATTLE, WA 98124-1783

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 COURTNEY SMITH                                    COX BUSINESS                                             COX COMMUNICATIONS
 401 ATLANTA AVENUE #50                            DEPARTMENT 102280                                        OFFICER DIRECTOR MANAGER OR
 HUNTINGTON BEACH, CA 92648-                       PO BOX 1259                                              AGENT
 5316                                              OAKS, PA 19456-1259                                      PO BOX 34783
                                                                                                            PHOENIX, AZ 85072

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CREED WREN                                        CRISTEN ASTBURY-CYPRA                                    CRISTINA DANIELLE SANCHEZ
 3372 TOOPAL DRIVE                                 16531 ALLIANCE AVENUE #M                                 2006 HUNTINGTON STREET APT #A
 OCEANSIDE, CA 92058-7494                          TUSTIN, CA 92780-1792                                    HUNTINGTON BEACH, CA 92648-
                                                                                                            3198


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 29 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CSC LAWYERS INCORPORATING                         CT CORPORATION SYSTEM                                    CTUIT INC
 SERVICE                                           AGENT OF SERVICE OF PROCESS                              OFFICER DIRECTOR MANAGER OR
 AGENT OF SERVICE OF                               FOR                                                      AGENT
 PROCESS FOR                                       JP MORGAN CHASE BANK                                     773 SAN MARIN DRIVE
 THE IRVINE COMPANY LLC                            111 EIGHTH AVE 13TH FLOOR                                SUITE 2320
 2710 GATEWAY OAKS DRIVE                           NEW YORK, NY 10011-5213                                  NOVATO, CA 94945-1366
 SUITE 150N
 SACRAMENTO, CA 95833-3502

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 CUSTOM BUSINESS SOLUTIONS                         DAJANAE A WILKERSON                                      DALTON TETREAULT
 INC                                               572 61ST STREET                                          914 CALIFORNIA STREET
 OFFICER DIRECTOR MANAGER                          SAN DIEGO, CA 92114-2411                                 HUNTINGTON BEACH, CA 92648-
 OR AGENT                                                                                                   4302
 12 MORGAN
 IRVINE, CA 92618-2003

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DANIEL A AGUILAR-PRADO                            DANIEL ARELLANO                                          DANIEL GOMEZ
 55910 HAUGEN LEHMAN WY                            22751 EL PRADO APT 10306                                 12686 LAURY LANE
 WHITEWATER, CA 92282-3158                         RANCHO SANTA MARGARITA, CA                               MORENO VALLEY, CA 92553-2325
                                                   92688-3852

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 DANIEL HERNANDEZ                                  DANIEL J AND DAWN CRAIG                                  DANIEL MENDOZA
 23266 ORANGE AVENUE APT 8                         23871 WILLOWS DRIVE                                      4605 BEACH BLVD #4
 LAKE FOREST, CA 92630-4855                        APT. 390                                                 BUENA PARK, CA 90621
                                                   LAGUNA HILLS, CA 92653-1955

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DANIELA FLOREZ                                    DANIELLE NICOLE DIAZ                                     DANIELLE POTTER
 1036 ARENA CIRCLE                                 2043 WHITETREE CIRCLE                                    411 HOWARD AVENUE APT 4
 VISTA, CA 92083-3177                              HUNTINGTON BEACH, CA 92648                               LOS ALAMITOS, CA 90720

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DANYELLE ELLIS                                    DAPHNE MALINSKY                                          DAPHNE MALINSKY
 51835 LOIS AVE                                    2811 PORTOLA DRIVE                                       C/O RUBY'S DINER INC
 CABAZON, CA 92230-4402                            COSTA MESA, CA 92626-5820                                4100 MACARTHUR BLVD
                                                                                                            SUITE 310
                                                                                                            NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 DARIO DIAZ                                        DAVID & CLAIRE HECHT                                     ADDRESS
 2265 PLACENTIA AVE APT B                          720 MAR VISTA AVENUE                                     DAVID & CLAIRE HECHT
 COSTA MESA, CA 92627-3362                         SEAL BEACH CA 90740                                      HECHT FAMILY TRUST
                                                                                                            13281 DEL MONTE DRIVE #34A
                                                                                                            SEAL BEACH, CA 90740




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 30 of 83


 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 DAVID & MARGARET HAWE                             DAVID ALCALA                                             DAVID AND CLAIRE HECHT
 18082 HALLSWORTH CIRCLE                           828 CHESTNUT AVENUE #11                                  HECHT FAMILY TRUST
 VILLA PARK CA 92861                               LONG BEACH, CA 90813-4175                                13281 DEL MONTE DRIVE #34A
                                                                                                            SEAL BEACH, CA 90740-4574

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR/POC ADDRESS
 DAVID DANIELS                                     DAVID LONGO                                              DE NOVO LEGAL PC
 1742 N WILLOW WOODS DRIVE                         11482 HARRISBURG RD                                      2055 CORTE DEL NOGAL
 #A                                                LOS ALAMITOS, CA 90720                                   CARLSBAD, CA 92011-1412
 ANAHEIM, CA 92807-1440

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 DEANNA AND ROLAND SHORTER                         ADDRESS                                                  DEANNA CHRISTIE
 1018 FRIEDEL AVENUE                               DEANNA AND ROLAND SHORTER                                628 OAK GLADE ROAD
 VANCOUVER WA 98664                                8701 NE 88TH STREET                                      FALLBROOK, CA 92028-3692
                                                   VANCOUVER WA 98662

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 DEANNA STOHL                                      DEBBIE CRAWFORD                                          DEBORAH PAGET
 21270 BEACH BLVD #I207                            24259 EL PILAR                                           234 LANTERN LANE
 HUNTINGTON BEACH, CA 92648-                       LAGUNA NIGUEL, CA 92677-3505                             IRVINE, CA 92618-3905
 5406

 RDI - CREDITOR/POC ADDRESS                        SEE NEW ADDR 01-11-21                                    NEW ADDR PER NTC [DK 985]
 DEBORAH PAGET                                     RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR
 2 ENTERPRISE APT 4103                             DEBORAH SIMMONS                                          DEBORAH SIMMONS
 ALISO VIEJO, CA 92656                             11847 GORHAM AVENUE UNIT 302                             655 GOODPASTURE IS. RD. #118
                                                   LOS ANGELES CA 90049                                     EUGENE, OR 97401

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 DEBORAH WILKER                                    DECENENT'S TRUST OF THE O'TOOLE                          DELANE F DUDAS
 3217 LA ENCINA WAY                                FA                                                       10 WEATHERLY DRIVE
 PASADENA CA 91107                                 10141 OVERHILL DRIVE                                     TRABUCO CANYON, CA 92679-8607
                                                   SANTA ANA, CA 92705-1515

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DELAWARE SECRETARY OF                             DELILAH PHAN                                             DENISE SANCHEZ
 STATE                                             344 PORTICO AISLE                                        344 N SAN GORGINIO
 DELAWARE DIVISION OF                              IRVINE, CA 92606-8348                                    BANNING, CA 92220-5522
 CORPORATIONS
 PO BOX 5509
 BINGHAMTON, NY 13902-5509

 SEE NEW ADDR 06-24-20                             NEW ADDR PER EMAIL 06-24-20                              RDI - CREDITOR/INVESTOR
 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              DENNIS C. CHATTON
 DENNIS AND MARY SHIELDS                           ADDRESS                                                  2756 GOLDCREEK STREET
 6446 FORESTER DRIVE                               DENNIS AND MARY SHIELDS                                  HENDERSON NV 89052
 HUNTINGTON BEACH CA 92648                         23042 CASSANO DRIVE
                                                   LAGUNA NIGUEL, CA 92677




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 31 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DENNIS DE GUZMAN                                  DENNIS H MILLER                                          DEPARTMENT OF ALCOHOLIC BEV
 37 COLONIAL                                       725 TERRA AVENUE #32A                                    CONT
 IRVINE, CA 92620-2520                             ASHLAND, OR 97520-8509                                   3927 LENNANE DRIVE
                                                                                                            SUITE A
                                                                                                            NEWPORT BEACH, CA 92661

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DEREK EDWARDS                                     DEREK J ANDREWS                                          DERENICE HERNANDEZ
 1050 MAGNOLIA AVENUE                              1819 HUMMINGBIRD DRIVE                                   15601 TUSTIN VILLAGE WAY APT 18
 BEAUMONT, CA 92223-1837                           COSTA MESA, CA 92626-4802                                TUSTIN, CA 92780-4948

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 DEVIN POURIAN                                     DEVIN REDMOND                                            DEVYN AGUILAR
 418 E. OCEANFRONT #A                              8405 SUNBEAM CIRCLE                                      6073 E CAMINO MANZANO
 NEWPORT BEACH CA 92661                            HUNTINGTON BEACH, CA 92646-1638                          ANAHEIM, CA 92807-3216

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 DEVYNN MEINER                                     DIAMOND SHARP CUTLERY SERVICE                            DIANA RAMOS
 5811 FURNACE CREEK ROAD                           AKA PRO EDGE KNIFE                                       1049 E 3RD STREET APT 4
 YORBA LINDA, CA 92886-6021                        513 MERCURY LN                                           LONG BEACH, CA 90802-3467
                                                   BREA, CA 92821-4831

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 DIANNA ZURBUCHEN TRUSTEE                          DIANNE CONNOR                                            DIEGO CARRANZA
 AKA MITCH'S A/C AND REFRIG                        MARY GUSTAFSON AND JEAN ANN                              420 HOITT ST #3
 ACQUIRED FROM WILLIAM                             GUSTAFSON                                                SAN DIEGO, CA 92102-3153
 ZURBUCHEN                                         27331 HIDDEN TRAIL ROAD
 1254 N CHRISTINE ST                               LAGUNA HILLS, CA 92653-5874
 ORANGE, CA 92869-1200

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DIEGO HERNANDEZ                                   DIEGO VINARSKY                                           DILLON SESMA
 23266 ORANGE AVENUE #8                            7337 SHOUP AVENUE                                        9932 BEWERLY LANE
 LAKE FOREST, CA 92630-4855                        WEST HILLS, CA 91307-1737                                GARDEN GROVE, CA 92841-3839

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 DIMITRA DOIPHODE                                  DIMITRI'S RESTAURANT INC.                                DIMITRIS RESTAURANT PARTNERS
 135 ARDEN                                         RUBY'S DINER TUSTIN                                      LTD
 IRVINE, CA 92620-0295                             OFFICER DIRECTOR MANAGER OR                              DBA RUBY'S TUSTIN, CA 3001
                                                   AGENT                                                    PO BOX 53696
                                                   PO BOX 52230                                             IRVINE, CA 92619-3696
                                                   IRVINE, CA 92619-2230

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 DINGILLO FAMILY TRUST                             DIRK MCNAMEE                                             DISCOUNT MOVERS INC
 C/O DONATO M AND NANCY G                          309 MARIGOLD AVENUE                                      OFFICER DIRECTOR MANAGER OR
 DINGILLO                                          CORONA DEL MAR, CA 92625-3050                            AGENT
 29191 RIDGEVIEW DRIVE                                                                                      2941 N HESPERIAN STREET #8
 LAGUNA NIGUEL, CA 92677                                                                                    SANTA ANA, CA 92706-1109




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 32 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DJR VENTURES INC                                  DJR VENTURES INC                                         DLS LIVING TRUST
 JAMES SCHAEFFER AND                               RICHARD NEUMANN                                          17042 GILLETTE AVENUE
 RICHARD POWELL                                    1024 E LANCASTER AVENUE                                  IRVINE, CA 92614-5601
 1008 UPPER GULPH ROAD                             ROSEMONT, PA 19010-1409
 SUITE 201
 WAYNE, PA 19087-2700

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DONAJI BRINDLEY                                   DONALD AND MILDRED BEAVER                                DONALD CASTILLO-OCELOTL
 365 POMELO DRIVE APT F1                           BEAVER FAMILY TRUST                                      811 W GATEWAY DRIVE
 VISTA, CA 92081-6389                              24121 WINDWARD DRIVE                                     PALM SPRINGS, CA 92262-1428
                                                   DANA POINT, CA 92629-4439

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/POC ADDRESS
 DONALD E. LAVOIE                                  DONALD H. ELLIS                                          DONALD LAVOIE DBA
 20 LYON                                           28412 CALLE MIRA MONTE                                   DEVELOPMETRICS
 NEWPORT COAST CA 92657-1102                       SAN JUAN CAPISTRANO CA 92675                             20 LYON
                                                                                                            NEWPORT COAST, CA 92657-1102

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              ADDRESS PER WEBSITE
 DONALD R. & MILDRED FAY                           ADDRESS                                                  RDI - CREDITOR
 CHRIS BEAVER                                      DONATO M. & NANCY G. DINGILLO                            DONLIN RECANO & COMPANY, INC.
 24121 WINDWARD DRIVE                              29191 RIDGEVIEW DRIVE                                    48 WALL STREET
 MONARCH BEACH CA 92629                            LAGUNA NIGUEL CA 92677                                   NEW YORK, NY 10005

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 DONLIN RECANO & COMPANY,                          DONNA D. ANDREWS                                         DOREE PISANO
 INC.                                              7156 S. VERBENA WAY                                      22435 CAMINITO PACIFICO
 6201 15TH AVENUE                                  CENTENNIEL CO 80112                                      LAGUNA HILLS, CA 92653-1136
 BROOKLYN NY 11219

 RDI - CREDITOR                                    RTD 12/29/20 UTF                                         RDI - CREDITOR/POC ADDRESS
 DOREEN ZARAGOZA                                   RDI - CREDITOR/INVESTOR                                  DOUGLAS L. SALISBURY
 5656 NORWALK BLVD                                 DOROTHY MCLAUGHLIN                                       17042 GILLETTE AVENUE
 WHITTIER, CA 90601-2532                           3 PURSUIT (THE COVINGTON) # 241                          IRVINE, CA 92614-5601
                                                   ALISO VIEJO CA 92650

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 DOUGLAS S CAVANAUGH                               DREW AND NAPIER LLC                                      DUKE LITTLEJOHN
 4100 MACARTHUR BLVD                               OFFICER DIRECTOR MANAGER OR                              1002 S TREMONT STREET
 SUITE 310                                         AGENT                                                    OCEANSIDE, CA 92054-5051
 NEWPORT BEACH, CA 92660-2050                      10 COLLYER QUAY
                                                   10TH FLOOR OCEAN FINANCIAL
                                                   CENTRE
                                                   SINGAPORE 049315

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 DULCE ANGELICA GONZALEZ                           DYLAN DURHAM                                             DYLAN NARO-JOHNSON
 1415 W NORTH STREET APT 524                       8420 DREY ROAD                                           16761 VIEWPOINT LANE #320
 ANAHEIM, CA 92801-4319                            WESTMINSTER, CA 92683-7806                               HUNTINGTON BEACH, CA 92647-
                                                                                                            4785


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 33 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 07/24/20 UTF
 DYNAMIC CONCEPTS INC                              ECOLAB INC                                               RDI - CREDITOR/INVESTOR
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              ED & JOYCE HOROWITZ
 OR AGENT                                          AGENT                                                    16211 OSBORNE STREET
 16501 SCIENTIFIC WAY                              PO BOX 100512                                            WESTMINSTER CA 92863
 IRVINE, CA 92618-4392                             PASADENA, CA 91189-0003

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           EDER TORRES                                              EDGAR RIOS
 ED & JOYCE HOROWITZ                               16180 AVENUE RAMADA                                      24522 RAYMOND WAY #A
 3408 SPARKLER DRIVE                               DESERT HOT SPRINGS, CA 92240-                            LAKE FOREST, CA 92630-4452
 HUNTINGTON BEACH CA 92649                         9032

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 EDGAR RUIZ                                        EDISON FIRE EXTINGUISHER CO INC                          EDISON FIRE PROTECTION INC
 4542 HAWLEY BLVD                                  OFFICER DIRECTOR MANAGER OR                              3621 EAGLE ROCK BLVD
 SAN DIEGO, CA 92116-3401                          AGENT                                                    LOS ANGELES, CA 90065-3622
                                                   3621 EAGLE ROCK BLVD
                                                   LOS ANGELES, CA 90065-3622

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 EDITH AND LINDA SHIELDS                           EDMOND WESTFALL                                          EDUARDO GUERRERO
 24655 ELIOISA DRIVE                               31 BENTWOOD LANE                                         5950 RANCHO MISSION ROAD UNIT
 MISSION VIEJO CA 92691                            ALISO VIEJO, CA 92656-2918                               175
                                                                                                            SAN DIEGO, CA 92108-2542

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 EDUARDO MENDOZA                                   EDUARDO SANCHEZ                                          EDWARD AND JOYCE HOROWITZ
 4423 MENLO AVENUE APT 12                          2521 W SUNFLOWER #L5                                     3408 SPARKLER DRIVE
 SAN DIEGO, CA 92115-4429                          SANTA ANA, CA 92704-7524                                 HUNTINGTON BEACH, CA 92649-
                                                                                                            1924

 RDI - CREDITOR                                    RDI - CREDITOR                                           SEE NEW ADDR 06-24-20
 EDWARD BUSHMAN                                    EDWIN QUIRINO                                            RDI - CREDITOR/INVESTOR
 4564 HAZELNUT AVENUE                              426 AMMANITION ROAD APT 608                              EDYTHE B. PEARCE
 SEAL BEACH, CA 90740-2918                         FALLBROOK, CA 92028-3272                                 3400 WAGNER HEIGHTS ROAD,
                                                                                                            APT. 257
                                                                                                            STOCKTON CA 95209

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 EILEEN R. BAUMEL                                  ADDRESS                                                  EILISH HAYES
 5287 PINA                                         EILEEN R. BAUMEL                                         5851 BEACH DRIVE #IH117
 LAGUNA WOODS CA 92637                             KAREN PRIESMAN                                           LONG BEACH, CA 90815-4146
                                                   5813 JOHNSON AVENUE
                                                   BETHESDA MD 20817

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 ELAINA M SCOTT                                    ADDRESS                                                  ELAINE M WESTFALL
 29805 AVENIDA LA PAZ #B                           ELAINE ANN PROKO                                         31 BENTWOOD LANE
 CATHEDRAL CITY, CA 92234-3656                     222 W. BLUEBELL AVENUE                                   ALISO VIEJO, CA 92656-2918
                                                   ANAHEIM CA 92802



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 34 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ELEANOR WILLIAMS                                  ELENA PEREZ                                              ELEONORE TERRIS
 24 ACACIA TREE LANE                               344 GARFIELD STREET #12                                  1420 CRESTVIEW AVENUE
 IRVINE, CA 92612-2201                             OCEANSIDE, CA 92054-3224                                 SEAL BEACH, CA 90740-5722

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ELIAS ASTIN                                       ELISA CASTILLO                                           ELISHA MONIQUE GUTIERREZ
 812 HUNTINGTON STREET                             25633 PRESIDENT AVENUE #2                                7222 ALLIANCE COURT
 HUNTINGTON BEACH, CA 92648-                       HARBOR CITY, CA 90710-2639                               SAN DIEGO, CA 92119-1522
 4756

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ELIZABETH HAMBY                                   ELIZABETH JENSEN                                         ELIZABETH LUJANO
 11650 MATHEWS ROAD                                4114 VAN DYKE AVENUE                                     5533 ADOBE FALLS RD UNIT #1
 BANNING, CA 92220-6903                            SAN DIEGO, CA 92105-1517                                 SAN DIEGO, CA 92120-4456

 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 08/25/20 UTF
 ELIZABETH SZUIC                                   ELLIOT NUNEZ                                             RDI - CREDITOR/INVESTOR/POC
 25492 MCINTYRE STREET                             526 WOOD STREET                                          ADDRESS
 LAGUNA HILLS, CA 92653-5444                       SANTA ANA, CA 92703-4230                                 EMANUEL & JEAN GLASS
                                                                                                            36 CAMINO KATIA
                                                                                                            SAN CLEMENTE CA 92672-9420

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 EMANUEL GARATE                                    EMILIANNA PROCELA                                        EMILIANO CHAVEZ
 1235 CAMINITO CITA                                PO BOX 221                                               23266 ORANGE AVENUE #8
 SAN DIEGO, CA 92154-3247                          BANNING, CA 92220-0002                                   LAKE FOREST, CA 92630-4855

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 EMILIO CORONA                                     EMILY ADRIG                                              EMILY AKINS
 1425 BUSH STREET APT B                            236 SONOMA AISLE                                         9 BROOKDALE
 OCEANSIDE, CA 92058-2673                          IRVINE, CA 92618-3908                                    IRVINE, CA 92604-3312

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 EMILY KELLEY                                      EMILY M SIFFRIN                                          EMILY M STONER
 20421 VENUS CIRCLE                                372 REED AVENUE                                          9341 HYANNIS PORT DRIVE
 HUNTINGTON BEACH, CA 92646-                       MOJAVE, CA 93501-7174                                    HUNTINGTON BEACH, CA 92646-
 4756                                                                                                       3513

 RDI - CREDITOR                                    RDI - CREDITOR                                           SEE NEW ADDR 12/09/20
 EMILY VALENCIANO                                  EMMA SEXTON                                              RDI - CREDITOR/INVESTOR
 236 AMHERST AISLE                                 6111 KELLEY CIRCLE                                       EMMY QUINN
 IRVINE, CA 92612-4664                             HUNTINGTON BEACH, CA 92647-6420                          PO BOX 2
                                                                                                            SAN JUAN CAPISTRANO CA 92693

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 EMMY QUINN                                        EMPLOYMENT DEVELOPMENT                                   ENRIQUE GUERRERO
 27111-A CAPOTE DE PASEO                           DEPARTMENT                                               815 S ORANGE
 SAN JUAN CAPISTRANO, CA                           BANKRUPTCY GROUP MIC 92E                                 SANTA ANA, CA 92701-5847
 92675-6201                                        PO BOX 826880
                                                   SACRAMENTO, CA 94280-0001



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 35 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ENRIQUE HERNANDEZ CARILLO                         ENVIRONMENTAL PROTECTION                                 ENVIRONMENTAL PROTECTION
 9623 HAZARD AVENUE                                AGENCY                                                   AGENCY
 GARDEN GROVE, CA 92844-3139                       75 HAWTHORNE STREET                                      ARIEL RIOS BUILDING
                                                   SAN FRANCISCO, CA 94105-3941                             1200 PENNSYLVANIA AVENUE NW
                                                                                                            WASHINGTON, DC 20460-0001

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ERICK TALBOT                                      ERICK V PEREZ                                            ERIK FIGUEROA
 5815 E LA PALMA AVENUE #39                        14525 MANZANILLO STREET                                  19206 PARTHENIA STREET #3
 ANAHEIM, CA 92807-2242                            CABAZON, CA 92230-4103                                   NORTHRIDGE, CA 91324-3676

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ERIK ROMERO                                       ERIKA AGUILAR                                            ERNESTO REYES
 6654 ROSE AVENUE                                  12583 JOSEPHINE STREET                                   61 BONANZA ROAD
 LONG BEACH, CA 90805-1659                         GARDEN GROVE, CA 92841-4618                              PALM SPRINGS, CA 92262-1131

 RDI - CREDITOR                                    RDI - CREDITOR                                           NEW ADDR DK 706 06-24-20
 ESMERALDA FONSECA                                 ESTANISLAO BOLANOS                                       RDI - CREDITOR/INVESTOR
 350 TALON RIDGE WAY APT 409                       317 W 9TH STREET                                         ESTATE OF EDYTHE B. PEARCE
 OCEANSIDE, CA 92058-7121                          LONG BEACH, CA 90813-4213                                C/O DENISE PEARCE, TRUSTEE
                                                                                                            6939 ATLANTA CIRCLE
                                                                                                            STOCKTON, CA 95219

 CHANGE OF ADDR 02/08/21                           NEW ADDR PER 12/09/20 EMAIL                              RDI - CREDITOR/INVESTOR/POC
 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  ADDRESS
 ESTATE OF EMMY QUINN                              ESTATE OF EMMY QUINN                                     ESTATE OF EMMY QUINN
 29911 ESPREY COURT                                29911 OSPREY COURT                                       C/O DAVID MELVOLD
 TAVARES, FL 32778                                 TAVARES, FL 32778                                        24 SONRISA
                                                                                                            IRVINE, CA 92620

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ESTIBALIS JASMINE JOYA                            EULALIO RINCON                                           EUREKA FOOD ENTERPRISES, LLC
 13003 JUDITH STREET                               23145 LOS ALISOS BLVD APT 295                            STEVEN L. CRAIG
 BALDWIN PARK, CA 91706-5840                       MISSION VIEJO, CA 92691-2304                             4100 MACARTHUR BLVD.
                                                                                                            SUITE 200
                                                                                                            NEWPORT BEACH, CA 92660-2064

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 EUSEBIO SALMERON                                  EVALYNN SUNDARA                                          EVAN APOLONIO
 1420 SHERYL LANE                                  9834 ACACIA AVENUE #A                                    1653 PANTHER LANE
 NATIONAL CITY, CA 91950-3765                      GARDEN GROVE, CA 92841-7213                              BEAUMONT, CA 92223-5180

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           F&M FOOD SERVICE INC.                                    FACILITEC WEST
 EVANGELINE V. PROVOST                             JOHN FISHER                                              OFFICER DIRECTOR MANAGER OR
 PROVOST FAMILY TRUST                              550 DEEP VALLEY DRIVE                                    AGENT
 4490 MESA DRIVE, APT. #315                        SUITE 120                                                PO BOX 6008
 WEST                                              PALOS VERDES PENINSULA, CA                               SAN PEDRO, CA 90734-6008
 OCEANSIDE, CA 92056                               90274-3664




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 36 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FAMILY TREE PRODUCE                               FEDERAL EXPRESS UT                                       FELIPE QUIROZ
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              202 S. BROADWAY
 OR AGENT                                          AGENT                                                    SANTA ANA, CA 92701-5658
 5510 E. LA PALMA AVENUE                           PO BOX 7221
 ANAHEIM, CA 92807-2108                            PASADENA, CA 91109-7321

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FELIPE VAZQUEZ PULIDO                             FERNANDO CORTEZ                                          FERNANDO VICTORIA
 12740 BARBARA ANN ST.                             2772 TREAT STREET                                        416 W. SAN YSIDRO BLVD.
 NORTH HOLLYWOOD, CA 91605-                        SAN DIEGO, CA 92102-2726                                 SAN YSIDRO, CA 92173-2443
 5040

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FERNANDO ZAMORA                                   FILIBERTO PEREZ                                          FINGAL FAHRNEY & CLARK LLP
 1501 PULS ST.                                     1086 STANLEY AVE APT 301                                 OFFICER DIRECTOR MANAGER OR
 OCEANSIDE, CA 92058-2743                          LONG BEACH, CA 90804-8295                                AGENT
                                                                                                            5120 CAMPUS DRIVE
                                                                                                            SUITE 200
                                                                                                            NEWPORT BEACH, CA 92660-2101

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FIRST INSURANCE FUNDING                           FISHBOWL INC                                             FLOR DEL ROCIO ESTRADA
 CORP                                              OFFICER DIRECTOR MANAGER OR                              17141 SHERMAN WAY
 OFFICER DIRECTOR MANAGER                          AGENT                                                    VAN NUYS, CA 91406-3618
 OR AGENT                                          DEPT AT 952733
 PO BOX 7000                                       ATLANTA, GA 31192-0001
 CAROL STREAM, IL 60197-7000

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           FLORENCIO LEON MORA                                      FLORENCIO SALAZAR
 FLORANNE DUNNING                                  32215 RANCHO VISTA APT 2                                 10271 KERN AVE.
 THE RONALD A DUNNAND AND                          CATHEDRAL CITY, CA 92234                                 GARDEN GROVE, CA 92843-5007
 FLORANNE
 F DUNNING FAMILY TRUST
 2731 PEBBLE DRIVE
 CORONA DEL MAR, CA 92625-
 1500

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 FRANCES LAMBERT                                   FRANCHISE TAX BOARD                                      FRANCHISE TAX BOARD CHIEF
 JACKIE RIEGEL (POA)                               BANKRUPTCY SECTION MS A340                               COUNSEL
 1427 REGATTA ROAD                                 PO BOX 2952                                              C/O GENERAL COUNSEL SECTION
 LAGUNA BEACH, CA 92651-3029                       SACRAMENTO CA 95812-2952                                 PO BOX 1720, MS: A-260
                                                                                                            RANCHO CORDOVA, CA 95741-1720

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 FRANCIS (FRANK) AND JEAN                          FRANCIS CHAPAROSA                                        FRANCISCO AGUILAR
 O'TOOLE                                           P.O. BOX 828                                             7270 8TH ST #43
 10141 OVERHILL DRIVE                              CABAZON, CA 92230-0828                                   BUENA PARK, CA 90621-2236
 SANTA ANA CA 92705



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 37 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FRANCISCO DOMIN MEDA                              FRANCISCO FIGUEROA                                       FRANCISCO IBARRA
 TOPETE                                            1164 BRIAN STREET                                        1 PRAIRIE MOUND WAY
 1150 DYSART DR                                    TUSTIN, CA 92780-8102                                    SAN DIEGO, CA 92108
 BANNING, CA 92220-1220

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FRANCISCO MUNOZ                                   FRANCISCO QUINTERO                                       FRANCISCO SANCHEZ
 811 W 19TH STREET UNIT 911                        890 WEST 15TH ST APT 56B                                 712 SHALIMAR DRIVE APT A
 COSTA MESA, CA 92627-3518                         NEWPORT BEACH, CA 92663-6137                             COSTA MESA, CA 92627-4228

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 FRANCISCO VILLA                                   FRANK AND RENE PIAZZA                                    ADDRESS
 66444 MISSION LAKES BLVD                          23842 LINNET CIRCLE                                      FRANK AND SHIRLEY FELLER
 DESERT HOT SPRINGS, CA                            LAGUNA NIGUEL CA 92677                                   1712 PALOMA DRIVE
 92240-1922                                                                                                 NEWPORT BEACH CA 92660

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FRANK DICHANO                                     FRANKLIN MACHINE PRODUCTS                                FRANKY PEREZ
 7410 OWENSMOUTH AVE.                              OFFICER DIRECTOR MANAGER OR                              14615 SATICOY ST #32
 CANOGA PARK, CA 91303-1333                        AGENT                                                    VAN NUYS, CA 91405-1392
                                                   PO BOX 8500
                                                   PHILADELPHIA, PA 19178-8500

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 FREDDY GARCIA                                     GABRIEL AMAYA                                            GABRIELA NICOLE EDMISTON
 310 E PHILADELPHIA APT E-34                       13910 TAFT STREET # 1                                    8824 E. BANNER RIDGE DR.
 ONTARIO, CA 91761-5349                            GARDEN GROVE, CA 92843-3375                              ANAHEIM, CA 92808-1686

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 GAIL VALKIS                                       GANDHI PEREZ                                             GARRETT MOORE
 P.O. BOX 1008                                     4444 ALABAMA ST. #4                                      57 WILDWOOD
 CABAZON, CA 92230-1008                            SAN DIEGO, CA 92116-4131                                 IRVINE, CA 92604-3359

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR/POC ADDRESS
 ADDRESS                                           ADDRESS                                                  GARY A. WALDRON
 GARY & JUDITH COX                                 GARY & SHIRLEY ALLEN                                     1096 FLAMINGO ROAD
 8141 REDFORD LANE                                 20962 BARCLAY LANE                                       LAGUNA BEACH, CA 92651-2804
 LA PALMA CA 90623                                 LAKE FOREST CA 92630

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 GARY MOATES                                       GARY WALDON                                              GENE PHELPS DBA US AIR
 MARIA SUZETTE L. MOATES, THE                      23 CORPORATE PLAZA DRIVE                                 CONDITIONING
 MOATES TRUST                                      #200                                                     OFFICER DIRECTOR MANAGER OR
 318 17TH STREET                                   NEWPORT BEACH, CA 92660-7922                             AGENT
 SEAL BEACH CA 90740                                                                                        4517 BIRCHWOOD AVENUE
                                                                                                            SEAL BEACH, CA 90740-3112




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 38 of 83


 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 GENEVIEVE ESCALANTE                               ADDRESS                                                  GEORGE ALEXANDER
 1 CARLINA                                         GEOFF & KIM MALONEY                                      258 THE SHOPS AT MISSION VIEJO
 IRVINE, CA 92620-1825                             713 JASMINE AVENUE                                       MISSION VIEJO, CA 92691-6505
                                                   CORONA DEL MAR CA 92625

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 GEORGE F. & LAURETTA PEARCE                       GEORGIE E. BORLAND                                       ADDRESS
 13410 ST. ANDREWS DRIVE 70F                       33601 BRIGANTINE DRIVE                                   GERALD L. & DIANE A. LENNING
 SEAL BEACH CA 90740                               DANA POINT CA 92629                                      13924 SEAL BEACH BLVD., SUITE C
                                                                                                            SEAL BEACH CA 90740

 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 11/18/20 UTF
 GERALD T GOSTANIAN MD INC                         GIFFIN CLARK                                             RDI - CREDITOR/INVESTOR
 OFFICER DIRECTOR MANAGER                          817 FRANKFORT                                            GILBERT & MAUREEN MCCUTCHAN
 OR AGENT                                          HUNTINGTON BEACH, CA 92648-4904                          459 VISTA ROMA
 400 NEWPORT CENTER DRIVE                                                                                   NEWPORT BEACH CA 92660
 SUITE 202A
 NEWPORT BEACH, CA 92660-7680

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RTD 08/03/20 UTF
 ADDRESS                                           GILBERT AND MAUREEN MCCUTCHAN                            RDI - CREDITOR/INVESTOR
 GILBERT AND MAUREEN                               400 NEWPORT CENTER DRRIVE                                GILBERT AND NORMA STROTHER
 MCCUTCHAN                                         SUITE 202A                                               32831 LEAH DRIVE
 MCCUTCHAN FAMILY TRUST                            NEWPORT BEACH, CA 92660-7680                             DANA POINT CA 92629
 REGENTS POINT #335
 1919 HARVARD AVE
 IRVINE, CA 92612

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 GILBERTO ANGEL                                    GINA MARIA STEELE                                        GISELA BERTYSCH C/O V. BURT
 3434 MONROE ST. APT. 1                            6555 E. EDINBORO CIRCLE                                  3935 HOLLYLINE AVENUE
 CARLSBAD, CA 92008-2052                           ANAHEIM, CA 92807-5009                                   SHERMAN OAKS CA 91423

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 GLADYS SALMONSONS                                 ADDRESS                                                  GONZALO FELIX
 301 WEST ALPINE                                   GLP FAMILY TRUST DATED 12/18/1990                        463 N. 3RD ST.
 SANTA ANA, CA 92707-4309                          LAURETTA M. PEARCE                                       BANNING, CA 92220-4642
                                                   13410 ST. ANDREWS DRIVE, #70F
                                                   SEAL BEACH, CA 90740

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 GONZALO LOPEZ                                     GRACE GERL                                               GRACE MARIE CHEN
 6951 HOMER ST #13                                 3621 HALBRITE AVE.                                       5601 E ORANGETHORPE AVE APT
 WESTMINSTER, CA 92683                             LONG BEACH, CA 90808-3320                                M204
                                                                                                            ANAHEIM, CA 92807-3325




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 39 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 GRANT CORBETT                                     GREENBURG TRAURIG LLP                                    GREG CAHILL
 1896 PARKVIEW CIRCLE                              OFFICER DIRECTOR MANAGER OR                              213 ATLANTA AVE APT B
 COSTA MESA, CA 92627-4537                         AGENT                                                    HUNTINGTON BEACH, CA 92648-
                                                   3161 MICHELSON DR                                        5368
                                                   SUITE 1000
                                                   IRVINE, CA 92612-4410

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 GREGORY CARL POMMERENK                            GRIT DEVELOPMENT LLC                                     GUADALUPE CANTOR
 1978 CEDAR AVENUE                                 JEANETTE LEWIS MANAGER                                   271 N. WATEKA ST.
 LONG BEACH, CA 90806-5389                         201 N PALM CANYON                                        SAN JACINTO, CA 92583-2645
                                                   SUITE 200
                                                   PALM SPRINGS, CA 92262-5559

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 GUADALUPE MOYOTL                                  GUARDIAN INSUANCE AND ANNUITY                            GUSTASON SEAENNA
 68275 ESTIO RD.                                   OFFICER DIRECTOR MANAGER OR                              1140 SEA LACENDER LANE
 CATHEDRAL CITY, CA 92234-5663                     AGENT                                                    BEAUMONT, CA 92223-8469
                                                   7 HANOVER SQUARE
                                                   NEW YORK, NY 10004-2616

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 GUSTAVO DE LA CRUZ                                GUSTAVO GONZALEZ                                         HAIG KELEGIAN, JR.
 2700 PETERSON PL APT 61D                          13911 LOCUST STREET                                      8 VIA CORRALLE
 COSTA MESA, CA 92626-5359                         WESTMINSTER, CA 92683-3805                               NEWPORT COAST CA 92657

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR
 HAIG SR. & ARGINE KELEGIAN                        HAL & MARY ANN MEADE                                     HAL MEADE
 26 SUNSET COVE                                    22872 CAMERONA ROAD                                      CATHERINE MEADE WELT (POA)
 NEWPORT COAST CA 92657                            LAGUNA NIGUEL CA 92677                                   975 FLAGSTONE DRIVE
                                                                                                            SANTA MARIA, CA 93455-4181

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HALEY CLARK                                       HALEY SMITH                                              HALEY WILBURN
 1158 AVENIDA FRONTERA                             14 BLOOMDALE                                             2520 17TH STREET
 OCEANSIDE, CA 92057-7733                          IRVINE, CA 92614-7531                                    HUNTINGTON BEACH, CA 92648-
                                                                                                            2859

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HANNA PROWSE                                      HANNAH M. RAMIRES                                        HANNAH ROBINSON
 25275 TERRENO DRIVE                               24992 OWENS LAKE CIRCLE                                  1005 MARVISTA AVE.
 MISSION VIEJO, CA 92691-5527                      LAKE FOREST, CA 92630-2521                               SEAL BEACH, CA 90740-5841

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HANNAH SCHWARZ                                    HANNAH SURLES                                            HANS VALIQUETTE
 201 S. MAGNOLIA AVE.                              5531 E. DAGGETT STREET                                   7701 WARNER AVE. #A11
 ANAHEIM, CA 92804-2172                            LONG BEACH, CA 90815-3133                                HUNTINGTON BEACH, CA 92647-
                                                                                                            4722




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 40 of 83


 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 HARBOR DISTRIBUTING LLC                           HARBOR DISTRIBUTING LLC                                  HARLEY FOLEY
 DBA GATE CITY BEVERAGE                            5901 BOLSA AVE                                           12861 DUMONT ST.
 DISTRIBUTION                                      HUNTINGTON BEACH, CA 92647-2053                          GARDEN GROVE, CA 92845-3013
 OFFICER DIRECTOR MANAGER
 OR AGENT
 PO BOX 842685
 LOS ANGELES, CA 90084-2685

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 HARRIS R. HENNINGSEN                              HAYDEN BLACK                                             HAYLEY DOMANCICH
 23851 LINNET CIRCLE                               35 BLUEBIRD LANE                                         17030 NORTH PACIFIC AVENUE
 LAGUNA NIGUEL CA 92677                            ALISO VIEJO, CA 92656-1763                               SUNSET BEACH, CA 90742

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HEALTHNET                                         HEATHER LINN                                             HECTOR RODRIGUEZ
 OFFICER DIRECTOR MANAGER                          6700 WARNER AVENUE                                       755 W 18TH STREET APT 9C
 OR AGENT                                          #11F                                                     COSTA MESA, CA 92627-4273
 FILE 52617                                        HUNTINGTON BEACH, CA 92647-5333
 LOS ANGELES, CA 90074-6127

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 HECTOR VILLALBA                                   HEIFARA FERRARI                                          HELEN E. SIOREK
 32200 CATHEDRAL CANYON #7                         112 38TH STREET APT A                                    641 VIA COSTA RICA
 CATHEDRAL CITY, CA 92234-4032                     NEWPORT BEACH, CA 92663-2998                             VISTA CA 92081

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RTD 07/01/20 UTF
 ADDRESS                                           HELEN P. BACKHAUS                                        RDI - CREDITOR/INVESTOR
 HELEN E. SIOREK (KOUMA                            27201 CALLE JUANITA                                      HENRY AND ELAINE STEMKE
 FAMILY TRUST)                                     CAPISTRANO BEACH CA 92624                                STEMKE FAMILY TRUST
 SHARON M. KOUMA                                                                                            3 PURSUIT
 1192 ARDEN DRIVE                                                                                           APT 217
 ENCINITAS, CA 92024                                                                                        ALISO VIEJO, CA 92656-4213

 RTD 01/04/20 UTF                                  RDI - CREDITOR                                           RDI - CREDITOR
 RDI - CREDITOR/INVESTOR                           HERBERT VILLEGAS                                         HERIBERTO SANCHEZ
 HENRY F. AND ELAINE STEMKE                        1164 COTTONWOOD RD                                       23266 ORANGE AVE #7
 3 PURSUIT, APT 217                                BANNING, CA 92220-4310                                   LAKE FOREST, CA 92630-4855
 ALISO VIEJO CA 92656

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HERITAGE RESTAURANT                               HERNAN GUTIERREZ OROZCO                                  HILARY GILES
 MANAGEMENT INC                                    1415 SPRUCE                                              31205 SAMANTHA LANE
 JOE CAMPBELL AND/OR JOHN                          SANTA ANA, CA 92704-3731                                 TEMECULA, CA 92592-2996
 FISHER
 1640 ORD WAY
 OCEANSIDE, CA 92056-1500




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 41 of 83


 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 HMWC CPA'S & BUSINESS ADV                         HOAG MEMORIAL HOSPITAL                                   HOLLY MARIE GARRETT
 INC                                               OFFICER DIRECTOR MANAGER OR                              17398 SAN LUIS ST. #3
 OFFICER DIRECTOR MANAGER                          AGENT                                                    FOUNTAIN VALLEY, CA 92708-8703
 OR AGENT                                          MAILSTOP 16182231
 17501 E 17TH STREET                               PO BX 660249
 SUITE 100                                         DALLAS, TX 75266-0249
 TUSTIN, CA 92780-7924

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HOST INTERNATIONAL INC                            HOT SCHEDULES INC.                                       HUGO JUAREZ
 SENIOR COUNSEL/BRANDS                             OFFICER DIRECTOR MANAGER OR                              1367 BAKER ST #B
 SEVENTH FLOOR MALL STOP 7-1                       AGENT                                                    COSTA MESA, CA 92626-3970
 6905 ROCKLEDGE DRIVE                              PO BOX 848472
 BETHESDA, MD 20817-1828                           DALLAS, TX 75284-8472

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 HUGO RODRIGUEZ                                    HUGO SALGADO                                             HUMBERTO REYES
 1064 WEST WILLIAMS ST.                            DBA SALGADO CUSTOM                                       2601 VALENCIA PL
 BANNING, CA 92220-4457                            UPHOLSTERY                                               SPRING VALLEY, CA 91977-3367
                                                   2602 W HOOD AVE
                                                   SANTA ANA, CA 92704-3120

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 IAN AND LINDA ROSS                                IHEART MEDIA, INC.                                       IMAGE DISTRIBUTION SERVICES
 33521 MOONSAIL DRIVE                              20880 STONE OAK PARKWAY                                  INC
 MONARCH BEACH CA 92629                            SAN ANTONIO, TX 78258-7460                               DBA FONTIS SOLUTIONS
                                                                                                            OFFICER DIRECTOR MANAGER OR
                                                                                                            AGENT
                                                                                                            60 BUNSEN
                                                                                                            IRVINE, CA 92618-4210

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 IMELDA JIMENEZ                                    IMPERIAL BUILDING MAINTENANCE                            INA AND MIKE PETOKAS
 1341 SAN JUAN ST #F2                              OFFICER DIRECTOR MANAGER OR                              1800 PORT SEABOURNE WAY
 TUSTIN, CA 92780-7828                             AGENT                                                    NEWPORT BEACH, CA 92660-6632
                                                   PO BOX 3526
                                                   TUSTIN, CA 92781-3526

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 INTERNATIONAL A&R INC                             IOANA CIORTEA                                            IRENE P. BONILLA
 OFFICER DIRECTOR MANAGER                          14841 BOWEN STREET                                       629 VIA SANTA PAULO
 OR AGENT                                          WESTMINSTER, CA 92683-5802                               VISTA CA 92081
 16221 CONSTRUCTION CIRCLE
 WEST
 IRVINE, CA 92606-4412




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 42 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 IRMA L DE FLORES DBA                              IRVINE 2/11 MARINE ADOPTION                              IRVINE COMPANY RETAIL
 96 FLOWERS AND 13 STEMS                           COMMITT                                                  PROPERTIES
 6062 LAKE MURRAY BLVD                             OFFICER DIRECTOR MANAGER OR                              ATTN. GENERAL COUNSEL
 SUITE 100                                         AGENT                                                    100 INOVATION DRIVE
 LA MESA, CA 91942-2503                            17595 HARVARD AVENUE                                     IRVINE, CA 92617-3203
                                                   SUITE C-2270
                                                   IRVINE, CA 92614-8516

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 IRVINE DRUG PREVENTION                            IRVINE RANCH WATER DISTRICT                              IRVINE SWIM LEAGUE
 COALITION                                         15600 SAN CANYON AVENUE                                  OFFICER DIRECTOR MANAGER OR
 OFFICER DIRECTOR MANAGER                          IRVINE, CA 92618-3102                                    AGENT
 OR AGENT                                                                                                   SOUTH IRVINE DOLPHINS
 19 MARIPOSA                                                                                                5319 UNIVERSITY DRIVE #302
 IRVINE, CA 92604-3042                                                                                      IRVINE, CA 92612-2965

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 IRVING ROSALES                                    ISAAC THOMAS FORD                                        ISABELLA BALANDRAN
 2110 VIA ESMARCA                                  5555 CAROT CT.                                           6700 WARNER AVENUE #36A
 OCEANSIDE, CA 92054                               YORBA LINDA, CA 92887-5610                               HUNTINGTON BEACH, CA 92647-
                                                                                                            5358

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ISABELLA MORALES                                  ISABELLA ROSE THOMAS                                     ISAI HERNANDEZ
 9337 37TH ST.                                     22312 WALLINGFORD LANE                                   1213 W. ALTON AVE.
 SAN DIEGO, CA 92105                               HUNTINGTON BEACH, CA 92646-8454                          SANTA ANA, CA 92707-3871

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ISAIAS VEGA                                       ISIDORO ADAME                                            ISIDRO VEGA
 14261 BROWNING AVE APT 8                          10271 KERN AVE                                           1264 EAST 6TH STREET
 TUSTIN, CA 92780-6380                             GARDEN GROVE, CA 92843-5007                              BEAUMONT, CA 92223-2502

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ISMAEL OLIVARES                                   ISMAEL QUEZEDA                                           ISRAEL GARCIA
 7731 TRASK AVE. APT. 114                          1010 S. WINNIE ST. #18                                   24501 LOS PALOS BLV. #187
 WESTMINSTER, CA 92683-2301                        SANTA ANA, CA 92701-6597                                 LAGUNA HILLS, CA 92653-4215

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ITEDIUM INC                                       IVAN JIMENEZ                                             IVAN OCELOTL
 OFFICER DIRECTOR MANAGER                          518 S. FLOWER STREET #B                                  422 S CALLE ENCILLA APT 911
 OR AGENT                                          SANTA ANA, CA 92703-3943                                 PALM SPRINGS, CA 92262-7848
 PO BOX 504265
 SAINT LOUIS, MO 63150-4265

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 IVETTE VALLADARES                                 IVONNE ESTELA                                            JACK AND CATHERINE MEALER
 6651 ETIWANDA AVE #15                             2621 HARBOR BLVD. #E5                                    638 SEAVIEW STREET
 RESEDA, CA 91335-5553                             COSTA MESA, CA 92626-5259                                LAGUNA BEACH CA 92651




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 43 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JACKI RAY                                         JACKSON D. WESTFALL                                      JACLYN PREBYS
 5927 E CREEKSIDE AVE. UNIT 13                     31 BENTWOOD LANE                                         2435 HARCOURT DR.
 ORANGE, CA 92869-3173                             ALISO VIEJO, CA 92656-2918                               SAN DIEGO, CA 92123-3607

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JACQUELINE FILLIPOW                               JACQUELYN RIEGEL                                         JAIME JIMENEZ
 844 STEVELY AVE                                   THE JACQUELYN GFS RIEGEL LIVING                          2518 GROVE AVE
 LONG BEACH, CA 90815-5022                         TRUST                                                    CORONA, CA 92882-5925
                                                   1427 REGATTA ROAD
                                                   LAGUNA BEACH, CA 92651-3029

 RDI - CREDITOR                                    RTD 11/18/20 UTF                                         RDI - CREDITOR
 JAIME L. VOSPER                                   RDI - CREDITOR                                           JAIME VALLE
 1783 CEDAR GLENN #C                               JAIME MARTINEZ ROLDAN                                    605 VICTORIA ST. APT #102
 ANAHEIM, CA 92807-1341                            576 S. HARGRAVE ST.                                      COSTA MESA, CA 92627-2568
                                                   BANNING, CA 92220-6240

 RDI - CREDITOR                                    RTD 02/24/21 UTF                                         RDI - CREDITOR/INVESTOR/POC
 JAIRO CARBAJAL                                    RDI - CREDITOR/INVESTOR                                  ADDRESS
 700 W 3RD ST. #C104                               JAMES AND STEPHANIE JOHNSON                              JAMES AND STEPHANIE JOHNSON
 SANTA ANA, CA 92701-5403                          34092 BEDFORD LANE                                       32260 VIA ANGELICA
                                                   DANA POINT CA 92629                                      SAN JUAN CAPISTRANO, CA 92675

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 JAMES L. AND FLORENCE M.                          JAMES R AND NEVA J. MORRILL                              JAMES S. ELLIOTT
 NEAR                                              684 BARBERRY WAY                                         12 BIRCHWOOD
 24316 LOS SERRANOS DRIVE                          NIPOMO CA 93444                                          IRVINE, CA 92618-3946
 LAGUNA NIGUEL CA 92677

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 JAMES W & JANN LEA REINKE                         JAMIE RICHBERG                                           JAMIE W. GONZALEZ
 6671 FOREST STREET                                3042 TAUSSIG ST.                                         14150 GRANT ST #51
 CYPRESS CA 90630                                  SAN DIEGO, CA 92124-3618                                 MORENO VALLEY, CA 92553-9114

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 JANE A. CROSBY                                    JANELL RAY                                               JANET MORGAN WYLIE
 3 PURSUIT, APT #106                               28861 OAKVIEW LANE                                       2976 JACARANDA AVE.
 ALISO VIEJO CA 92656                              TRABUCO CANYON, CA 92679-1011                            COSTA MESA CA 92626

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 ADDRESS                                           JANI-KING OF CALIFORNIA, INC.                            JASMINE GERGAS
 JANET MORGAN WYLIE                                ATTN: DANIEL J. MOORE                                    2 GREENMOOR
 C/O DAWN CRAIG, TRUSTEE                           16885 DALLAS PARKWAY                                     IRVINE, CA 92614-7472
 23871 WILLOWS DRIVE, APT. 390                     ADDISON, TX 75001
 LAGUNA HILLS, CA 92653

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JASMINE OLIVIERI                                  JASON DEAN FREEMAN                                       JASON GENTRY
 18460 SANTA BELINDA                               4475 CASA GRANDE CIRCLE #145                             15081 PURDY ST.
 FOUNTAIN VALLEY, CA 92708-                        CYPRESS, CA 90630-2516                                   WESTMINSTER, CA 92683-6311
 5629


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 44 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JAVIER BELTRAN                                    JAVIER REYES CRUZ                                        JAVIER TERAN
 1202 S. CORTA DRIVE                               500 W SAN RAFAEL DR. APT 8                               5574 AGRA ST.
 SANTA ANA, CA 92704-1918                          PALM SPRINGS, CA 92262-1674                              BELL GARDENS, CA 90201-1621

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JAYMIE DELNERO                                    JAZYBETH HERNANDEZ IBARRA                                JEANINE CLINE
 5391 LAKEVIEW AVENUE                              702 W. ROMNEYA DR.                                       5551E. 23RD ST. #20
 YORBA LINDA, CA 92886-4927                        ANAHEIM, CA 92801-2309                                   LONG BEACH, CA 90815-2005

 RDI - CREDITOR/INVESTOR                           RTD 12/29/20 UTF                                         RDI - CREDITOR
 JEANNE CANNINE-COX                                RDI - CREDITOR/INVESTOR                                  JEANNETTE MICHELLE TUCKER
 2157 VIA MARIPOSA E UNIT D                        JEANNE N. FAIRWEATHER                                    2202 HESS CIRCLE #10
 LAGUNA WOODS CA 92637                             3 PURSUIT #15B                                           HUNTINGTON BEACH, CA 92648-
                                                   ALISO VIEJO CA 92656                                     5908

 RDI - CREDITOR                                    RDI - CREDITOR                                           NEW ADDR 6/4/20
 JEAN-PAUL ROJO                                    JEFF AND JOAN TYNER                                      RDI - CREDITOR/POC ADDRESS
 7498 E. CALLE DURANGO                             6472 BRADDOCK CIRCLE                                     JEFF ERLE DBA WAVE STRATEGY
 ANAHEIM, CA 92808-1025                            HUNTINGTON BEACH, CA 92648-6602                          PARTNERS
                                                                                                            553 TULAROSA
                                                                                                            IRVINE, CA 92618

 NEW ADDR 6/4/20                                   RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 RDI - CREDITOR/POC ADDRESS                        JEFF GORDON & JOAN TYNER                                 JEFFER MANGELS BUTLER
 JEFF ERLE DBA WAVE STRATEGY                       6472 BRADDOCK CIRCLE                                     MITCHELL LLP
 PARTNERS                                          HUNTINGTON BEACH CA 92648                                PARTNER, MANAGER, AGENT OF
 10 IRIS                                                                                                    SERVICE
 IRVINE, CA 92620                                                                                           3 PARK PLAZA
                                                                                                            SUITE 1100
                                                                                                            IRVINE, CA 92614-2592

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JENNA FELIX                                       JENNA L. SCHULTZ                                         JENNIFER GONZALEZ
 18 SARRACENIA                                     5602 E. WARDLOW RD.                                      8361 HAZARD AVE.
 RANCHO SANTA MARGARITA, CA                        LONG BEACH, CA 90808-3645                                WESTMINSTER, CA 92683-4524
 92688-5401

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JENNIFER HARTPENCE                                JENNIFER HEALY                                           JENNIFER RAKOWSKI
 470 JAMACHA RD #N                                 514 N. FREEMAN ST. #1                                    5125 VIA DEL FIERRO
 EL CAJON, CA 92019-2436                           OCEANSIDE, CA 92054-2442                                 YORBA LINDA, CA 92887-2523

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 JENNY A MORRIS                                    JERMAINE HAMILTON                                        JESENIA RONQUILLO
 3581 PANSY CIR                                    PO BOX 381                                               13454 RANGEON ST.
 SEAL BEACH, CA 90740-3125                         CABAZON, CA 92230-0381                                   PACOIMA, CA 91331-6322

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JESSE ALVAREZ                                     JESSE MURILLO                                            JESSICA JIMENEZ
 1201 FAIRHAVEN AVE #3A                            512 N CITRUS AVE                                         18536 WILLARD ST.
 SANTA ANA, CA 92705-6770                          VISTA, CA 92084-5040                                     RESEDA, CA 91335-1253


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 45 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JESSICA JORDAN                                    JESSICA M. BRUNNER                                       JESSICA NONORA
 283 ESPLANADE                                     20421 VENUS CR.                                          21405 CALLE DE ORO
 IRVINE, CA 92612-1715                             HUNTINGTON BEACH, CA 92646-4756                          LAKE FOREST, CA 92630-2008

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JESSICA SHABAZ                                    JESSICA VASQUEZ                                          JESSICA VEGA
 21421 MIDCREST DR                                 1578 FLAMINGO ST.                                        767 CALIFORNIA AVE.
 LAKE FOREST, CA 92630-7242                        BEAUMONT, CA 92223-3112                                  BEAUMONT, CA 92223-5913

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JESSICA WAGNER                                    JESSICA WINANS                                           JESUS ALCALA
 14521 MAGNOLIA ST.                                405 W 2ND AVE #1101                                      1327 VISTA SERENA AVE.
 CABAZON, CA 92230-3817                            ESCONDIDO, CA 92025-4157                                 BANNING, CA 92220-2572

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JESUS FRAUSTO                                     JESUS GONZALEZ                                           JESUS GUTIERREZ
 9141 CENTRAL AV APT 12C                           53184 ODYSSEY ST.                                        145 CANYON DR. APT. 174
 GARDEN GROVE, CA 92844-2130                       LAKE ELSINORE, CA 92532-1577                             OCEANSIDE, CA 92054-3554

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JESUS ROMERO                                      JIBRIL BAAITH                                            JILLIAN ANDERSON
 409 W BAY STREET #C-202                           1231 WYCLIFFE                                            22691 MODESTO
 COSTA MESA, CA 92627-2005                         IRVINE, CA 92602-1220                                    MISSION VIEJO, CA 92691-1929

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           JOAQUIN MARTINEZ                                         JOAQUIN TREJO
 JOAN ADRIAN FINN-HANSON                           3112 TOPAZ LN. A                                         20336 COHASSET ST.
 P.O. BOX 31                                       FULLERTON, CA 92831-2373                                 WINNETKA, CA 91306-2879
 DANA POINT CA 92629

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOCELYN PALLARES                                  JOE ALBA                                                 JOE CAMPBELL
 27040 JEAN TERRACE                                2955 CHAMPION WAY #298                                   18 BLUE JAY DRIVE
 LAGUNA NIGUEL, CA 92677-3554                      TUSTIN, CA 92782-1227                                    ALISO VIEJO, CA 92656-1870

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 JOE MORENO                                        JOEL CARDENAS                                            JOEL GRUBER
 10051 HOLDER ST.                                  3626 MAPLE LEAF AVE.                                     24151 PASEO DEL CAMPO
 BUENA PARK, CA 90620-4516                         RIVERSIDE, CA 92503-4757                                 LAGUNA NIGUEL CA 92677-2408

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR/INVESTOR/POC
 JOEL GRUBER                                       ADDRESS                                                  ADDRESS
 27235 VIA CAPRI                                   JOHN CHIU                                                JOHN E AND MARY E FRITZ
 SAN JUAN CAPISTRANO, CA                           37 ST. TROPEZ                                            556 CIRCULO LAZO
 92675-5339                                        NEWPORT BEACH CA 92660                                   ANAHEIM, CA 92807-4302

 RDI - CREDITOR/INVESTOR                           RTD 07/20/20 UTF                                         RDI - CREDITOR
 JOHN E. DICKERHOFF                                RDI - CREDITOR/INVESTOR                                  JOHN FISHER
 511 GARDENDALE ROAD                               JOHN E. O'SHEA                                           83 WILLOWOOD
 ENCINITAS CA 92024                                24201 BECARD DRIVE                                       ALISO VIEJO, CA 92656-2976
                                                   LAGUNA NIGUEL CA 92677


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 46 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOHN FRASCA                                       JOHN GANTES                                              JOHN N AND BETTY J DOERR
 632 JUNIPERO AVE. #8                              275 CENTENNIAL WAY                                       TRUSTEE
 LONG BEACH, CA 90814-3749                         SUITE 105                                                THE JOHN NELSON DOERR &
                                                   TUSTIN, CA 92780-3708                                    BETTY JEAN
                                                                                                            DOERR 1998 REVOCABLE TRUST
                                                                                                            224 SPRINGVIEW
                                                                                                            IRVINE, CA 92620-1970

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR/POC ADDRESS
 JOHN N. AND BETTY J. DOERR                        ADDRESS                                                  JOHN R AND JUDITH L CONCAR
 2810 TERRY ROAD                                   JOHN OVERDEVEST                                          TRUST
 LAGUNA BEACH CA 92651                             2731 PEBBLE DRIVE                                        DATED 08/13/99
                                                   CORONA DEL MAR CA 92625                                  JOHN R CONCAR TRUSTEE
                                                                                                            24242 PORTO BELLO
                                                                                                            DANA POINT, CA 92629-4510

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 JOHN R. O'BRIEN                                   JONATHAN J. THOMAS                                       JONATHAN LITT
 3 PURSUIT, APT 102                                355 S. ANISE ST.                                         191 BALTIMORE
 ALISO VIEJO CA 92656                              ANAHEIM, CA 92808-2232                                   GLEN MILLS, PA 19342

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JORDAN ELLIOTT                                    JORDAN SHEA MCDANIEL                                     JORGE GARCIA
 17072 REGULUS DRIVE                               3914 MESA DR. APT, 206                                   1941 POMONA
 YORBA LINDA, CA 92886-3622                        OCEANSIDE, CA 92056-2641                                 COSTA MESA, CA 92627-3429

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JORGE GARCIA                                      JORGE GARCIA                                             JORGE GONZALES
 501 E KATELLA AVE #10A                            9337 37TH ST.                                            2018 WEST CRONE AVENUE
 ORANGE, CA 92867-4910                             SAN DIEGO, CA 92105                                      ANAHEIM, CA 92804-3523

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JORGE HERNANDEZ                                   JORGE MENDOZA                                            JORGE OROZCO DAVILA
 395 E 7TH ST. APT 395                             17471 JEFFERSON LANE                                     13355 VERBENA DR APMT K-157
 BEAUMONT, CA 92223-2201                           HUNTINGTON BEACH, CA 92647-6322                          DESERT HOT SPRINGS, CA 92240-
                                                                                                            7518

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JORGE PEREZ                                       JORGE QUIAHUA                                            JORGE ROJAS
 4472 PATRICIA DRIVE                               1606 GAVIOTA AVE                                         2501 S BAKER #C
 CYPRESS, CA 90630-4228                            LONG BEACH, CA 90813-2423                                SANTA ANA, CA 92707-3617

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 JORGE SALMERON-ALVAREZ                            JORGE SANTIAGO MORALES                                   JOSE A. MENDOZA
 3985 HAMILTON STREET #5                           HERNANDEZ                                                13755 LUIS DR.
 SAN DIEGO, CA 92104-2855                          395 E 7TH ST.                                            DESERT HOT SPRINGS, CA 92240-
                                                   BEAUMONT, CA 92223-2201                                  7512




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 47 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE A. PLACENCIA                                 JOSE ANTONIO TORRES                                      JOSE ARREDONDO
 1317 KISO GLEN                                    16180 AVENIDA RAMADA                                     1104 THIRD AVE.
 ESCONDIDO, CA 92025-5567                          DESERT HOT SPRINGS, CA 92240-                            LA HABRA, CA 90631-6104
                                                   9032

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE CABRERA                                      JOSE CAMACHO NIEVES                                      JOSE CARLOS PELACIOS RAMIREZ
 729 UTICA AVENUE #3                               14261 BROWNING AVE. #8                                   3041 INGELOW ST
 HUNTINGTON BEACH, CA 92648-                       TUSTIN, CA 92780-6380                                    SAN DIEGO, CA 92106-2219
 3272

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE GOMEZ                                        JOSE GONZALEZ                                            JOSE GUZMAN
 24473 CAMINO RIOJA                                8361 HAZARD AVE.                                         624 DE LUZ RD.
 LAGUNA NIGUEL, CA 92677-3540                      WESTMINSTER, CA 92683-4524                               FALLBROOK, CA 92028-1907

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE L DEJESUS                                    JOSE L. JONES-PACHECO                                    JOSE LUIS GARCIA
 1130 S PACIFIC APT 4                              171 PALOMAR ST. APT. 276                                 16124 EUCALYPTUS AVE.
 SANTA ANA, CA 92704-3343                          CHULA VISTA, CA 91911-3447                               BELLFLOWER, CA 90706-4708

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE LUIS GONZALEZ-PATHE                          JOSE LUIS TZOMPANTZI                                     JOSE MARTA
 1375 BAKER #A                                     320 AVE DESCANSO                                         67335 DESERT VIEW
 COSTA MESA, CA 92626-3972                         OCEANSIDE, CA 92057-5207                                 DESERT HOT SPRINGS, CA 92240-
                                                                                                            4102

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE MENJIVAR                                     JOSE MICHEL                                              JOSE MIRANDA-JIMENEZ
 521 E. 3RD ST. APT. 101                           1415 DUBUQUE ST.                                         8723 ARTESIA BLVD. #16
 LONG BEACH, CA 90802-3203                         OCEANSIDE, CA 92058-2612                                 BELLFLOWER, CA 90706-7788

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE RAMIREZ                                      JOSE RODRIGUEZ DOMINGUEZ                                 JOSE RODRIGUEZ JR.
 4446 1/2 51 STREET                                755 W. 18TH ST. APT #8D                                  36281 TOVLON DR.
 SAN DIEGO, CA 92115-4706                          COSTA MESA, CA 92627-4273                                MURRIETA, CA 92562-4519

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSE SANABRIA                                     JOSE VELEZ-GONZALEZ                                      JOSEPH & COHEN PROFESSIONAL
 1001 N. FLOWER ST #212                            28670 AVENIDA DUQUESA                                    CORP
 SANTA ANA, CA 92703-2365                          CATHEDRAL CITY, CA 92234-8132                            OFFICER DIRECTOR MANAGER OR
                                                                                                            AGENT
                                                                                                            1855 MARKET STEET
                                                                                                            SAN FRANCISCO, CA 94103-1112




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 48 of 83


 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           JOSEPH PEREZ                                             JOSHUA ANTHONY BARNETT
 JOSEPH AND CHRISTINA DEATON                       241812 HIDDEN HILLS RD. APT G                            300 N. RAMPART ST. #190
 DEATON FAMILY REVOCABLE                           LAGUNA NIGUEL, CA 92677                                  ORANGE, CA 92868-1832
 TRUST
 204 GARNET AVE.
 BALBOA ISLAND CA 92662

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JOSHUA D. ANDERSON                                JOSHUA FRICK                                             JOSIAH DAVID THILL
 5234 BANBURY CIRCLE                               3536 OLIVE AVE.                                          919 ALABAMA STREET
 LA PALMA, CA 90623-2338                           LONG BEACH, CA 90807-4644                                HUNTINGTON BEACH, CA 92648-
                                                                                                            3511

 RDI - CREDITOR                                    RTD 01/04/20 UTF                                         RDI - CREDITOR
 JOSIAH ROMERO                                     RDI - CREDITOR/INVESTOR                                  JPMORGAN CHASE BANK N A
 67150 HACIENDA AVE #1502                          JOYCE W. MAY                                             BANKRUPTCY MAIL INTAKE TEAM
 DESERT HOT SPRINGS, CA                            27101 "C" CAPOTE DE PASEO                                700 KANSAS LANE FLOOR 01
 92240-6173                                        SAN JUAN CAPISTRANO CA 92675                             MONROE LA 71203-4774

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JUAN AYALA                                        JUAN C. CRUZ                                             JUAN C. ROSALES
 16661 MCFADDEN AVE. APT#18                        19872 CLAREMON LANE                                      3416 W ORANGE AVE APT 215
 TUSTIN, CA 92780-4969                             HUNTINGTON BEACH, CA 92646-4223                          ANAHEIM, CA 92804-6808

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JUAN CASASOLA CATALAN                             JUAN DE LOS SANTOS                                       JUAN ESTRADA
 26346 VIA CONCHITA                                26508 PASEO SAN GABRIEL                                  15472 FRIAR ST.
 MISSION VIEJO, CA 92691-1944                      SAN JUAN CAPISTRANO, CA 92675-                           VAN NUYS, CA 91411-1011
                                                   2314

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JUAN GABRIEL MARTINEZ                             JUAN GONZALEZ                                            JUAN JOSE ROCHA CARDENAS
 7243 SHIRLEY #12                                  13911 LOCUST STREET                                      891 W. COTTONWOOD ST.
 RESEDA, CA 91335-3467                             WESTMINSTER, CA 92683-3805                               BANNING, CA 92220-4305

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JUAN L. FLORES                                    JUAN MANUEL SANDOVAL                                     JUAN MANUEL SOLTERO
 1230 E BACHARD AVE. #10                           1146 EUCLID AVE                                          527 W. WILSON APT 205
 SANTA ANA, CA 92707-2016                          BEAUMONT, CA 92223-1852                                  COSTA MESA, CA 92627-2463

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JUAN SALGADO                                      JUAN SANABRIA                                            JUAN SERRANO
 7062 FENWAY DRIVE #8                              431 S. SUSAN ST APT D                                    6820033 AVN APT 231
 WESTMINSTER, CA 92683-7927                        SANTA ANA, CA 92704-1479                                 CATHEDRAL CITY, CA 92234

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 JUAN VIRAMONTES                                   JUAN YAX                                                 JUAN ZUNIGA
 9139 WESTMINSTER AVE                              20417 SHERMAN WAY #115                                   2003 BAYVIEW HEIGHTS DR. #116
 GARDEN GROVE, CA 92844-2704                       WINNETKA, CA 91306-3106                                  SAN DIEGO, CA 92105-5536




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 49 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR/POC
 JUANA J. RUIZ                                     JUDITH ARMENTA                                           ADDRESS
 2016 E. NATIONAL CITY                             14 VIA CONTENTO                                          JUDY BONILLA
 NATIONAL CITY, CA 91950                           RANCHO SANTA MARGARITA, CA                               3204 CANYON VIEW DRIVE
                                                   92688-2978                                               OCEANSIDE CA 92058

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JULIA CLAIRE SHIVELY                              JULIA CURTIS                                             JULIA EVE ALVAREZ
 9562 FRIARSCOURT DR.                              5981 SIERRA BRAVO ROAD                                   16600 DOWNEY AVENUE #73
 HUNTINGTON BEACH, CA 92646-                       IRVINE, CA 92603-3932                                    PARAMOUNT, CA 90723-6522
 6402

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 JULIA GOFFARD                                     JULIA GUTEKUNST                                          JULIAN D. TAVASCI
 5 WEST YALE LOOP                                  1227 N. WILLAMETTE DR.                                   3890 PALM DRIVE
 IRVINE, CA 92604                                  ANAHEIM, CA 92807-2424                                   BONITA, CA 91902-2540

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 JULIAN RIVERA                                     JULIANNA CHEU                                            JULIE NELSON
 409 13TH STREET #A                                16392 S. PACIFIC AVE                                     7692 YUKON DRIVE
 HUNTINGTON BEACH, CA 92648-                       HUNTINGTON BEACH, CA 92648                               HUNTINGTON BEACH, CA 92648-
 4558                                                                                                       1448

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 JULIE S. ANDERS                                   JULIET AMIN                                              JULIETTE RIVERO
 15891 PILGRIM CIRCLE                              31 ALEXANDRIA                                            1210 S. BROADWAY
 HUNTINGTON BEACH CA 92647                         IRVINE, CA 92614-0226                                    SANTA ANA, CA 92707-1208

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 JUSTINE DAMALERIO                                 KABC-TV                                                  KAILA BIGANI
 11751 TRASK AVENUE                                500 SOUTH BUENA VISTA STREET                             20690 VIA ROJA
 GARDEN GROVE, CA 92843-3811                       BURBANK, CA 91521-8940                                   YORBA LINDA, CA 92886-3113

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KAITLIN MCNEILL                                   KAITLYN WILSON                                           KALANI A. TOWNSEND
 24211 VIA LUISA                                   3742 VISTA DUNES                                         17967 SUN HILL DRIVE
 MISSION VIEJO, CA 92691-4328                      PALM SPRINGS, CA 92262-1249                              YORBA LINDA, CA 92886-5145

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 KAREN BRISENO                                     KAREN E MARBACH                                          KAROLINE ETHRIDGE
 14972 PIPER CIRCLE                                PO BOX 1975                                              17951 LOS ESTADOS STREET
 IRVINE, CA 92604-2717                             WRIGHTWOOD, CA 92397-1975                                FOUNTAIN VALLEY, CA 92708-6039

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KATE NAPOLI                                       KATE POWERS                                              KATELYN BUNCH
 19512 POMPANO LANE #108                           33 EAGLE POINT                                           863 COUGAR RANCH ROAD
 HUNTINGTON BEACH, CA 92648-                       IRVINE, CA 92604-3316                                    BEAUMONT, CA 92223-5154
 6423




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 50 of 83


 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 KATHARINE E WINEBRENNER                           KATHERINE DWYER                                          KATHLEEN AND ROBERT
 1062 ASPEN STREET                                 22222 CRANE ST.                                          BURNHAM
 MEDFORD, OR 97501-3918                            LAKE FOREST, CA 92630-1818                               1211 STARLIT DRIVE
                                                                                                            LAGUNA BEACH, CA 92651-3035

 RDI - CREDITOR                                    RTD 01/04/20 UTF                                         RDI - CREDITOR/INVESTOR
 KATHLEEN JIMENEZ                                  RDI - CREDITOR/INVESTOR                                  KATHLEEN REICHARDT
 1098 THOMPSON AVE.                                KATHLEEN MORGAN                                          (DAUGHTER OF ROGER &
 BANNING, CA 92220-1270                            1352 CIRCLE WAY                                          MARILYNM RILEY)
                                                   LAGUNA BEACH CA 92651                                    374 WORCESTER
                                                                                                            CAMBRIA CA 93428

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KATHLEEN TEELE                                    KATHRYN ELIZABETH FRANK                                  KATHRYN SNELL
 1917 YACHT PURITAN                                9581 DRUMBEAT DRIVE                                      4 SALVIATI AISLE
 NEWPORT BEACH, CA 92660-6716                      HUNTINGTON BEACH, CA 92646-8005                          IRVINE, CA 92606-8369

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 KATHY KIKKERT                                     KATIANN E. ONEIL                                         KATIE DOORNEK
 KIKKERT DESIGN                                    3213 VIA PESCADO                                         8882 PALOS VERDES AVE.
 2207 STANLEY HILLS DRIVE                          CARLSBAD, CA 92010-1396                                  WESTMINSTER, CA 92683-6834
 LOS ANGELES, CA 90046-1531

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KATIE RIVERO                                      KATLYN C. COATS                                          KATRINA HENDERSON
 1210 S. BROADWAY                                  3859 MESA DR. #102                                       1099 ARMSTRONG CIRCLE
 SANTA ANA, CA 92707-1208                          OCEANSIDE, CA 92056-5518                                 ANAHEIM, CA 92807-4508

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 KAYLA LEPAGE                                      KAYLA PARKER                                             KAYLA RAE RIOS
 491 AGATE ST                                      5202 COMERCIO AVE.                                       18502 CLEARWATER CIRCLE
 LAGUNA BEACH, CA 92651-3323                       WOODLAND HILLS, CA 91364-2046                            HUNTINGTON BEACH, CA 92648

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KAYLEE CHOA                                       KAYLEE REHARD                                            KAYLIE JACOBS
 11041 CAMELLIA AVE.                               32001 PLEASANT GLEN                                      2 CALLE DE LOS GRABADOS
 FOUNTAIN VALLEY, CA 92708-                        TRABUCO CANYON, CA 92679-3228                            RANCHO SANTA MARGARITA, CA
 3001                                                                                                       92688-2819

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 KEITH ANDERSON                                    ADDRESS                                                  KELLI R. POLLIN
 DBA VISUAL MARKETING                              KELLI FERRONE (STEMBER)                                  3032 CLUB HOUSE ROAD
 RESOURCE                                          33 19TH AVE                                              COSTA MESA, CA 92626-3504
 1639 S. CAMPUS AVE., BLDG A                       VENICA, CA 90291
 ONTARIO, CA 91761-4380

 RTD 07/20/20 UTF                                  RDI - CREDITOR                                           RDI - CREDITOR
 RDI - CREDITOR/INVESTOR                           KELLY CROSSEN                                            KELLY R. ARISTONDO
 KELLI STEMBER                                     9521 WARBURTON DRIVE                                     6152 STANTON AVE. APT F203
 1655 GREENFIELD AVENUE #14                        HUNTINGTON BEACH, CA 92646-3629                          BUENA PARK, CA 90621-5416
 LOS ANGELES CA 90025


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 51 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KELLY ROWE                                        KELLYN KAWAGUCHI                                         KELSEA HANN
 1913 ALABAMA ST. #3                               342 FLORAL VIEW                                          17321 CANNA CIRCLE
 HUNTINGTON BEACH, CA 92648-                       IRVINE, CA 92618-0869                                    HUNTINGTON BEACH, CA 92647-
 9220                                                                                                       6206

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KELSEY SUTTON                                     KELVIN NGUYEN                                            KENNEDY MCCORMICK
 17952 BARON CIRCLE #1                             13282 MCKINLEY CIRCLE                                    8832 ANCHORAGE DR.
 HUNTINGTON BEACH, CA 92647-                       WESTMINSTER, CA 92683-2105                               HUNTINGTON BEACH, CA 92646-
 7153                                                                                                       3206

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 KENNETH AND DAYLE ROATH                           KENNETH S & DEBORAH J MORGAN                             KEVIN CEBALLOS
 ONE HARBOR ISLAND                                 FAMILY TRUST                                             5429 HACKETT AVE.
 NEWPORT BEACH CA 92660                            17544 WATERTON ST                                        LAKEWOOD, CA 90713-1726
                                                   FOUNTAIN VALLEY, CA 92708-4840

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KEVIN F. VILLAVICENCIO ESCOBA                     KEVIN GALVEZ                                             KEVIN TENORIO PEREZ
 811 1/2 W D ST                                    66102 AVENIDA CADENA                                     326 S CLAUDINA ST #201
 WILMINGTON, CA 90744-5210                         DESERT HOT SPRINGS, CA 92240-                            ANAHEIM, CA 92805-3958
                                                   1625

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KEVIN VALDEZ                                      KEVIN WATTERS                                            KIMBERLY BELTRAN
 14291 ORANGE ST                                   456 DEERFEILD AVE.                                       169 GLENHAVEN WAY
 BEAUMONT, CA 92223                                IRVINE, CA 92606-7660                                    CHULA VISTA, CA 91911-3325

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KIMBERLY JAUREZ                                   KIMBERLY PEREZ                                           KIMBERLY ROSAS
 2425 S. SHELTON ST.                               22108 SCHOOLCRAFT ST.                                    17421 KEELSON LN #D
 SANTA ANA, CA 92707-3139                          CANOGA PARK, CA 91303-2346                               HUNTINGTON BEACH, CA 92647-
                                                                                                            7406

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KIMBERLY TAYLOR JOHNSON                           KIMIA ABOLHODA                                           KIRA DEMARCO
 101 HUNTINGTON STREET                             6272 SIERRA SIENA RD                                     3212 VIA PECADO
 HUNTINGTON BEACH, CA 92648-                       IRVINE, CA 92603-3925                                    CARLSBAD, CA 92010-1396
 5224

 RDI - CREDITOR                                    RTD 11/18/20 UTF                                         RDI - CREDITOR
 KOHUT & KOHUT LLP                                 RDI - CREDITOR                                           KRG INVESTMENTS LLC
 OFFICER DIRECTOR MANAGER                          KOHUT & KOHUT LLP                                        ABRAHAM KOBI AND FARIBA KOBI
 OR AGENT                                          OFFICER DIRECTOR MANAGER OR                              4414 PARK MALLORC
 3200 PARK CENTER DRIVE                            AGENT                                                    CALABASAS, CA 91302-1770
 SUITE 550                                         3554 ROUND BARN BLVD
 COSTA MESA, CA 92626-7108                         SANTA ROSA, CA 95403-0931




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 52 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR/POC
 KRG INVESTMENTS LLC                               KRISTA BATES                                             ADDRESS
 MANAGER, MEMBER, OFFICER,                         1425 SAGEBRUSH PL.                                       KRISTEN & THOMAS HYLTON
 AGENT                                             BEAUMONT, CA 92223-2036                                  9 CANDLEBUSH
 8860 APOLLO WAY                                                                                            IRVINE CA 92603
 SUITE 320
 DOWNEY, CA 90242-4043

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KRISTEN DIANNE BEDARD                             KRISTEN SALONEK                                          KRISTEN WILLIAMS
 8172 SEABIRD CIRCLE                               1492 OAKCREEK LN                                         6 LAS CRUCES
 HUNTINGTON BEACH, CA 92646-                       VISTA, CA 92081-8733                                     IRVINE, CA 92614-5301
 5542

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KYLA HULL                                         KYLE BRESNAHAN                                           KYLE WISE
 124 CINNAMON TEAL                                 3773 SNOWDEN AVE.                                        57 CINNAMON TEAL
 IRVINE, CA 92618                                  LONG BEACH, CA 90808-2226                                ALISO VIEJO, CA 92656-1800

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 KYLEE M. HAAS                                     KYLIE WERLINGER                                          LABORATORY CORPORATION OF
 213 MESACALITA ST.                                19078 SLOOP CIRCLE                                       AMERICA
 OCEANSIDE, CA 92058-7955                          HUNTINGTON BEACH, CA 92648-2366                          HOLDINGS
                                                                                                            OFFICER DIRECTOR MANAGER OR
                                                                                                            AGENT
                                                                                                            PO BOX 2240
                                                                                                            BURLINGTON, NC 27216-2240

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           LARRY MARTIN MUNZ                                        LATHOP & GAGE LLP
 LARRY AND THERESA                                 1125 WEST OLIVE AVENUE                                   PARTNER, MANAGER, AGENT OF
 HAMBLETON                                         REDLANDS, CA 92373-5079                                  SERVICE
 5273 APPIAN WAY                                                                                            1888 CENTURY PARK EAST
 LONG BEACH CA 90803                                                                                        SUITE 1000
                                                                                                            LOS ANGELES, CA 90067-1714

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR/POC
 LATHROP GAGE LLP                                  LAURA HARROLD                                            ADDRESS
 ATTN: BENJAMIN C. STRUBY                          3333 MT ACADIA BLVD.                                     LAURA LYNN ROSALES
 2345 GRAND BLVD., STE 2200                        SAN DIEGO, CA 92111-4502                                 3320 BILLIE COURT
 KANSAS CITY, MO 64108-2618                                                                                 SIMI VALLEY CA 93063

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LAURA MARCHAND                                    LAUREN C. PUTNAM                                         LAUREN GREEN
 17111 GOLDENWEST ST. #B-1                         26711 GRANVIA DR.                                        8234 ATLANTA AVE
 HUNTINGTON BEACH, CA 92647-                       MISSION VIEJO, CA 92691-5141                             HUNTINGTON BEACH, CA 92646-
 5402                                                                                                       6138




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 53 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LAUREN HAMEL                                      LAUREN SMITH                                             LAUREN WOOD
 20101 CAPE COTTAGE LANE                           6126 MONTEZUMA RD #522                                   8251 HOLLAND DR.
 HUNTINGTON BEACH, CA 92646-                       SAN DIEGO, CA 92115-1428                                 HUNTINGTON BEACH, CA 92647-
 4405                                                                                                       6318

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LAW OFFICES OF BRIAN E                            LAZARO ESTRADA                                           LAZARO OROZCO
 MCLAUGHLIN                                        33931 SILVER LANTERN                                     1415 S SPRUCE ST.
 BRIAN E MCLAUGHLIN                                DANA POINT, CA 92629-2374                                SANTA ANA, CA 92704-3731
 1871 PEAK ROAD
 NAPA, CA 94558

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 LEAF CAPITAL FUNDING LLC                          LEAH VAZQUEZ                                             LEANDRE BUCKNER
 C/O LEGAL DEPARTMENT                              2409 W. CALIFORNIA STREEET                               10799 POPLAR ST. #137
 2005 MARKET ST 14TH FLOOR                         SANTA ANA, CA 92704-4013                                 LOMA LINDA, CA 92354-2257
 PHILADELPHIA PA 19103-7009

 RTD 01/04/20 UTF                                  RDI - CREDITOR                                           RDI - CREDITOR
 RDI - CREDITOR/INVESTOR                           LENA MARIE GOMEZ                                         LEOBIGILDO PEREZ-ESCOBEDO
 LELIA BUSER                                       6200 EDINGER AVENUE #701                                 6767 IRONDALE
 26157 PASEO MARBELLA                              HUNTINGTON BEACH, CA 92647-3284                          CANOGA PARK, CA 91306-4056
 SAN JUAN CAPISTRANO CA 92675

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LEON AND NANCY NADOLSKI                           LEONARDO FIGUEROA                                        LESLEY BERG
 THE LEON R & NANCY A.                             2110 VIA ROBLES                                          320 POMELO DR. #188
 NADOLSKI                                          OCEANSIDE, CA 92054-6315                                 VISTA, CA 92081-6476
 REVOCABLE TRUST
 6562 SABBIAS CIRCLE
 HUNTINGTON BEACH, CA 92647-
 6636

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LESLY RODRIGUEZ                                   LETICIA HERNANDEZ                                        LIBERTY MUTUAL
 2701 FAIRVIEW                                     52220 MAXINE AVE.                                        OFFICER DIRECTOR MANAGER OR
 SANTA ANA, CA 92704-5906                          CABAZON, CA 92230-5231                                   AGENT
                                                                                                            PO BOX 85307
                                                                                                            SAN DIEGO, CA 92186-5307

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LIDYA BARRIOS-MENDOZA                             LIFE STORAGE INC                                         LILLE MYSLO
 68851 MORONGO RD                                  OFFICER DIRECTOR MANAGER OR                              6150 EL CAJON BLVD #118
 CATHEDRAL CITY, CA 92234-4668                     AGENT                                                    SAN DIEGO, CA 92115-3931
                                                   10025 MUIRLANDS BLVD
                                                   IRVINE, CA 92618-2510




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 54 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 08/03/20 UTF
 LILLIAN R. JONES                                  LILY HERNANDEZ                                           RDI - CREDITOR/INVESTOR
 19983 HIBISCUS CIRCLE                             4388 RAINIER WAY APT E                                   LINDA M. MORGAN
 YORBA LINDA, CA 92886-4429                        OCEANSIDE, CA 92058-7948                                 1230 NATOMA WAY UNIT C
                                                                                                            OCEANSIDE CA 92057

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ADDRESS                                           LINDA MISCH                                              LINDA PEZZIN
 LINDA MARIE MORGAN                                4519 ADMIRALTY WAY, SUITE D                              14 VISTA
 LINDA MARIE MORGAN                                MARINA DEL REY CA 90292-5455                             IRVINE, CA 92612-2617
 SEPARATE PROPERTY TRUST
 ESTABLISHED 4/28/2000
 4913 KEOS WAY
 OCEANSIDE, CA 92056

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 LISSET PEREZ                                      LIZETT G. SOTO                                           LLOYD MCDANIEL
 22108 SCHOOLCRAFT ST.                             32790 AURORA VISTA RD                                    3374 WISTERIA CIRCLE
 CANOGA PARK, CA 91303-2346                        CATHEDRAL CITY, CA 92234-4236                            COSTA MESA CA 92626

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 ADDRESS                                           LOEB & LOEB LLP                                          LON ROY KAVANAUGH III
 LLOYD MCDANIEL, ESTATE OF                         PARTNER, MANAGER, AGENT                                  WILLIAM F AND EARLENE PETTY
 ELIZABETH BINGHAM                                 10100 SANTA MONICA BLVD.                                 11207 BAY CLUB COURT
 801 N RICHMAN AVE                                 SUITE 2200                                               TAMPA, FL 33607-5991
 FULLERTON, CA 92832                               LOS ANGELES, CA 90067-4120

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LONG BEACH MARKETPLACE LLC                        LONG BEACH MARKETPLACE LLC                               LOPEZ CLEANING WINDOWS
 MANAGER, MEMBER, AGENT                            SCOTT DEW, AGENT OF SERVICE                              OFFICER DIRECTOR MANAGER OR
 11812 SAN VICENTE BLVD.                           10351 SANTA MONICA BLVD                                  AGENT
 SUITE 201                                         SUITE 410                                                1313 S MAGNOLIA AVE
 LOS ANGELES, CA 90049-5081                        LOS ANGELES, CA 90025-6937                               SANTA ANA, CA 92707-1013

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LORE DOMINGUEZ                                    LORENA M BUSTILLOS                                       LOS ALTOS TROPHY CO INC
 3200 W 5TH ST. APT #507                           1949 PARADISE ST.                                        OFFICER DIRECTOR MANAGER OR
 SANTA ANA, CA 92703-1843                          SAN DIEGO, CA 92114-1512                                 AGENT
                                                                                                            10731 A WALKER STREET
                                                                                                            CYPRESS, CA 90630-4757

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 LOUIS SILIEZAR                                    LOUISE POWELL WILSON                                     LOWEY ENTERPRISES DBA
 37573 HIGH RIDGE DR.                              24962 CALLE ARAGON APT B423                              SUNRISE PRODUCE
 BEAUMONT, CA 92223-8067                           LAGUNA WOODS, CA 92637-8746                              C/O MCCARRON & DIESS
                                                                                                            576 BROADHOLLOW ROAD, SUITE
                                                                                                            105
                                                                                                            MELVILLE, NY 11747




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 55 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LUCIO HERNANDEZ FRANCISCO                         LUCY KAMGAR                                              LUIS A. YANEZ
 729 UTICA AVE. #5                                 2210 CITY LIGHTS DRIVE                                   1405 W. GEORGE ST.
 HUNTINGTON BEACH, CA 92648-                       ALISO VIEJO, CA 92656-2642                               BANNING, CA 92220-4120
 3272

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LUIS ARTURO ROSAS-                                LUIS CARDENAS                                            LUIS ESPARZA
 HERNANDEZ                                         68210 MODALO RD.                                         68280 EMPALMO RD
 717 W. CHAPMAN AVE.                               CATHEDRAL CITY, CA 92234-5204                            CATHEDRAL CITY, CA 92234-5609
 PLACENTIA, CA 92870-5707

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LUIS FERNANDEZ MARQUEZ                            LUIS PALOMARES                                           LUIS RAMIREZ
 32560 CATHEDRAL CANYON                            24681 PENFIELD                                           315 MAGDALENA DRIVE
 CATHEDRAL CITY, CA 92234-9127                     LAKE FOREST, CA 92630-5247                               OCEANSIDE, CA 92057-6602

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 LUIS SAM                                          LUIS VAZQUEZ                                             LUISA ESPARZA
 581 FLORIDA APT F                                 1517 W MCFADDEN AVE.                                     68280 EMPALMO RD
 IMPERIAL BEACH, CA 91932-1657                     SANTA ANA, CA 92704-3320                                 CATHEDRAL CITY, CA 92234-5609

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 LUKE PHILLIP LINDSEY                              LUZ UMANZOR                                              LYN MALONEY
 5832 LYNBROOK PLAZA                               27136 EARLY DAWN                                         520 EAST GLENDORA AVENUE
 YORBA LINDA, CA 92886-5927                        MENIFEE, CA 92584-8342                                   ORANGE CA 92865

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 LYNN A FRIEDMAN                                   ADDRESS                                                  LYNNE WEISS
 8480 BERGEN COVE                                  LYNN P. FRIEDMAN                                         3621 CAZADOR LANE
 CORDOVA, TN 38018-7315                            WILLIAM F. AND EARLENE PETTY                             FALLBROOK, CA 92028-8878
                                                   8480 BERGEN COVE
                                                   CORDOVA, TN 38018

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 LYNNE WEISS                                       LYNNE WEISS                                              M HUGH BAILEY MD FACS PC INC
 PO BOX 1587                                       GREGORY CARL POMMERENK                                   OFFICER DIRECTOR MANAGER OR
 HANALEI, HI 96714-1587                            1978 CEDAR AVE                                           AGENT
                                                   LONG BEACH, CA 90806-5389                                351 HOSPITAL ROAD
                                                                                                            SUITE 671
                                                                                                            NEWPORT BEACH, CA 92663-3509

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MACKENZIE CASTRO                                  MADALYN TURNER                                           MADISON BRANSTETTER
 5216 MONLACO RD.                                  21496 LAKE FOREST DR. APT A                              430 LAKE STREET
 LONG BEACH, CA 90808-2530                         LAKE FOREST, CA 92630-6053                               HUNTINGTON BEACH, CA 92648-
                                                                                                            5296




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 56 of 83


 RDI - CREDITOR                                    RTD 11/18/20 UTF                                         RDI - CREDITOR/POC ADDRESS
 MADISON CATHERINE JACKSON                         RDI - CREDITOR                                           MADYSON HOPKINS
 17372 ALTA VISTA CIRCLE                           MADISON RAE WHITE                                        21701 BRANTA CIRCLE
 HUNTINGTON BEACH, CA 92647-                       15861 WICKLOW LANE                                       HUNTINGTON BEACH, CA 92646-
 6130                                              HUNTINGTON BEACH, CA 92647-3114                          8205

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MAGDALENA TORTES                                  MAGDALENO ABOYTES                                        MAGNUM MUSIC GROUP
 24225 ONTARIO LANE                                1331 WEST CENTRAL AVE #48                                OFFICER DIRECTOR MANAGER OR
 LAKE FOREST, CA 92630-1920                        SANTA ANA, CA 92704-5775                                 AGENT
                                                                                                            17402 COHASSET STREET
                                                                                                            VAN NUYS, CA 91406-2409

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 MAGNUM MUSIC GROUP                                MAINTENANCE BUILDING SERVICES                            MAISIE SHEALYNN FREENY
 CORE MUSIC SERVICES                               OFFICER DIRECTOR MANAGER OR                              2303 CALLE LA SERNA
 3956 CROWN SHORE DRIVE                            AGENT                                                    SAN CLEMENTE, CA 92672-3202
 DALLAS, TX 75244                                  1665 E 4TH STREET
                                                   SUITE 104B
                                                   SANTA ANA, CA 92701-5156

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 MAKAYLA GIBBS                                     MALCOLM & JULIE READ                                     ADDRESS
 19512 POMPANO LANE #107                           54 SARATOGA                                              MALCOLM & JULIE READ
 HUNTINGTON BEACH, CA 92648-                       NEWPORT BEACH CA 92660                                   16 W ENCANTO BLVD, #508
 6423                                                                                                       PHOENIX AZ 85003

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 MALCOLM CRIST                                     MALCOM AND JULIE READ NT                                 MALYSSA YANDERS
 14081 YORBA STREET #227                           3720 5TH AVENUE                                          PO BOX 516
 TUSTIN CA 92780                                   COSTA MESA, CA 92626                                     CABAZON, CA 92230-0516

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 MAMO LBMP INVESTORS I LLC                         MANUEL ROMERO                                            MANUEL V. RESENDIZ
 C/O MADISON S. SPACH, JR.                         801 S LYON APT J2                                        17236 MCFADDEN AVE. #A
 SPACH CAPALDI & WAGGAMAN                          SANTA ANA, CA 92705-4228                                 TUSTIN, CA 92780-5597
 LLP
 4675 MACARTHUR COURT, SUITE
 550
 NEWPORT BEACH, CA 92660

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARC S ROGERS                                     MARCELINO ALVAREZ                                        MARCELINO BAUTISTA
 THE ROGERS TRUST DTD 12/8/08                      14455 BRANDYWYNE TERRACE                                 14782 EDEN ST.
 1450 OAK HILL COURT                               GARDEN GROVE, CA 92844-3153                              MIDWAY CITY, CA 92655-1108
 LAKEPORT, CA 95453-7072

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARCO A. HERNANDEZ                                MARCO GARDUNO                                            MARCO NEGRETE
 1183 S. EL CAMINO REAL #267                       25092 FARTHING STREET APT #38                            2312 HOSP WAY APT. #154
 OCEANSIDE, CA 92054-4787                          LAKE FOREST, CA 92630-4039                               CARLSBAD, CA 92008-1220



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 57 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARCO TAVERA                                      MARCOS M. MORALES MARTINEZ                               MARCOS RESENDIZ
 1518 N. FRENCH STREET #209                        23436 VIA JACINTO                                        14611 NEWPORT AVE. #N
 SANTA ANA, CA 92701-2491                          ALISO VIEJO, CA 92656-1162                               TUSTIN, CA 92780-6019

 RDI - CREDITOR                                    RTD 11/18/20 UTF                                         RDI - CREDITOR
 MARCOS RODAS                                      RDI - CREDITOR                                           MARGARITO MENDEZ
 730 S ROSS ST.                                    MARGARITO HERNANDEZ                                      862 CENTER ST. #1
 SANTA ANA, CA 92701-5541                          15701 TUSTIN VILLAGE WAY H 11                            COSTA MESA, CA 92627-6126
                                                   TUSTIN, CA 92780-8300

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARIA BERNAL                                      MARIA DEL TRANSITO RIVERA                                MARIA DL GARCIA
 4923 GABRIELIENO AVENUE                           ORTEGA                                                   1578 NICOLE ST.
 OCEANSIDE, CA 92057-4435                          17542 VAN BUREN LANE APT #6                              BANNING, CA 92220
                                                   HUNTINGTON BEACH, CA 92647-6900

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARIA GARCIA BALDIZZONE                           MARIA GIL                                                MARIA J. VALENCIA
 1851 NORTH SAN CLEMENTE RD.                       24681 PENFIELD ST                                        2210 VIA BLANCA APT. D
 PALM SPRINGS, CA 92262-3920                       LAKE FOREST, CA 92630-5247                               OCEANSIDE, CA 92054-7347

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 MARIA MOHAN                                       ADDRESS                                                  MARIA QING FENG
 1811 S. GRAND AVE                                 MARIA QING FENG                                          80 RIVERSIDE BLVD. #20D
 SAN PEDRO, CA 90731-5424                          12 TWILIGHT BLUFF                                        NEW YORK, NY 10069-0317
                                                   NEWPORT COAST CA 92657

 RDI - CREDITOR                                    RTD 07/29/20 UTF                                         RDI - CREDITOR
 MARIA RINCON                                      RDI - CREDITOR                                           MARIANNA SCHROEDER
 22482 ALMA ALDEA #7                               MARIAH KAREEN MCCRORY                                    1421 LANCE DR.
 RANCHO SANTA MARGARITA, CA                        718 HUNTINGTON ST.                                       TUSTIN, CA 92780-4544
 92688-2832                                        HUNTINGTON BEACH, CA 92648-4754

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARIANO GOMEZ                                     MARIELA ROJAS                                            MARILIA BALTAR
 846 CAROL PL                                      20417 SHERMAN WAY #209                                   8610 MEADOW BROOK AVE., UNIT
 CARLSBAD, CA 92008-3328                           WINNETKA, CA 91306-3151                                  E
                                                                                                            GARDEN GROVE, CA 92844-3402

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARILYN NELSON                                    MARINA GRAHAM                                            MARIO FLORES ROJAS
 9392 WESTCLIFF DR.                                1038 HAYES STREET                                        15865 VICTORY BLVD.
 HUNTINGTON BEACH, CA 92646-                       IRVINE, CA 92620-3763                                    VAN NUYS, CA 91406-6037
 5908

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARIO SALAZAR                                     MARIO T. GONZALEZ                                        MARIO VAZQUEZ
 10271 KERN AVE                                    1230 S. DALE AVENUE #216                                 1770 SHERMAN PL
 GARDEN GROVE, CA 92843-5007                       ANAHEIM, CA 92804-4958                                   LONG BEACH, CA 90804-1320




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 58 of 83


 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 MARION L. PALLOTTA                                MARIS SUZETTE L MOATES                                   MARISOL E. MERAZ
 72 GROVE AVENUE                                   318 17TH STREET                                          15742 WILLIAMS STREET APT. 65
 LEOMINSTER MA 01453                               SEAL BEACH, CA 90740-6521                                TUSTIN, CA 92780-4809

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR
 MARISSA WILLS                                     MARJORIE REED MEYER                                      MARK & SHELLY KELEGIAN
 1979 PEDDING RIVER RD                             7544 LA JOLLA BLVD., T-106                               20 OLD COURSE DRIVE
 CHULA VISTA, CA 91913-1626                        LA JOLLA CA 92037                                        NEWPORT BEACH CA 92660

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 MARK AND KATHLEEN CHIU                            MARLEN VELASCO OROZCO                                    MARTHA BLACKBURN
 6632 MARILYN DRIVE                                17989 CORTKILL RD SPC 89                                 20 LYON
 HUNTINGTON BEACH, CA 92647-                       DESERT HOT SPRINGS, CA 92241-                            NEWPORT COAST CA 92657-1102
 4365                                              9401

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MARTHA ORTEGA                                     MARTIN GONZALEZ-VARGAS                                   MARTIN MERCADO
 17542 VAN BUREN LANE #6                           1455 HENDERSON AVE APT B                                 456 E NICOLE ST. APT. 108
 HUNTINGTON BEACH, CA 92647-                       LONG BEACH, CA 90813-1606                                BANNING, CA 92220-5649
 6900

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 MARVI LAND INC                                    MARVI LAND, INC. DBA RUBY'S DINER                        MARY AND JAMES MCKENNON
 OFFICER DIRECTOR MANAGER                          SAMY HENEIN, EQS.                                        303 ESPLANADE
 OR AGENT                                          SUPPA, TRUCCHI & HENEIN, LLP                             NEWPORT BEACH, CA 92660-3924
 10109 WHITTWOOD DRIVE                             3055 INDIA STREET
 WHITTIER, CA 90603-2314                           SAN DIEGO, CA 92103-6013

 SEE NEW ADDR PER POC                              NEW ADDR POC 229                                         SEE NEW ADDR
 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR/INVESTOR
 MARY B GARVER                                     ADDRESS                                                  MARY GARVER
 MARY B. GARVER SURVIVOR'S                         MARY B GARVER                                            6076 EAGLECREST DRIVE
 TRUST                                             MARY B. GARVER SURVIVOR'S TRUST                          HUNTINGTON BEACH CA 92648-
 CREATED UNDER THE GARVER                          CREATED UNDER THE GARVER LIV                             5546
 LIV TRUST                                         TRUST
 6076 EAGLECREST DRIVE                             40 PASARELA DRIVE #201
 HUNTINGTON BEACH, CA 92648-                       RANCHO MISSION VIEJO, CA 92694
 5546

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ADDRESS                                           MARY GUSTAFSON                                           MARY JORDAN
 MARY GLENANE                                      33925 MANTA CT.                                          1114 DELAWARE ST. #B
 2310 VIA PUERTA UNIT B                            MONARCH BEACH CA 92629-4532                              HUNTINGTON BEACH, CA 92648-
 LAGUNA WOODS, CA 92637                                                                                     4172

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 MARY MCKENNON                                     MARYANN MEADE (REEL)                                     MARYSOL NAJERA
 303 ESPLANADA                                     22872 CAMERONA ROAD                                      231 E. HULLETT STREET
 NEWPORT BEACH CA 92660                            LAGUNA NIGUEL CA 92677                                   LONG BEACH, CA 90805-3421




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 59 of 83


 RDI - CREDITOR                                    RTD 08/03/20 UTF                                         RDI - CREDITOR/INVESTOR
 MASHA ALEXANDROVNA                                RDI - CREDITOR/INVESTOR                                  MASON DONAHOE
 BOLKHOVITINOVA                                    MASON & PRESTON DONAHUE                                  C/O TRACI DONAHOE
 6502 MELBOURNE DRIVE                              3 VIA MARIN                                              3 VIA MARIN
 HUNTINGTON BEACH, CA 92647-                       SAN CLEMENTE CA 92673                                    SAN CLEMENTE, CA 92673-6717
 2607

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MASTON WOOTEN                                     MATT MENDEZ                                              MATTHEW DAVISSON
 4842 KING CIRCLE #A                               9543 EL REY AVENUE, APT. 9                               25142 LINDA VISTA DRIVE
 HUNTINGTON BEACH, CA 92649-                       FOUNTAIN VALLEY, CA 92708-4641                           LAGUNA HILLS, CA 92653-5311
 4343

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 MATTHEW GREGG                                     MATTHEW H FLEMING                                        MATTHEW PATRICK NALTY
 28926 PASEO THERESA                               1760 2ND STREET                                          9451 PORTSMOUTH DRIVE
 MISSION VIEJO, CA 92692-4964                      MANHATTAN BEACH, CA 90266                                HUNTINGTON BEACH, CA 92646-
                                                                                                            3539

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MATTHEW WEBBER                                    MAURICIO E. SAM                                          MAURICIO G FERNANDEZ
 1760 NORTH OAK KNOLL DRIVE,                       WEST CALLE PRIMERA APT 1                                 69 N. 4TH STREET
 #D                                                SAN YSIDRO, CA 92173                                     BANNING, CA 92220-4709
 ANAHEIM, CA 92807-1351

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MAXIMILIANO FRAUSTO                               MAXIMINO CORREA SANCHEZ                                  MAYKO ARJON TRUJILLO
 821 OLIVER AVENUE #1                              501 E. KATELLA AVENUE #10A                               1657 251 ST APT B
 LONG BEACH, CA 90813-4643                         ORANGE, CA 92867-4910                                    HARBOR CITY, CA 90710-4118

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 MAYO CLINIC                                       MCCONNELL DUNNING & BARWICK                              MEAGAN DANG
 OFFICER DIRECTOR MANAGER                          LLP                                                      13192 CORTINA
 OR AGENT                                          OFFICER DIRECTOR MANAGER OR                              TUSTIN, CA 92782-8731
 4500 SAN PABLO ROAD                               AGENT
 JACKSONVILLE, FL 32224-1865                       9960 RESEARCH DR
                                                   SUITE 100
                                                   IRVINE, CA 92618-4322

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MEGAN BURLEY                                      MEGAN FRYE                                               MEGAN SHOWMAN
 12801 BARTLETT STREET                             412 OLIVE AVE. #323                                      1811 PORTOFINO DR.
 GARDEN GROVE, CA 92845-2322                       GARDEN GROVE, CA 92846                                   OCEANSIDE, CA 92054-6129

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MELCHIZEDEK NATHANIEL                             MELISHA R. DANIELS                                       MELISSA N., BELIOVSKY
 FRAUSTO                                           1145 HELIX STREET APT 4                                  4356 JOSIE AVENUE
 13652 BOWEN ST.                                   SPRING VALLEY, CA 91977-4038                             LAKEWOOD, CA 90713-2730
 GARDEN GROVE, CA 92843-3206




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 60 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MELISSA RAEANN CULP                               MELISSA TURNER                                           MELQUIEDEZ YANEZ
 2202 HESS CIRCLE #7                               1145 HELIX STREET #4                                     2852 IVON ST.
 HUNTINGTON BEACH, CA 92648-                       SPRING VALLEY, CA 91977-4038                             OCEANSIDE, CA 92056
 5908

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ADDRESS                                           MERIDETH WIBERG                                          METLIFE GROUP BENEFITS
 MELVIN AND JEAN KELEMAN                           5959 NAPLES PLAZA, #307                                  OFFICER DIRECTOR MANAGER OR
 5500 PASEO DEL LAGO W. #3E                        LONG BEACH CA 90803                                      AGENT
 LAGUNA WOODS CA 92637-2665                                                                                 PO BOX 804466
                                                                                                            KANSAS CITY, MO 64180-4466

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MGP FUND X LAGUNA HILLS LLC                       MIA K GOMEZ                                              MICHAEL & CANDACE O'BRIEN
 MANAGER, MEMBER, AGENT                            203 MURICA AISLE                                         THE O'BRIEN TRUST
 425 CALIFORNIA STREET                             IRVINE, CA 92614-0261                                    13600 MARINA POINTE DRIVE
 10TH FLOOR                                                                                                 #1702
 SAN FRANCISCO, CA 94104-2102                                                                               MARINA DEL REY, CA 90292-9254

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 MICHAEL & JENNELL MCKINZIE                        MICHAEL AND JENNELL MCKINZIE                             MICHAEL BLACK
 888 SUMMIT DRIVE                                  1340 REYNOLDS AVENUE                                     9452 MILLERGROVE DR.
 LAGUNA BEACH CA 92651                             SUITE 116-285                                            SANTA FE SPRINGS, CA 90670-2741
                                                   IRVINE, CA 92614-5551

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 MICHAEL MCDERMOTT                                 ADDRESS                                                  MICHAEL MENDOZA
 1435 E. 7TH STREET APT F                          MICHAEL MCKINZIE                                         6955 ALVARADO RD APT #42
 LONG BEACH, CA 90813-4948                         1340 REYNOLDS AVE 116-285                                SAN DIEGO, CA 92120-5316
                                                   IRVINE, CA 92614

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MICHAEL MUNZ                                      MICHAEL ROBERT WILSON                                    MICHAEL WILSON
 520 AVOCADO AVE                                   DBA WILSON CONSTRUCTION                                  C/O R. GIBSON PAGTER, JR.
 CORONA DEL MAR, CA 92625-                         14302 YORBA STREET                                       PAGTER AND PERRY ISAACSON
 1918                                              TUSTIN, CA 92780-2351                                    525 N. CABRILLO PARK DRIVE,
                                                                                                            SUITE 104
                                                                                                            SANTA ANA, CA 92701-5017

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 MICHAEL WILSON                                    MICHAEL YARNALL                                          MICHAEL YOUSIFF
 CONSTRUCTION                                      954 FERNDALE DRIVE                                       10109 WHITTWOOD DIVE
 14302 YORBA STREET                                CORONA, CA 92881-8752                                    WHITTIER, CA 90603-2314
 TUSTIN, CA 92780

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MICHEALA BUBENIK                                  MICHELLE COLEMAN                                         MICHELLE HARTPENCE
 1935 LAKE ST.                                     416 HAMILTON ST #B                                       470 JAMACHA RD. #N
 HUNTINGTON BEACH, CA 92648-                       COSTA MESA, CA 92627-9501                                EL CAJON, CA 92019-2436
 2806



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 61 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MICHELLE VU                                       MIGUEL BERUMEN                                           MIGUEL HERNANDEZ
 2609 W ST. ANDREW PL                              4648 N. FIRCROFT                                         1213 W. ALTON AVE
 SANTA ANA, CA 92704-4060                          COVINA, CA 91722-2712                                    SANTA ANA, CA 92707-3871

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MIGUEL MARTINEZ                                   MIGUEL PEREZ                                             MIGUEL RAMIREZ
 15500 TUSTIN VILLAGE WAY #107                     1519 OBISPO AVE. #14                                     733 UTICA APT #5
 TUSTIN, CA 92780-4283                             LONG BEACH, CA 90804-1792                                HUNTINGTON BEACH, CA 92648-
                                                                                                            3265

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MIGUEL SAAVEDRA                                   MIGUEL TRINIDAD                                          MIKAYLA DOLORES REILLY
 868 CENTER ST. APT #4                             555 CHERRY AVE. #4                                       10252 ARUNDEL AVE.
 COSTA MESA, CA 92627-3595                         LONG BEACH, CA 90802-2043                                WESTMINSTER, CA 92683-5833

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ADDRESS                                           MILDRED G. KOSMIDES                                      MINUTEMAN INDUSTRIES INC
 MIKE AND INA PETOKAS                              33296 OCEAN RIDGE                                        OFFICER DIRECTOR MANAGER OR
 1800 PORT SEABOURNE WAY                           DANA POINT CA 92629                                      AGENT
 NEWPORT BEACH CA 92660                                                                                     PO BOX 4983
                                                                                                            GARDEN GROVE, CA 92842-4983

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MIRANDA JAVIER SALGADO                            MIRANDA LEUNG                                            MIREYA SANDOVAL
 111 W. MACARTHUR MANOR                            1158 S POSITANO                                          1209 OLIVE AVE
 ANAHEIM, CA 92805-4610                            ANAHEIM, CA 92808-1539                                   LONG BEACH, CA 90813-3522

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 MIRIAM RAMOS                                      MITSUBISHI ELECTRIC US INC                               MOHAMED RHODESLY
 901 EL REY AVE. #12                               5900 KATELLA AVE STE A                                   3495 SPECTRUM
 FOUNTAIN VALLEY, CA 92708                         CYPRESS, CA 90630-5019                                   IRVINE, CA 92618-3376

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 MOHAMMED MOHAMMED                                 MOHRS INTERNATIONAL, INC.                                MOIRA O'TOOLE
 8876 OVIEDA PL                                    OFFICER, DIRECTOR, MANAGER,                              1596 S.E. SKYLINE DRIVE
 WESTMINSTER, CA 92683-5426                        AGENT                                                    SANTA ANA CA 92705
                                                   4802 LITTLE JOHN STREET
                                                   BALDWIN PARK, CA 91706-2208

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 MOIRA O'TOOLE                                     MOISES HERNANDEZ                                         MOISES SALINAS-HERNANDEZ
 MOIRA G. O'TOOLE TRUST                            2028 S. HALLADAY                                         15150 MAGNOLIA APT #296
 9736 WILLOW GLENN CIRCLE                          SANTA ANA, CA 92707-2904                                 WESTMINSTER, CA 92683-6443
 SANTA ANA, CA 92705-6104

 RTD 07/29/20 UTF                                  RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 RDI - CREDITOR                                    MOLLY FREY                                               MOMENTFEED INC
 MOLLIE SMITH                                      858 VINE ST. APT. 17                                     1540 2ND ST STE 302
 669 S. TWIN OAKS VALLEY RD.                       OCEANSIDE, CA 92054-4283                                 SANTA MONICA, CA 90401-3513
 SAN MARCOS, CA 92078-5398



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 62 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MONICA A. PEREZ                                   MONICA DEL TORO                                          MONIQUE BONILLA
 5000 N WILLAMETTE BLVD                            146 N 4TH ST.                                            5428 CARFAX AVE.
 HAGGERTY HALL R12                                 BANNING, CA 92220-4712                                   LAKEWOOD, CA 90713-1641
 PORTLAND, OR 97203-5743

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 MOONGO BAND OF MISSION                            MORGAN R. SWADE                                          MORONGO BAND OF MISSION
 INDIANS                                           1000 ST. BIMINI CIRCLE                                   INDIANS
 OFFICER, DIRECTOR, MANAGER,                       PALM SPRINGS, CA 92264-8553                              ATTN. COUNSEL
 MEMBER                                                                                                     49500 SEMINOLE DR
 12700 PUMMARRA ROAD                                                                                        CABAZON, CA 92230-2202
 BANNING, CA 92220-6977

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR/INVESTOR
 MORRISSEY PRINTING CO INC                         MORT AND PATTY MEMORIAL FUND                             MURRAY GLASS
 DBA MINUTEMAN PRESS                               LLP                                                      13502 ERWIN STREET
 5480 KATELLA AVE STE 200                          DONNA D ANDREWS                                          VAN NUYS CA 91401-3036
 LOS ALAMITOS, CA 90720-6824                       7156 S VERBENA WAY
                                                   CENTENNIAL, CO 80112-1869

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR
 ADDRESS                                           MYRON MILLER                                             NAN WILSON
 MURRAY GLASS FAMILY TRUST                         33926 MANTA COURT                                        116-C SO. GUADALUPE AVENUE
 DATED AUGUST 19,1999                              MONARCH BEACH CA 92629                                   REDONDO BEACH CA 90277
 C/O FRED GLASS, TRUSTEE OF
 MURRAY GLASS
 643 SAN FERNANDO AVENUE
 BERKELEY, CA 94707

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 NANCY AND LEON NADOLSKI                           NANCY TREJO HERNANDEZ                                    NARCISO ROMAN
 6562 SABBICAS CIRCLE                              529 W CHAPMAN AVE.                                       525 PALM ST. #32
 HUNTINGTON BEACH CA 92647                         PLACENTIA, CA 92870-5702                                 BEAUMONT, CA 92223-2366

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NATALIE DINH                                      NATALIE VAN NYHUIS                                       NATIONAL PIZZA RESTAURANTS,
 1040 S PINE CANYON CIR                            16162 SHER LANE #18                                      INC.
 ANAHEIM, CA 92807-5032                            HUNTINGTON BEACH, CA 92647-4124                          CHRISTOPHER PAPPAS, HARRIS
                                                                                                            PAPPAS
                                                                                                            13939 NORTHWEST FRWY.
                                                                                                            HOUSTON, TX 77040-5115

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NATIONAL PIZZA RESTAURANTS,                       NEFTALI GONZALEZ                                         NERSI ELIZARRARAZ
 INC.                                              1005 ASPEN ST.                                           20701 VANOWEN ST #3
 CHRISTOPHER PAPPAS, HARRIS                        SANTA ANA, CA 92706-2001                                 CANOGA PARK, CA 91306-3712
 PAPPAS
 645 HEIGHTS
 HOUSTON, TX 77007-2893




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 63 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NESTOR FLORES-GALLEGOS                            NEVA MORRILL AND WILLITA HUSSEY                          NEW CARBON COMPANY LLC
 26571 NORMANDALE DR APT 13F                       684 BARBERRY WAY                                         OFFICER DIRECTOR MANAGER OR
 LAKE FOREST, CA 92630-6764                        NIPOMO, CA 93444-9354                                    AGENT
                                                                                                            PO BOX 129
                                                                                                            CONCORDVILLE, PA 19331-0128

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NEWPORT BEACH MEDICAL                             NEWPORT PEDIATRIC DENTISTRY                              NEXTIVA INC
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              OFFICER DIRECTOR MANAGER OR
 OR AGENT                                          AGENT                                                    AGENT
 PO BOX 3579                                       2131 WESTCLIFF DRIVE                                     880 E CHAPARRAL ROAD
 NEWPORT BEACH, CA 92659-8579                      SUITE 210                                                SUITE 300
                                                   NEWPORT BEACH, CA 92660-5545                             SCOTTSDALE, AZ 85250

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NICHOLAS ANTHONY USLANDER                         NICHOLAS CHAPMAN                                         NICHOLAS O. PROFETA
 5538B VIA LA MESA                                 7760 DOHENY CT.                                          20431 MANSARD LANE
 LAGUNA WOODS, CA 92637-5606                       ANAHEIM, CA 92808-2100                                   HUNTINGTON BEACH, CA 92646-
                                                                                                            5138

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NICHOLE ATHANITIS                                 NICK HASHIM                                              NICK TAYLOR
 2042 CLARK AVENUE                                 SUHAIL HASHIM                                            25456 SAWMILL LANE
 LONG BEACH, CA 90815-2909                         25930 ROLLING HILLS ROAD #317                            LAKE FOREST, CA 92630-4330
                                                   TORRANCE, CA 90505-7238

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NICOLAS LIND-JENSEN                               NICOLE BRISENO                                           NICOLE FIELD
 19 LEXINGTON LN                                   14972 PIPER CIRCLE                                       8801 ELGIN CR
 COSTA MESA, CA 92626                              IRVINE, CA 92604-2717                                    HUNTINGTON BEACH, CA 92646-
                                                                                                            2213

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NICOLE THOMPSON                                   NIKKI NEEL                                               NOAH GRAF
 27001 MORO AZUL                                   1950 E 16TH STREET                                       29981 HAWKHILL RD
 MISSION VIEJO, CA 92691-6038                      NEWPORT BEACH, CA 92663-5915                             VISTA, CA 92084-1323

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 NOE JIMENEZ                                       NOEL DOUBEK                                              NOELLE KEKACS
 518 SOUTH FLOWER #B                               73 CORONADO CAY LANE                                     3312 HARDWICK ST.
 SANTA ANA, CA 92703-3943                          ALISO VIEJO, CA 92656-6064                               LAKEWOOD, CA 90712-2205

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 NOEMI CISNEROS                                    NORMA RINCON                                             NORMA STROTHER
 13567 MOUNTAIN TOP DR                             22482 ALMA ALDEA #7                                      STROTHER FAMILY TRUST
 DESERT HOT SPRINGS, CA                            RANCHO SANTA MARGARITA, CA                               301 NORTH 1ST STREET
 92240-6537                                        92688-2832                                               COEUR D ALENE, ID 83814-2852




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 64 of 83


 NO ADDRESS PROVIDED                               RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 RDI - CREDITOR                                    NUCO2 LLC                                                OCTAVIO GARCIA
 NOTE HOLDERS GROUP                                2800 SE MARKET PLACE                                     16167 VIA MONTANA
                                                   STUART FL 34997-4965                                     DESERT HOT SPRINGS, CA 92240-
                                                                                                            7218

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ODESSA M. CURTIS                                  OFFICE OF THE ATTORNEY GENERAL                           OLEYVO NUNEZ
 858 VINE ST. APT. #17                             CALIFORNIA DEPT. OF JUSTICE                              526 WOOD STREET
 OCEANSIDE, CA 92054-4283                          ATTN. PUBLIC INQUIRY UNIT                                SANTA ANA, CA 92703-4230
                                                   PO BOX 944255
                                                   SACRAMENTO, CA 94244-2550

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 OLGA JIMENEZ                                      OLGA RIOS                                                OLIVIA EDIT
 30306 AVENIDA DEL YERMO                           900 N. CHERRY ST.                                        2 KING EIDER LANE
 CATHEDRAL CITY, CA 92234-2811                     BANNING, CA 92220-2712                                   ALISO VIEJO, CA 92656-1816

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           OMAR BUENO                                               OMAR OSORIO
 OLSEN FAMILY TRUST                                1242 ORANGE AVE.                                         23424 VIA SAN PABLO
 RONALD A AND BOBBIE OLSEN                         SANTA ANA, CA 92707-1322                                 ALISO VIEJO, CA 92656-1146
 1520 NORTHWOOD RD APT 244E
 SEAL BEACH, CA 90740

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 OMAR URIOSTEGUI                                   ONEIL LLP                                                OPTIMAL BIO FUELS INC
 313 E PINE STREET APT 14                          PARTNER, MANAGER, AGENT                                  2300 MAIN ST STE 3
 SANTA ANA, CA 92701-5980                          19900 MACARTHUR BLVD                                     IRVINE, CA 92614-6223
                                                   SUITE 1000
                                                   LOS ANGELES, CA 90067-1623

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 OPUS BANK                                         ORANGE COUNTY FIRE AUTHORITY                             ORANGE COUNTY HEALTHCARE
 19900 MACARTHUR BLVD, 12TH                        ACCOUNTS RECEIVABLE                                      OFFICER DIRECTOR MANAGER OR
 FLOOR                                             PO BOX 51985                                             AGENT
 IRVINE, CA 92612                                  IRVINE, CA 92619-1985                                    1241 E DYER ROAD
                                                                                                            SUITE 120
                                                                                                            SANTA ANA, CA 92705-5611

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ORLANDO ROMAN DOMINGUEZ                           OSCAR CERVANTES                                          OSCAR M. PATINO
 MUNOZ                                             51453 BONITA AVE.                                        1500 N HARBOR BLVD APT N1
 867 W. 19TH ST. #18                               CABAZON, CA 92230-3314                                   SANTA ANA, CA 92703-1369
 COSTA MESA, CA 92627-6103

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 OSCAR RUIZ                                        OTILLO EROJO                                             PABLO HERNANDEZ
 1138 CHARLSTON STREET                             1228 E. TOPAZ AVENUE                                     945 CHESTNUT AV. APT. 11
 COSTA MESA, CA 92626-2707                         ANAHEIM, CA 92805-5449                                   CARLSBAD, CA 92008-5030




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 65 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 PACHULSKI STANG ZIEHL &                           PALOMA I. RAMIREZ                                        PAMELA ANN O'SHEA
 JONES LLP                                         530 W. WILSON APT. 55                                    PAMELA A O'SHEA 1998 LIVING
 650 TOWN CENTER DRIVE SUITE                       COSTA MESA, CA 92627-2489                                TRUST
 1500                                                                                                       16642 W WINDSOR AVENUE
 COSTA MESA, CA 92626-7129                                                                                  GOODYEAR, AZ 85395-1908

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 PAMELA L FARBER                                   PARACORP INCORPORATED                                    PAT FELLER
 1830 STONER AVENUE #3                             AGENT OF SERVICE FOR LONG                                3807 WEEBURN DRIVE
 LOS ANGELES, CA 90025-7319                        BEACH                                                    DALLAS, TX 75229-2717
                                                   MARKETPLACE LLC
                                                   2141 S. DUPONT HWY.
                                                   CAMDEN WYOMING, DE 19934

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 PAT M. & EILEEN M. MURPHY                         PATRICIA A STANLEY                                       PATRICIA A WILHITE
 319 ENCINO LANE                                   699 LAKE MEADE DRIVE                                     1340 SANTA CRUZ DR
 SAN CLEMENTE CA 92672                             SUFFOLK, VA 23434-7448                                   MINDEN, NV 89423-7519

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR
 PATRICIA A. COLEMAN                               PATRICIA ANNE BOLAND                                     PATRICIA CUAHUIZO
 699 LAKE MEADE DRIVE                              5173 PLAINVIEW ROAD                                      104 SUSAN AVE
 SUFFOLK VA 23434                                  SAN DIEGO, CA 92110-1561                                 PARKER DAM, CA 92267

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 PATRICIA MERTEN                                   PATRICIA STANLEY                                         PATRICIA WILHITE
 926 10TH ST.                                      12845 POTOMAC OVERLOOK LANE                              4728 SUNFIELD AVENUE
 IMPERIAL BEACH, CA 91932-2220                     LEESBURG, VA 20176-5314                                  LONG BEACH, CA 90808-1044

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 PATRICK & ALICE FELLER                            PATROCINIO RANGEL CASTRO                                 PAUL & ALLYSON MCDONALD
 13724 BOQUITA DRIVE                               48834 MOJAVE DR.                                         1815 TRADEWINDS
 DEL MAR CA 92014                                  CABAZON, CA 92230-2110                                   NEWPORT BEACH CA 92660

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 PAUL & KATHLEEN REICHARDT                         PAUL BRIAN MCDONALD                                      PAUL MCDONALD
 374 WORCESTER                                     1815 TRADEWINDS LANE                                     703 ORCHID AVE
 CAMBRIA CA 93428                                  NEWPORT BEACH, CA 92660-3810                             CORONA DEL MAR, CA 92625-2428

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 PAUL SARNECKI                                     PAUL WINANT                                              PAYCOM
 1083 S. DAYBREAK COURT                            19 SEASPRAY SOUTH                                        OFFICER DIRECTOR MANAGER OR
 ANAHEIM, CA 92808-2406                            LAGUNA NIGUEL, CA 92677-4896                             AGENT
                                                                                                            2010 MAIN STREET
                                                                                                            SUITE 1150
                                                                                                            IRVINE, CA 92614-7273




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 66 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 PAYTON K. SATHER                                  PAYTRONIX                                                PAYTRONIX SYSTEMS
 27052 LOST COLT                                   OFFICER DIRECTOR MANAGER OR                              ACCTS PAYABLE
 LAGUNA HILLS, CA 92653-5812                       AGENT                                                    80 BRIDGE ST
                                                   80 BRIDGE STREET                                         NEWTON, MA 02458-1119
                                                   NEWTON, MA 02458-1119

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 PENNINE PLUMBING INC                              PENNY L LAVOI TRUSTEE                                    PENNY LAVOIE
 OFFICER DIRECTOR MANAGER                          MARTHA BLACKBURN LIVING TRUST                            20 LYON
 OR AGENT                                          20 LYON                                                  NEWPORT COAST CA 92657-1102
 1130 S PLACENTIA AVENUE                           NEWPORT COAST, CA 92657-1102
 FULLERTON, CA 92831

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 PETER AND MARY GLENANE                            PHILIP DECARION                                          PHILIP DECARION
 622 VIA SANTO PAULO                               543 EMERALD BAY                                          197 EMERALD BAY
 VISTA CA 92081-6370                               LAGUNA BEACH, CA 92651-1257                              LAGUNA BEACH, CA 92651-1254

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 PHYLLIS SMITH                                     PIERRE AND EVANGELINE V.                                 PIETER BOURGES
 27811 HAWTHORNE BLVD.                             PROVOST                                                  1128 W LINCOLN AVENUE
 RANCHO PALOS VERDES CA                            638 VIA BOGOTA                                           ANAHEIM, CA 92805-7515
 90275                                             VISTA CA 92081

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 PITNEY BOWES GLOBAL                               PITNEY BOWES GLOBAL FINANCIAL                            PLAZA BONITA LLC
 FINANCIAL SERVICES LLC                            SVCS                                                     OFFICER DIRECTOR MANAGER OR
 27 WATERVIEW DRIVE                                OFFICER DIRECTOR MANAGER OR                              AGENT
 SHELTON, CT 06484-0648                            AGENT                                                    PO BOX 55879
                                                   PO BOX 371887                                            09007-4000
                                                   PITTSBURGH, PA 15250-7887

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 PREMIER ACCESS INSURANCE                          PRESTON DONAHOE                                          PRIMEX CLINICAL LABORATORY
 COMPANY                                           C/O TRACI DONAHOE                                        OFFICER DIRECTOR MANAGER OR
 OFFICER DIRECTOR MANAGER                          3 VIA MARIN                                              AGENT
 OR AGENT                                          SAN CLEMENTE, CA 92673-6717                              16742 STAGG STREET #120
 DEPT 34114                                                                                                 VAN NUYS, CA 91406-1641
 SAN FRANCISCO, CA 94139-0001

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 PRUDENTIAL OVERALL SUPPLY                         PRUDENTIAL OVERALL SUPPLY INC                            PURE HEALTH SOLUTIONS INC
 INC                                               6997 JURUPA AVE                                          OFFICER DIRECTOR MANAGER OR
 OFFICER DIRECTOR MANAGER                          RIVERSIDE, CA 92504                                      AGENT
 OR AGENT                                                                                                   PO BOX 742647
 PO BOX 11210                                                                                               CINCINNATI, OH 45274-2647
 SANTA ANA, CA 92711-1210




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 67 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 PURITAN BAKERY                                    PV HOSPITALITY INC                                       QUEST DIAGNOSTICS
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              OFFICER DIRECTOR MANAGER OR
 OR AGENT                                          AGENT                                                    AGENT
 1624 E CARSON STREET                              25930 ROLLING HILLS ROAD                                 PO BOX 740084
 CARSON, CA 90745-2504                             SUITE 317                                                CINCINNATI, OH 45274-0084
                                                   TORRANCE, CA 90505-7238

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ADDRESS                                           R STEVEN AND CATHERINE M. CALL                           RACHEL M. WESTFALL
 QUICK FAMILY TRUST DTD                            25292 STAYSAIL DRIVE                                     31 BENTWOOD LANE
 4/23/15                                           DANA POINT CA 92629                                      ALISO VIEJO, CA 92656-2918
 BARBARA QUICK, TRUSTEE
 1208 E DEL MAR AVE
 ORANGE, CA 92865

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RACKSPACE HOSTING INC                             RAD CAMP                                                 RAECHELLE APODACA
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              19822 BROOKHURST APT #6D
 OR AGENT                                          AGENT                                                    HUNTINGTON BEACH, CA 92646-
 MAILTRUST LOCKBOX                                 18025 SKY PARK CIRCLE                                    4215
 PO BOX 731214                                     SUITE B
 DALLAS, TX 75373-1214                             IRVINE, CA 92614-0504

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 RAFAEL GARIBAY                                    RAFAEL VELEZ                                             RALPH KOSMIDES
 1149 CAMINO DEL RIO                               2015 POMONA AVE #B103                                    30141 HILLSIDE TERRACE
 CALEXICO, CA 92231-3333                           COSTA MESA, CA 92627-5909                                SAN JUAN CAPISTRANO, CA 92675-
                                                                                                            1539

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RANDALL KROHA                                     RANDY HIGBEE GALLERY INC.                                RANDY REYES
 365 LEDROIT STREET                                OFFICER DIRECTOR MANAGER OR                              8401 SANTANA CIRCLE
 LAGUNA BEACH, CA 92651-1348                       AGENT                                                    HUNTINGTON BEACH, CA 92646-
                                                   102 KALMUS DRIVE                                         1634
                                                   COSTA MESA, CA 92626-5920

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RANIE EGUSQUIZA                                   RAUL OROZCO                                              RAUL PEREZ
 2323 HUNTINGTON ST. #1008                         14018 BELLFLOWER BLVD. #B                                21721 ROSCOE BLVD. #38
 HUNTINGTON BEACH, CA 92648-                       BELLFLOWER, CA 90706-2462                                CANOGA PARK, CA 91304-3918
 2862

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 RAUL VELASQUEZ                                    RAYNE OF IRVINE                                          RAYNE WATER SYSTEMS IN
 1467 N BLANCHARD                                  17835 SKY PARK CIRCLE SUITE M                            OFFICER DIRECTOR MANAGER OR
 BANNING, CA 92220-2617                            IRVINE, CA 92614                                         AGENT
                                                                                                            17835 SKY PARK CIRCLE
                                                                                                            SUITE M
                                                                                                            IRVINE, CA 92614-6106




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 68 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 REAGAN HOUSTON                                    REANNA PERRY                                             REBECCA A. PERKINS
 8102 VALENCIA DRIVE                               143 SAN TROPEZ CT.                                       15500 BUBBLING WELLS RD. #46
 HUNTINGTON BEACH, CA 92647-                       LAGUNA BEACH, CA 92651-4402                              DESERT HOT SPRINGS, CA 92240-
 6029                                                                                                       9031

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 REBECCA AUSTGEN                                   REBECCA BAUER                                            REBECCA C. GOIS
 24281 PUERTA DE LUZ                               4522 NORTH LAKEWOOD BLVD APT                             608 WATERVIEW LANE
 MISSION VIEJO, CA 92691-4333                      201                                                      SPRING VALLEY, CA 91977-6322
                                                   LONG BEACH, CA 90808-1080

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 REBECCA FORD                                      REBECCA MONTECINO                                        REDMOND TRADING CO LLC
 13204 LONE STALLION LANE                          2122 W. 12TH STREET                                      OFFICER DIRECTOR MANAGER OR
 CORONA, CA 92883-5281                             SANTA ANA, CA 92703-1928                                 AGENT
                                                                                                            PO BOX 1550
                                                                                                            CA 94003

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 REGAL WINE COMPANY INC                            REGULO RIOS MUNOZ                                        REMIGIO REYES
 OFFICER DIRECTOR MANAGER                          152 W MARKET ST. APT 1                                   866 E GEORGE ST.
 OR AGENT                                          LONG BEACH, CA 90805-7160                                BANNING, CA 92220-5710
 PO BOX 2160
 WINDSOR, CA 95492-2160

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RENATO V. IBANEZ                                  RENE PINEDA                                              REY PARRA
 17701 DANIELSON ST. #101                          13096 BLACKBIRD ST. SPACE 73                             1155 ORIZABA APT 101
 CANYON COUNTRY, CA 91387-                         GARDEN GROVE, CA 92843-2940                              LONG BEACH, CA 90804-6522
 6033

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RICARDO BERMUDEZ                                  RICARDO CARRERA FLORERS                                  RICARDO GONZALEZ
 1001 N FLOWER APT #102                            7632 AMBERLEAF CIR. #1                                   23301 RIDGE ROUTE DR #146
 SANTA ANA, CA 92703-2358                          HUNTINGTON BEACH, CA 92648-1858                          LAGUNA HILLS, CA 92653-1723

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RICARDO JIMENEZ                                   RICARDO RODRIGUEZ                                        RICARDO SANCHEZ
 3126 E. ORANGETHORPE #D                           327 W. WILSON ST. #31A                                   409 E ADELE ST, 11
 ANAHEIM, CA 92806-1121                            COSTA MESA, CA 92627-7813                                ANAHEIM, CA 92805-3039

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR
 RICHARD AND DONNA BASHOR                          RICHARD AND JOYCE DURETTE                                RICHARD AND LOUISE WILSON
 23071 FAIRFIELD                                   2428 PLUMOSA COURT                                       31852 VIA PUNTERO
 MISSION VIEJO, CA 92692-1668                      VISTA CA 92081                                           SAN JUAN CAPISTRANO CA 92675




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 69 of 83


 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           RICHARD AND SUSAN HANSON                                 RICHARD DURETTE
 RICHARD AND PATRICIA                              15 CHELSEA POINTE                                        DURRETT FAMILY TRUST
 FREEMAN                                           DANA POINT, CA 92629-2750                                CAROL A RAFTERY POA
 5111 BERKELEY WAY                                                                                          1447 OAKCREEK LANE
 VANCOUVER WA 98661-5901                                                                                    VISTA, CA 92081-8730

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 RICHARD FRANCAIS                                  RICHARD GEORGE MCCLELLAN, JR.                            ADDRESS
 12111 PINE STREET                                 33 HIGHCREST LANE                                        RICHARD GEORGE MCCLELLAN,
 LOS ALAMITOS, CA 90720-4123                       S. SAN FRANCISCO CA 94080                                JR.
                                                                                                            470 JOOST AVE
                                                                                                            SAN FRANCISCO, CA 94127-2406

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 RICHARD GUTIERREZ BAHENA                          RICHARD O TANNY                                          ADDRESS
 3670 43RD ST #1                                   TANNY REVOCABLE INTER VIVOS                              RICHARD O. TANNY
 SAN DIEGO, CA 92105-7402                          TRUST                                                    TANNY REVOCABLE INTER VIVOS
                                                   416 W SAN YSIDRO BLVD                                    TRUST
                                                   #L                                                       6 EASTBOURNE BAY
                                                   SAN YSIDRO, CA 92173-2450                                LAGUNA NIGUEL CA 92677

 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 12/29/20 UTF
 RICHARD ROGERS                                    RICHARD TORRES                                           RDI - CREDITOR/INVESTOR
 17962 FIESTA WAY                                  11097 LA NARANJA CT.                                     RICHARD WRIGHT
 TUSTIN, CA 92780-2116                             FOUNTAIN VALLEY, CA 92708-4914                           32500 RIVERSIDE DR. #E7
                                                                                                            LAKE ELSINORE CA 92530

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 RIGOBERTO GONZALEZ                                RITA GOMEZ                                               RITA SAVAGE
 1777 MITCHELL APT 94                              2721 W MAYWOOD                                           3850 LAMPSON AVE, ROOM 303
 TUSTIN, CA 92780-6371                             SANTA ANA, CA 92704-4917                                 SEAL BEACH CA 90740

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR/INVESTOR
 RLG ENTERPRISES INC                               ADDRESS                                                  ROBERT BORLAND
 AKA ZEE MEDICAL SERVICE                           ROBERT & PATRICIA HOLLER                                 33601 BRIGANTINE DRIVE
 SOCAL FIRST AID AND SAFETY                        HOLLER FAMILY TRUST                                      MONARCH BEACH CA 92629
 16631 BURKE LN                                    21112 NORTHSTAR
 HUNTINGTON BEACH, CA 92647-                       LAKE FOREST CA 92630
 4535

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ROBERT J GALLE                                    ROBERT LURASCHI                                          ROBERT ROWLEY
 19411 FOXDALE CIRCLE                              112 CENTRAL AVENUE                                       303 RENA WAY
 HUNTINGTON BEACH, CA 92648-                       SEAL BEACH CA 90740                                      BEAUMONT, CA 92223-1642
 6614

 RTD 12/29/20 UTF                                  RDI - CREDITOR                                           RDI - CREDITOR
 RDI - CREDITOR/INVESTOR                           ROBERTO GONZALEZ                                         ROBERTO MEJIA
 ROBERT W. & MARIAN L. HILKER                      1881 MITCHELL AVENUE #55                                 518 N. PORTER ST. APT D
 3 PURSUIT APT 242                                 TUSTIN, CA 92780-6302                                    SANTA ANA, CA 92701
 ALISO VIEJO CA 92656


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 70 of 83


 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/INVESTOR/POC
 ROBERTO SERVIN                                    ROCCO & DEBORAH DINGILLO                                 ADDRESS
 17238 MCFADDEN AVE #B                             26516 MIKANOS DRIVE                                      ROCCO & DEBORAH DINGILLO
 TUSTIN, CA 92780-5598                             MISSION VIEJO CA 92692                                   11487 ALTON DRIVE
                                                                                                            TEMESCAL VALLEY, CA 92883

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RODNEY VILLALOBOS                                 RODOLFO NAYOTL                                           RODRIGO PEREZ
 3810 SACRAMENTO DRIVE                             13568 COLONY RD.                                         22108 SCHOOLCRAFT ST.
 LA MESA, CA 91941-6883                            DESERT HOT SPRINGS, CA 92240-                            CANOGA PARK, CA 91303-2346
                                                   4909

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RODRIGO QUIAHUA                                   RODRIGO SILVA                                            ROLAND L AND DEANNA J
 1473 ELM AVE APT 4                                5809 RESEDA BLVD. #218                                   SHORTER
 LONG BEACH, CA 90813-2001                         TARZANA, CA 91356-2015                                   8701 NE 88TH STREET
                                                                                                            VANCOUVER, WA 98662-1716

 RDI - CREDITOR                                    RTD 12/29/20 UTF                                         RDI - CREDITOR/INVESTOR
 RON SUNERI                                        RDI - CREDITOR/INVESTOR                                  RONALD AND SANDRA LAMPERTS
 1031 H STREET                                     RONALD & BOBBIE OLSEN                                    5031 DORADO DRIVE NO. 211
 BIG BEAR CITY, CA 92314-9693                      639 VIA COSTA RICA                                       HUNTINGTON BEACH CA 92649
                                                   VISTA CA 92081

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR                                           RDI - CREDITOR
 ADDRESS                                           RONALD DAUGHTON                                          RONALD SURAK
 RONALD AND SANDRA                                 8132 KINER DRIVE                                         24216 GRAYSTON DRIVE
 LAMPERTS                                          HUNTINGTON BEACH, CA 92646-1517                          LAKE FOREST, CA 92630-4416
 7039 ISLAND VILLAGE DR
 LONG BEACH, CA 90803

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 ROSA SANCHEZ                                      ROSALVA MOJICA                                           ROSARIO ESTRADA
 27040 JEAN TERRACE                                626 E. 16TH ST. APT K                                    17141 SHERMAN WAY
 LAGUNA NIGUEL, CA 92677-3554                      NATIONAL CITY, CA 91950-4698                             VAN NUYS, CA 91406-3618

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 ROSE M HARTMAN                                    ROSE M. HARTMAN                                          ROSEMARY CASTILLO
 PO BOX 634                                        24201 VISTA D'ORO                                        66348 2ND ST. APT B
 DANA POINT, CA 92629-0634                         DANA POINT, CA 92629-4522                                DESERT HOT SPRINGS, CA 92240-
                                                                                                            3686

 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 01/04/20 UTF
 ROUGH DRAFT ARDMORE PA LLC                        ROUGH DRAFT RESTAURANT GROUP                             RDI - CREDITOR/INVESTOR
 DBA RUBY'S DINER INC                              PA LLC                                                   ROWENA ST. MORITZ
 OFFICER DIRECTOR MANAGER                          DBA RUBY'S DINER INC                                     668 N. COAST HIGHWAY # 216
 OR AGENT                                          OFFICER DIRECTOR MANAGER OR                              LAGUNA BEACH CA 92651
 9305 ROBNEL PLACE                                 AGENT
 VIENNA, VA 22182-1661                             9305 ROBNEL PLACE
                                                   VIENNA, VA 22182-1661




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 71 of 83


 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR/INVESTOR
 ADDRESS                                           RPM SOCAL PARTNERSHIP                                    RUBEN & LYNNE ALANA DELANEY
 ROY F. AND JANET L. DOHNER                        19031 GRAND AVE                                          GOMEZ
 33711 BRIGANTINE DR.                              LAKE ELSINORE, CA 92530-6262                             6217 W. 83RD. PLACE
 DANA POINT CA 92629                                                                                        WESTCHESTER CA 90045-3912

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 RUBEN HECTOR RODRIGUEZ                            RUBY DESIMONE                                            RUBY'S BEACH VENTURES LLC
 4458 SUNFLOWER WAY                                3126 LADOGA AVE                                          OFFICER DIRECTOR MANAGER OR
 CHINO, CA 91710-5036                              LONG BEACH, CA 90808-4018                                AGENT
                                                                                                            4100 MACARTHUR BLVD.
                                                                                                            SUITE 310
                                                                                                            NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 RUBYS BEACH VENTURES, LLC                         RUBY'S DINER LAGUNA BEACH                                RUBY'S DINER SOUTH COAST
 1096 FLAMINGO ROAD                                30622 S. COAST HIGHWAY                                   PLAZA, LP
 LAGUNA BEACH, CA 92651-2804                       LAGUNA BEACH, CA 92651-4240                              PARTNER
                                                                                                            4100 MACARTHUR BLVD.
                                                                                                            SUITE 310
                                                                                                            NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 RUBY'S FRANCHISE SYSTEMS,                         RUBY'S FRANCHISE SYSTEMS, INC.,                          RUBY'S HUNTINGTON BEACH LTD
 INC.                                              BANKRUPTCY ESTATE OF                                     GENERAL PARTNER/LIMITED
 4100 MACARTHUR BLVD.                              CHRISTOPHER CELENTINO,                                   PARTNER
 SUITE 310                                         DISNMORE & SHOHL LLP                                     4100 MACARTHUR BLVD
 NEWPORT BEACH, CA 92660-2050                      655 W BROADWAY, SUITE 800                                SUITE 310
                                                   SAN DIEGO, CA 92101                                      NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RUBY'S HUNTINGTON BEACH,                          RUBY'S LAGUNA HILLS LTD                                  RUBY'S MANAGEMENT LLC
 LTD.                                              GENERAL PARTNER/LIMITED                                  DOUGLAS S CAVANAUGH
 OFFICER, DIRECTOR, MANAGER,                       PARTNER                                                  4100 MACARTHUR BLVD.
 AGENT                                             4100 MACARTHUR BLVD                                      SUITE 310
 1 MAIN STREET                                     SUITE 310                                                NEWPORT BEACH, CA 92660-2050
 HUNTINGTON BEACH, CA 92648-                       NEWPORT BEACH, CA 92660-2050
 8193

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RUBY'S MISSION VALLEY LTD                         RUBY'S MV INC                                            RUBY'S OCEANSIDE LTD
 GENERAL PARTNER/LIMITED                           GEORGE ALEXANDER AND J BRADY                             GENERAL PARTNER/LIMITED
 PARTNER                                           GRECO                                                    PARTNER
 4100 MACARTHUR BLVD                               19312 SANT JUDE DRIVE                                    4100 MACARTHUR BLVD
 SUITE 310                                         SANTA ANA, CA 92705-6307                                 SUITE 310
 NEWPORT BEACH, CA 92660-2050                                                                               NEWPORT BEACH, CA 92660-2050




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 72 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RUBY'S PALM SPRINGS                               RUBY'S PALM SPRINGS LTD                                  RUBY'S PASADENA LTD
 ASSOCIATES, LTD                                   GENERAL PARTNER/LIMITED                                  OFFICER DIRECTOR MANAGER OR
 4100 MACARTHUR BLVD.                              PARTNER                                                  AGENT
 SUITE 310                                         4100 MACARTHUR BLVD                                      10109 WHITTWOOD LANE
 NEWPORT BEACH, CA 92660-2050                      SUITE 310                                                WHITTIER, CA 90603-2314
                                                   NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 RUBYS RETAIL BRANDS, LLC                          RUBY'S ROSE CITY ASSOCIATES LTD                          RUBY'S ROSE CITY ASSOCIATES,
 DOUGLAS L. SALISBURY                              OFFICER DIRECTOR MANAGER OR                              LTD
 17042 GILLETTE AVENUE                             AGENT                                                    C/O RON GILLES
 IRVINE, CA 92614-5601                             400 EMERALD BAY                                          908 EMERALD BAY
                                                   SUITE 100                                                LAGUNA BEACH CA 92651-1239
                                                   LAGUNA BEACH, CA 92651-1215

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 RUBY'S SOCAL DINERS LLC                           RUBY'S SPECTRUM, LLC                                     RUBY'S YORBA LINDA LTD
 4100 MACARTHUR BLVD.                              MANAGING MEMBER                                          DOUGLAS S CAVANAUGH/RALPH
 SUITE 310                                         4100 MACARTHUR BLVD.                                     KOSMIDES
 NEWPORT BEACH, CA 92660-2050                      SUITE 310                                                4100 MACARTHUR BLVD
                                                   NEWPORT BEACH, CA 92660-2050                             SUITE 310
                                                                                                            NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 RUDY SOTO                                         RUTAN & TUCKER LLP                                       RUTH GARCIA
 24439 CAMINO RIOJA                                OFFICER DIRECTOR MANAGER OR                              2501 W SUNFLOWER #G7
 LAGUNA NIGUEL, CA 92677-3531                      AGENT                                                    SANTA ANA, CA 92704-7548
                                                   611 ANTON BLV SUITE 1400
                                                   PO BOX 1950
                                                   COSTA MESA, CA 92628-1950

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 RUTH SERVIN                                       RYAN MATTHEW GWIN                                        S AND D COFFEE INC
 3562 41ST                                         6967 OREGON AVE.                                         GREGORY F FISCHER
 SAN DIEGO, CA 92105-3313                          LA MESA, CA 91942-1205                                   1201 N MARKET ST STE 1001
                                                                                                            WILMINGTON, DE 19801-1807

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 SABINE ILEANA ALVARADO                            SABRINA K. ELKINS                                        SABRINA ROBLES
 6050 NEDDY AVE                                    3163 30TH ST.                                            24 VIA HACIENDA
 WOODLAND HILLS, CA 91367-1129                     SAN DIEGO, CA 92104                                      RANCHO SANTA MARGARITA, CA
                                                                                                            92688-8524

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SACA TECHNOLOGIES INC                             SALVADOR BAHENA                                          SAMANTHA GARCIA
 OFFICER DIRECTOR MANAGER                          445 EAST CENTER ST. APT 232                              1427 KURTZ STREET
 OR AGENT                                          ANAHEIM, CA 92805-3287                                   OCEANSIDE, CA 92054-5529
 5101 E LA PALMA AVENUE
 SUITE 2
 ANAHEIM, CA 92807-2056



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 73 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SAMANTHA GORMAN                                   SAMANTHA HERRERA                                         SAMANTHA PROVENCHER
 2814 S. RENE DR.                                  6951 DONNA AVE                                           7025 EL PASEO
 SANTA ANA, CA 92704-6220                          RESEDA, CA 91335-3907                                    LONG BEACH, CA 90815-3507

 RDI - CREDITOR/INVESTOR/POC                       RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR
 ADDRESS                                           SAMANTHA WESTERFIELD                                     SAMIRA CLAROS CRISTALES
 SAMANTHA WESTERFIELD                              TROY WESTERFIELD - GUARDIAN                              2281 W WESTWARD AVE
 3 VIA HUESCA                                      3 VIA HUESCA                                             BANNING, CA 92220-3757
 SAN CLEMENTE CA 92673                             SAN CLEMENTE, CA 92673-6713

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SAN DIEGUITO ANES MED                             SANDRA KARON                                             SANTO CARRANZA
 OFFICER DIRECTOR MANAGER                          17252 BLUE FOX CIRCLE                                    4041 49TH ST APT 4
 OR AGENT                                          HUNTINGTON BEACH, CA 92647-5602                          SAN DIEGO, CA 92105-2063
 PO BOX 25033
 SANTA ANA, CA 92799-5033

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SARA NOELLE KING                                  SARAH FUNK                                               SARAH TAYLOR
 2062 CARFAX AVE.                                  21732 NORTHWOOD LANE                                     16381 ROSEWOOD STREET
 LONG BEACH, CA 90815-3324                         LAKE FOREST, CA 92630-2439                               FOUNTAIN VALLEY, CA 92708-1957

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 SASHA BAKER                                       SAUL GARCIA HERNANDEZ                                    SAUL HERNANDEZ
 1117 ENGLAND STREET, APT C                        735 JOANN ST. #11                                        1102 S DOUGLAS
 HUNTINGTON BEACH, CA 92648                        COSTA MESA, CA 92627-2997                                SANTA ANA, CA 92704-3210

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 SAUL JR ANNETT                                    SCHLEGEL FAMILY TRUST                                    SCOTT & KATIE O'SHEA
 1611 HIGGINS ST                                   ROGER E RILEY                                            MICHAEL O'SHEA & KATIE A O'SHE
 OCEANSIDE, CA 92058-2741                          200 VIA BARCELONA                                        TRUST
                                                   NEWPORT BEACH, CA 92663                                  574 BRAEMAR AVENUE
                                                                                                            NAPERVILLE, IL 60563-1375

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 SCOTT HARRISON MD INC                             SCOTT KAVANAUGH                                          SCOTT WILLIAMS
 OFFICER DIRECTOR MANAGER                          WILLIAM F AND EARLENE PETTY                              3208 PETALUMA AVE.
 OR AGENT                                          9 OLD RANCH RD                                           LONG BEACH, CA 90808-4249
 801 N TUSTIN AVE                                  LAGUNA NIGUEL, CA 92677-9210
 #205
 SANTA ANA, CA 92705-3600

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SEAN WIGHT                                        SEBASTIAN MARTINEZ                                       SEBASTIAN VARGAS
 6401 WARNER AVE #514                              20701 VANOWEN STREET #3                                  3002 LINDA DR.
 HUNTINGTON BEACH, CA 92647-                       WINNETKA, CA 91306-3712                                  OCEANSIDE, CA 92056-4314
 5112




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 74 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SECRETARY OF STATE -                              SERGIO CHAN                                              SERGIO GONZALEZ
 CALIFORNIA                                        8133 SANTA INEZ WAY                                      23301 RIDGE ROUTE DR. SPC#146
 ALEX PADILLA                                      BUENA PARK, CA 90620-3156                                LAGUNA HILLS, CA 92653-1723
 1500 11TH STREET
 SACRAMENTO, CA 95814-5701

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SERGIO ORTIZ                                      SERGIO VELASCO                                           SHANNON KEITH
 14162 DEL AMO AVE.                                9761 BIXBY AVE. H                                        1108 TERMINO AVE. APT. 204
 TUSTIN, CA 92780-5113                             GARDEN GROVE, CA 92841-3751                              LONG BEACH, CA 90804-4152

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SHANNON REILLY JOHNSON                            SHANNON RIVERA                                           SHAQUIRRA L. CHAMBERS
 16342 HOLLYWOOD LN                                25001 KATIE AVE.                                         4065 LOUISIANA ST. APT 7
 HUNTINGTON BEACH, CA 92649-                       LAGUNA HILLS, CA 92653-4322                              SAN DIEGO, CA 92104-6023
 2635

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 SHARED INSIGHT                                    SHARON M KOUMA                                           SHARON VILLAMIL
 1501 N SEPULVEDA BLVD STE E                       KOUMA FAMILY TRUST                                       2501 W. SUNFLOWER AVE UNIT G5
 MANHATTAN BEACH, CA 90266-                        1192 ARDEN DRIVE                                         SANTA ANA, CA 92704-7548
 5132                                              ENCINITAS, CA 92024-5104

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SHAWN RAINWATER                                   SHAWNA CERVERA                                           SHELBY SHEETS
 RAINWATER GRAPHICS                                1734 DENSTONE PL                                         401 CALIFORNIA ST.
 2912 PETALUMA AVE                                 LEMON GROVE, CA 91945-3429                               HUNTINGTON BEACH, CA 92648-
 LONG BEACH, CA 90815-1615                                                                                  4914

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR                                  RDI - CREDITOR/POC ADDRESS
 SHIRIN AMINIAN                                    SHIRLEY JACOBS                                           SHOPS AT MISSION VIEJO, LLC
 21 SANTA VICTORIA AILSE                           22876 TAMORA DRIVE                                       225 W. WASHINGTON STREET
 IRVINE, CA 92606-0862                             LAGUNA NIGUEL CA 92677                                   INDIANAPOLIS, IN 46204-3435

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SHOSHANA A. MILSTEIN                              SIENA FEDAK                                              SIENNA BELL
 5127 BIXEL DR.                                    517 7TH STREET #F                                        200 OLIVE AVE. APT 20
 SAN DIEGO, CA 92115-1124                          HUNTINGTON BEACH, CA 92648-4666                          VISTA, CA 92083-4944

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SIERRA MONTENEGRO                                 SIERRA PHILLIPS                                          SIERRA RENEE HAMILTON
 39 EASTMONT                                       19361 BROOKHURST ST.                                     P.O. BOX 516
 IRVINE, CA 92604-3318                             HUNTINGTON BEACH, CA 92646-2924                          CABAZON, CA 92230-0516

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SILVER & FREEDMAN INC.                            SILVER & FREEDMAN INC.                                   SILVERIO URBE
 JOHN M WEBSTER, AGENT                             OFFICER, DIRECTOR, MANAGER,                              291 AVOCADO B2
 1925 CENTURY PARK EAST                            AGENT                                                    COSTA MESA, CA 92627-1611
 SUITE 200                                         2029 CENTURY PARK EAST
 LOS ANGELES, CA 90067-2742                        19TH FLOOR
                                                   LOS ANGELES, CA 90067-2934


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 75 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SIMPSON EMILY                                     SOCAL GAS                                                SOCAL GAS
 1409 CHURCH ST                                    CENTRALIZED CORRESPONDENCE                               PO BOX C
 BARSTOW, CA 92311-5524                            PO BOX 3150                                              MONTEREY PARK, CA 91754-0932
                                                   MONTEREY PARK, CA 91756-0001

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 SOCAL OFFICE TECH INC                             SOERENSEN GARCIA ADVOGADOS                               SOUTH COAST PLAZA LP
 DBA MWB BUSINESS SERVICES                         ASSOC                                                    OFFICER DIRECTOR MANAGER OR
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              AGENT
 OR AGENT                                          AGENT                                                    3315 FAIRVIEW ROAD
 MBS COPY PROD FILE 50897                          RUA DA QUITANDA                                          COSTA MESA, CA 92626-1610
 LOS ANGELES, CA 90074-6002                        187/8 ANDAR - CENTRO
                                                   RIO DE JANEIRO RJ 20091-005

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SOUTH COAST PLAZA, LP                             SOUTHERN CALIFORNIA EDISON                               SOUTHERN CALIFORNIA EDISON
 PARTNER, MEMBER, AGENT                            PO BOX 300                                               PO BOX 6400
 PO BOX 54876                                      ROSEMEAD, CA 91770-0300                                  RANCHO CUCAMONGA, CA 91729-
 LOS ANGELES, CA 90074-4876                                                                                 6400

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SOUTHERN GLAZERS WINE &                           SPECTRUM ENTERPRISE                                      SPELLBOUND DEVELOPMENT
 SPIRITS LLC                                       OFFICER DIRECTOR MANAGER OR                              GROUP, INC.
 OFFICER DIRECTOR MANAGER                          AGENT                                                    OFFICER, DIRECTOR, MANAGER,
 OR AGENT                                          2551 BULLES VIEW DRIVE                                   AGENT
 FILE 56002                                        HERNDON, VA 20171-5298                                   PO BOX 1639
 LOS ANGELES, CA 90074-6002                                                                                 NEWPORT BEACH, CA 92659-1639

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SPENCER DENNIS                                    SPENDIFFERENCE LLC                                       SPINELLO PROPERTY
 3182 COUNTRY CLUB DRIVE                           OFFICER DIRECTOR MANAGER OR                              MANAGEMENT, INC.
 COSTA MESA, CA 92626-2344                         AGENT                                                    AGENT OF SERVICE, GREGORY R.
                                                   2000 CLAY STREET                                         OLESON
                                                   SUITE 300                                                74-830 HWY 111
                                                   DENVER, CO 80211-5171                                    SUITE 200
                                                                                                            INDIAN WELLS, CA 92210

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 SPINELLO PROPERTY                                 STACEY'S REFRIGERATION AND AIR                           STACY L TEAGNO
 MANAGEMENT, INC.                                  CONDITIO                                                 32448 ENRIQUETA CIRCLE
 OFFICER, DIRECTOR, AGENT                          PO BOX 232                                               TEMECULA, CA 92592-1158
 68931 ADELINA ROAD                                DESERT HOT SPRINGS, CA 92240-
 CATHEDRAL CITY, CA 92234                          0232

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 STACY REED                                        STAR WEST PARKWAY MALL LP                                STATE BOARD OF EQUALIZATION
 3301 FALCON AVE.                                  OFFICER DIRECTOR MANAGER OR                              ACCOUNT INFORMATION GROUP,
 SIGNAL HILL, CA 90755-4811                        AGENT                                                    MIC: 29
                                                   PO BOX 844767                                            PO BOX 942879
                                                   LOS ANGELES, CA 90084-4767                               SACRAMENTO, CA 94279-0029



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 76 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 STEPHAN H JOHNSON MD INC                          STEPHANIE GUZMAN                                         STEPHANIE H. MEYERS
 OFFICER DIRECTOR MANAGER                          82165 DR. CARREON BLVD 13C2                              3665 NEEDLES HIGHWAY APT 31E
 OR AGENT                                          INDIO, CA 92201-5898                                     LAUGHLIN, NV 89029-0216
 1441 AVOCADO AVENUE
 SUITE 206
 NEWPORT BEACH, CA 92660-7703

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 STEPHANIE KANNAR                                  STEPHANIE N MCCLELLAN MD INC                             STEPHANIE TEMPLE
 633 ELAINE AVE                                    OFFICER DIRECTOR MANAGER OR                              4740 WARNER AVE. #206
 OCEANSIDE, CA 92057-3540                          AGENT                                                    HUNTINGTON BEACH, CA 92649-
                                                   1411 AVOCADO                                             5028
                                                   SUITE 205
                                                   NEWPORT BEACH, CA 92660

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 STEPHANIE VERONIQUE                               STEPHEN C. DURINGER                                      STEPHEN JOHN MISCH
 LANCASTER                                         EDWARD L. LAIRD                                          C/O CHIHIRO FUJIKAWA
 4998 ASHMEAD DRIVE                                DURINGER LAW GROUP, INC.                                 1319 CORTE ALEMANO
 HEMET, CA 92544-7817                              181 S. OLD SPRINGS RD., 2ND FLOOR                        COSTA MESA, CA 92626-1664
                                                   ANAHEIM, CA 92808-1247

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 STEVE & SANDRA SULTANOFF                          STEVE CHU                                                STEVE MISCH
 9 GALENA                                          3902 SANTA ANITA LN                                      31442 PASEO DE LA PLAYA
 IRVINE CA 92602                                   YORBA LINDA, CA 92886-7015                               LAGUNA NIGUEL CA 92677

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 STEVEN C KISER                                    STORMIE SADLER                                           STRAUB DISTRIBUTING COMPANY
 366 SAN MIGUEL DRIVE                              37153 WINGED FOOT DR.                                    OFFICER DIRECTOR MANAGER OR
 SUITE 312                                         BEAUMONT, CA 92223-8010                                  AGENT
 NEWPORT BEACH, CA 92660-7810                                                                               4633 E LA PALMA AVENUE
                                                                                                            ANAHEIM, CA 92807-1909

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 STYLES HART                                       SUGUI TEAPILA                                            SUMMER MAGANN
 4303 PALO VERDE AVE                               67185 MEDANO RD                                          277 STARBOARD CT.
 LAKEWOOD, CA 90713-2948                           PALM SPRINGS, CA 92262                                   SAN JACINTO, CA 92583-6547

 RDI - CREDITOR                                    RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 SUPERIOR PRESS                                    ADDRESS                                                  SYDNEY ALESSA MEINER
 OFFICER DIRECTOR MANAGER                          SUSAN DEMILLE                                            5811 FURNACE CREEK RD.
 OR AGENT                                          20202 SW CYPRESS STREET                                  YORBA LINDA, CA 92886-6021
 9440 NORWALK BLVD                                 NEWPORT BEACH CA 92660
 SANTA FE SPRINGS, CA 90670-
 2928




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 77 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 SYDNEY FORD                                       SYDNEY P. CONN                                           SYDNEY PESNEC
 8361 FRIESLAND DR.                                528 LAKETREE CT.                                         7388 MARINA PACIFICA DR. NORTH
 HUNTINGTON BEACH, CA 92647-                       BOULDER CITY, NV 89005-1115                              LONG BEACH, CA 90803
 6305

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 SYDNIE R. HARDER                                  SYNCHRONY BANK                                           T RANDOLPH HOWATT
 22 FLAMINGO CT.                                   C/O PRA RECEIVABLES                                      27 INDIAN ROCK ROAD
 LAGUNA NIGUEL, CA 92677-5167                      MANAGEMENT, LLC                                          SAN ANSELMO, CA 94960-1421
                                                   PO BOX 41021
                                                   NORFOLK VA 23541-1021

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 TAD BELSHE                                        TAI INTERNATIONAL PATENT & LAW                           TALIA WATTS
 25316 STAYSAIL DR.                                OFF.                                                     459 ORANGE AVE. APT. 11
 DANA POINT, CA 92629-1437                         PARTNER, OFFICER, DIRECTOR,                              LONG BEACH, CA 90802-1723
                                                   AGENT
                                                   9TH FL., NO. 112, SEC. 2,
                                                   CHANG-AN E. RD.
                                                   TAIPEI 104, TAIWAN, R.O.C.

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 TALLIS DAWSON                                     TAMARA SCHERBOVSKY                                       TAMMY PALACIOS (BILLIEU )
 19234 SEABROOK LANE                               159 BRIARWOOD LN                                         910 DEL DIOS RD #63
 HUNTINGTON BEACH, CA 92648-                       ALISO VIEJO, CA 92656-2967                               ESCONDIDO, CA 92029-2249
 5520

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TANER LARISON                                     TANNER KAUFMAN                                           TAORMINA CONTROLS, LLC
 4235 RUTGERS AVE.                                 5443 COLDBROOK AVE                                       WILLIAM C. TAORMINA, MANAGER
 LONG BEACH, CA 90808-1629                         LAKEWOOD, CA 90713-1435                                  128 W. SYCAMORE
                                                                                                            ANAHEIM, CA 92805-2603

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TAORMINA FAMILY VENTURE                           TAORMINA MANAGEMENT, LLC                                 TARA COFFEY
 FUND, LLC                                         WILLIAM C. TAORMINA, MANAGER                             6102 MEDFORD DRIVE
 OFFICER, DIRECTOR, MANAGER,                       128 W. SYCAMORE                                          HUNTINGTON BEACH, CA 92647-
 AGENT                                             ANAHEIM, CA 92805-2603                                   2417
 128 W. SYCAMORE
 ANAHEIM, CA 92805-2603

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TAWNI WALZ                                        TAYLOR ELIZONDO                                          TAYLOR HEINZ
 19072 E. COUNTRY HALLOW                           7026 QUAKERTOWN AVE.                                     12595 15TH ST
 ORANGE, CA 92869-3154                             WINNETKA, CA 91306-3642                                  YUCAIPA, CA 92399-1737

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TAYLOR NICHOLSON                                  TEGAN ROBERTS                                            TEODORO APANCO
 6465 SAN ANDRES AVE.                              10797 LA FONDA CIRCLE                                    5322 KENT AVE
 CYPRESS, CA 90630-5323                            FOUNTAIN VALLEY, CA 92708-3917                           RIVERSIDE, CA 92503-2429



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 78 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TERMINEX PROCESSING CENTER                        TERRY GRUBER                                             TERRY N GLOVER JR.
 OFFICER DIRECTOR MANAGER                          25812 SYCAMORE LANE                                      694 MICHIGAN AVE
 OR AGENT                                          LAGUNA HILLS, CA 92653-5416                              BEAUMONT, CA 92223-2356
 PO BOX 742592
 CINCINNATI, OH 45274-2592

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TESS NALEZNY                                      TESSIA GUAJARDO                                          TESSY CRANFORD
 4812 TANGLEWOOD AVE.                              23342 VIA BAHIA                                          4314 TEMECULA ST.
 ANAHEIM, CA 92807-1020                            MISSION VIEJO, CA 92691-2116                             SAN DIEGO, CA 92107-1149

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 THADDEUS W SMITH &                                THALIA GARCIA                                            THALIA VIVAS
 ASSOCIATES                                        3851 SHERBOURNE DR. APT. O                               1306 LINDSEY
 INSURANCE SERVICES                                OCEANSIDE, CA 92056-3346                                 SAN JACINTO, CA 92583-5271
 OFFICER DIRECTOR MANAGER
 OR AGENT
 3151 AIRWAY AVE A2
 COSTA MESA, CA 92626-4620

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 THE BRETHREN INC                                  THE DOT PRINTER INC                                      THE IRVINE COMPANY LLC
 DBA FIRE SAFTEY FIRST                             OFFICER DIRECTOR MANAGER OR                              OFFICER DIRECTOR MANAGER OR
 OFFICER DIRECTOR MANAGER                          AGENT                                                    AGENT
 OR AGENT                                          2424 MCGAW AVENUE                                        100 INNOVATION DRIVE
 1170 E FRUIT STREET                               IRVINE, CA 92614-5834                                    IRVINE, CA 92617-3207
 SANTA ANA, CA 92701-4205

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 THE IRVINE COMPANY LLC                            THE IRVINE COMPANY LLC                                   THE IRVINE COMPANY RETAIL
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              PROP.
 OR AGENT                                          AGENT                                                    ATTN. GENERAL COUNSEL
 550 NEWPORT CENTER DRIVE                          PO BOX 840380                                            100 INOVATION DRIVE
 NEWPORT BEACH, CA 92660-7010                      LOS ANGELES, CA 90084-0380                               IRVINE, CA 92617-3203

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 THE NATIONAL COMPANIES                            THE RUBY DOOBY FOUNDATION                                THE RUBY RESTAURANT GROUP
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              4100 MACARTHUR BLVD.
 OR AGENT                                          AGENT                                                    SUITE 310
 15505 CORNET AVENUE                               4100 MACARTHUR BLVD                                      NEWPORT BEACH, CA 92660-2050
 SANTA FE SPRINGS, CA 90670-                       SUITE 310
 5511                                              NEWPORT BEACH, CA 92660-2050

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 THEODORE A. BROEDLOW                              THEODORE BROEDLOW                                        THOMAS & CARYLE FERGUSON
 28 POINT LOMA DRIVE                               238 POINT LOMA DRIVE                                     4221 DEVON CIRCLE
 CORONA DEL MAR, CA 92625-                         ALISO VIEJO, CA 92656                                    CYPRESS CA 90630
 1026




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 79 of 83


 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR/INVESTOR/POC                              RDI - CREDITOR
 THOMAS & COLLEEN PADDOCK                          ADDRESS                                                  THOMAS AND KRISTEN HYLTON
 200 SAPPHIRE AVENUE                               THOMAS & COLLEEN PADDOCK                                 9 CANDLEBUSH
 NEWPORT BEACH CA 92662                            2815 MAPLE COVE DRIVE                                    IRVINE, CA 92603-3702
                                                   BOUNTIFUL, UT 84010

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 THOMAS BORCHARD                                   THOMAS ERNEST ZAMPAS                                     THOMAS FERGUSON
 BORCHARD & CALLAHAN, APC                          2854 E SIERRA DRIVE                                      4221 DEVON CIRCLE
 25909 PALA, SUITE 300                             THOUSAND OAKS, CA 91362-3740                             CYPRESS, CA 90630-2713
 MISSION VIEJO, CA 92691-2778

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 THOMAS G BLACK JR                                 THOMAS ZAMPAS                                            THOMSON & THOMSON INC
 DBA TLC COMMUNICATIONS                            5613 PASEO DE PABLO                                      DBA THOMSON COMPUMARK
 OFFICER DIRECTOR MANAGER                          TORRANCE, CA 90505                                       OFFICER DIRECTOR MANAGER OR
 OR AGENT                                                                                                   AGENT
 5532 SUGAR MAPLE WAY                                                                                       PO BOX 71892
 FONTANA, CA 92336-5913

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TIANNA GUAJARDO                                   TIERNEY PUBLISHING INC                                   TIFFANY BILLINGSLEY
 25212 STOCKPORT ST.                               OFFICER DIRECTOR MANAGER OR                              1425 S. VIA SOLEDAD
 LAGUNA HILLS, CA 92653-4964                       AGENT                                                    PALM SPRINGS, CA 92264-8460
                                                   1100 N TUSTIN AVENUE
                                                   SUITE 101
                                                   ANAHEIM, CA 92807-1730

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TIFFANY STEINLECHNER                              TIFFANY TRAN                                             TIGER NATURAL GAS INC
 1610 TAMARISK RD.                                 5401 E ANAHEIM RD.                                       OFFICER DIRECTOR MANAGER OR
 PALM SPRINGS, CA 92262-5869                       LONG BEACH, CA 90815-4300                                AGENT
                                                                                                            1422 E 71 ST SUITE J
                                                                                                            TULSA, OK 74136-5060

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 TIKOWANNA KATHRYN HIGH                            TIM VERPLANK DBA CLEAR                                   TIME WARNER CABLE
 819 UNIVERSITY AVE.                               EXCELLENCE                                               OFFICER DIRECTOR MANAGER OR
 SAN DIEGO, CA 92103-3204                          WINDOW CLEANING                                          AGENT
                                                   16852 GREEN ST APT 104                                   PO BOX 223085
                                                   HUNTINGTON BEACH, CA 92649-3540                          PITTSBURGH, PA 15251-2085

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR                                           RDI - CREDITOR
 TIMOTHY AND BROOK BUTLER                          TIMOTHY KELLEY MD INC                                    TONI VALENTINA TABIEROS
 TRUST                                             OFFICER DIRECTOR MANAGER OR                              10905 EL DOMINO AVE.
 BROOK D AND TIMOTHY J                             AGENT                                                    FOUNTAIN VALLEY, CA 92708-3907
 BUTLER                                            PO BOX 15191
 511 GARDENDALE RD                                 NEWPORT BEACH, CA 92659-5191
 ENCINITAS, CA 92024-1950




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 80 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TONYA CORDELL                                     TPX COMMUNICATIONS                                       TRISTAN GLOSSENGER
 101 HUNTINGTON BLVD. #4                           OFFICER DIRECTOR MANAGER OR                              243 DOUGLAS DRIVE
 HUNTINGTON BEACH, CA 92648-                       AGENT                                                    OCEANSIDE, CA 92058-7834
 5224                                              PO BOX 50913
                                                   SAN DIEGO, CA 92150-9013

 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR
 TRUDY GROTH                                       TRUE HEALTH DIAGNOSTICS                                  TULLIO J. RIZZO
 31008 ALISO CIRCLE                                OFFICER DIRECTOR MANAGER OR                              28701 POINT LOMA
 LAGUNA BEACH CA 92651-8132                        AGENT                                                    LAGUNA NIGUEL CA 92677
                                                   PO BOX 205401
                                                   DALLAS, TX 75320-5401

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 TYLER LOGUE                                       TYSON A BOARDS                                           UCLA MEDICAL GROUP PATIENT
 19822 BROOKHURST APT 6D                           6250 HOLABIRD ST. APT 20                                 PAY
 HUNTINGTON BEACH, CA 92646-                       SAN DIEGO, CA 92120-3547                                 OFFICER DIRECTOR MANAGER OR
 4215                                                                                                       AGENT
                                                                                                            PO BOX 748156
                                                                                                            LOS ANGELES, CA 90074-8156

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 UL LLC                                            ULISES CASTELO                                           UNIQUE MARIE SWEETEN
 OFFICER DIRECTOR MANAGER                          2069 WALLACE AVE, APT. #C                                BALLESTEROS
 OR AGENT                                          COSTA MESA, CA 92627-2951                                17100 OAK LANE #9
 32097 COLLECTION CENTER                                                                                    HUNTINGTON BEACH, CA 92647-
 DRIVE                                                                                                      5856
 CHICAGO, IL 60693-0001

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 UNITED STATES ATTORNEY'S                          UNITED STATES DEPARTMENT OF                              UPS INC
 OFFICE                                            JUSTICE                                                  OFFICER DIRECTOR MANAGER OR
 FEDERAL BULDING, ROOM 7516                        BEN FRANKLIN STATION                                     AGENT
 300 NORTH LOS ANGELES                             PO BOX 683                                               PO BOX 894820
 STREET                                            WASHINGTON, DC 20044-0683                                LOS ANGELES, CA 90189-4820
 LOS ANGELES, CA 90012-3336

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 URBANO CUAHUIZO                                   US AIR CONDITIONING                                      US DEPARTMENT OF LABOR
 493 E. VISTA CHINO APT 9                          OFFICER DIRECTOR MANAGER OR                              200 CONSTITUTION AVENUE NW
 PALM SPRINGS, CA 92262-3220                       AGENT                                                    WASHINGTON, DC 20210-0002
                                                   4517 BIRCHWOOD AVENUE
                                                   SEAL BEACH, CA 90740-3112

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 US DEPARTMENT OF LABOR                            US FOODS INC                                             US SECURITIES AND EXCHANGE
 OSHA REGION 9                                     REGISTERED AGENT                                         COMMIS
 SAN FRANCISCO FEDERAL                             SECRETARY OF STATE TOWNSEND                              ATTN BANKRUPTCY COUNSEL
 BUILDING                                          BLDG.                                                    444 SOUTH FLOWER STREET
 90 7TH STREET SUITE 18100                         SUITE 4                                                  SUITE 900
 SAN FRANCISCO, CA 94103-6719                      DOVER, DE 19901-1234                                     LOS ANGELES, CA 90071-2934


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 81 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 VALERIE ANN CASTILLO                              VALERIE BELTRAN                                          VALERIE SOTO DAVILA
 4671 VIA LOMA LINDA                               912 GLENDORA DR.                                         2320 FLORIDA ST. #12
 YORBA LINDA, CA 92886-3027                        OCEANSIDE, CA 92057-2639                                 HUNTINGTON BEACH, CA 92648-
                                                                                                            5932

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 VALORIE VILLEGAS                                  VANESSA BEDOLLA                                          VAR RESOURCES INC
 1164 W COTTONWOOD RD                              324 MAGDALENA DR.                                        OFFICER DIRECTOR MANAGER OR
 BANNING, CA 92220-4310                            OCEANSIDE, CA 92057-6603                                 AGENT
                                                                                                            2330 INTERSTATE 30
                                                                                                            SEAGOVILLE, TX 75159

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 VERIZON COMMUNICATIONS                            VERIZON WIRELESS                                         VERONICA CABALLERO
 OFFICER DIRECTOR MANAGER                          OFFICER DIRECTOR MANAGER OR                              6881 SHANNON DRIVE
 OR AGENT                                          AGENT                                                    HUNTINGTON BEACH, CA 92647-
 PO BOX 660108                                     PO BOX 660108                                            3167
 DALLAS, TX 75266-0108                             DALLAS, TX 75266-0108

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 VERONICA HERNANDEZ                                VIANNEY GARCIA                                           VICTOR CARBAJAL
 4444 SUNNY DUNES #4                               51063 29TH PLAMS HWY #14                                 900 N CHERRY ST
 PALM SPRINGS, CA 92264-1467                       MORONGO VALLEY, CA 92256-9483                            BANNING, CA 92220-2712

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 VICTOR CERVANTES                                  VICTOR LOREDO                                            VICTOR TORRES
 1435 SHOSHONE ST. APT. A                          3142 MENLO AVE                                           421 E 16TH ST. #101
 OCEANSIDE, CA 92058-2632                          SAN DIEGO, CA 92105-4432                                 SANTA ANA, CA 92701-7716

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 VICTORIA GONZALEZ                                 VICTORIA GUAJARDO                                        VICTORIA TORHILD CHRISTIANSEN
 3200 W5TH ST #405                                 24901 MONTE VERDE                                        3041 COOLIDGE AVENUE
 SANTA ANA, CA 92703-1842                          LAGUNA NIGUEL, CA 92677-1558                             COSTA MESA, CA 92626-2872

 RDI - CREDITOR                                    RDI - CREDITOR                                           RTD 09/04/20 UTF
 VINCENT S AND MARION L                            VIRGILIO ADAME                                           RDI - CREDITOR/INVESTOR
 PALLOTTA                                          10271 KERN AVE                                           VIRGINA L. FRANKS
 72 GROVE AVENUE                                   GARDEN GROVE, CA 92843-5007                              3244 SAN AMADEO-UNIT 3C
 LEOMINSTER, MA 01453-0288                                                                                  LAGUNA WOODS CA 92637

 RTD 07/27/20 UTF (DECEASED)                       RDI - CREDITOR                                           RDI - CREDITOR
 RDI - CREDITOR/INVESTOR                           VIRGINIA M GORDON                                        VIVIANA REYNA
 VIRGINIA KROHA                                    THE GORDON TRUST                                         411 ENCLAVE CIRCLE #311
 31114 FLYING CLOUD DRIVE                          606 18TH STREET                                          COSTA MESA, CA 92626-8152
 LAGUNA NIGUEL CA 92677                            HUNTINGTON BEACH, CA 92648-3808

 RDI - CREDITOR                                    RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 VIVIEN K BURT AND                                 WALDEMAR I MANCILLA SERRANO                              WALTER ORTEGA
 MADELEINE S KLEINMAN                              948 CHEYENNE ST                                          7451 WARNER AVE. #E211
 3935 HOLLYLINE AVENUE                             COSTA MESA, CA 92626                                     HUNTINGTON BEACH, CA 92647-
 SHERMAN OAKS, CA 91423-4603                                                                                5494


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 82 of 83


 RDI - CREDITOR/INVESTOR                           RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 WARD STENNETT                                     WASSERTROM COMPANY INC                                   WASTE MANAGEMENT OF
 1320 SO GERTRUDA AVE.                             OFFICER DIRECTOR MANAGER OR                              CALIFORNIA, INC.
 REDONDO BEACH CA 90277                            AGENT                                                    BANKRUPTCY DEPARTMENT
                                                   477 S FRONT STREET                                       2625 W GRANDVIEW RD STE 150
                                                   COLUMBUS, OH 43215-5625                                  PHOENIX, AZ 85023-3109

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/INVESTOR/POC
 WATER HEATER MAN INC                              WEST PACIFIC MEDICAL                                     ADDRESS
 OFFICER DIRECTOR MANAGER                          LABORATORY                                               WILIAM & JEANNETTE SIMEK
 OR AGENT                                          OFFICER DIRECTOR MANAGER OR                              17342 LA MESA LANE
 570 W FREEDOM AVENUE                              AGENT                                                    HUNTINGTON BEACH CA 92647
 ORANGE, CA 92865-2530                             PO BOX 144405
                                                   AUSTIN, TX 78714-4405

 RTD 12/31/20 UTF                                  RDI - CREDITOR                                           RDI - CREDITOR
 RDI - CREDITOR/INVESTOR                           WILLIAM AND JEANNETTE M SIMEK                            WILLIAM EKBERG
 WILLIAM & JUDY KELLY                              THE WILLIAM J AND JEANNETTE M                            17941 FERNPOINT CR.
 30 JOYA DRIVE                                     SIMEK TRUST                                              HUNTINGTON BEACH, CA 92647-
 PALM DESERT CA 92260                              17342 LA MESA LANE                                       6446
                                                   HUNTINGTON BEACH, CA 92647-6145

 RDI - CREDITOR                                    RTD 01/04/20 UTF                                         RDI - CREDITOR/INVESTOR/POC
 WILLIAM F & RITA A HARNACKER                      RDI - CREDITOR/INVESTOR                                  ADDRESS
 HARNACKER REVOCABLE TRUST                         WILLIAM F. AND EARLENE PETTY                             WILLIAM F. AND EARLENE PETTY
 1171 VIA ARGENTINA                                403 CARLISLE COURT                                       SCOTT KAVANAUGH
 VISTA, CA 92081-6342                              THE VILLAGES FL 32162                                    9 OLD RANCH ROAD
                                                                                                            LAGUNA NIGUEL, CA 92677

 RDI - CREDITOR/INVESTOR                           RTD 12/29/20 UTF                                         RDI - CREDITOR
 WILLIAM G FREITAG                                 RDI - CREDITOR/INVESTOR                                  WILLIAM L AND JUDY KELLY
 WILLIAM G FREITAG REVOCABLE                       WILLIAM G. FREITAG                                       30 JOYA DRIVE
 TRUST                                             78571 ALLIANCE WAY                                       PALM DESERT, CA 92260-0327
 114 CLEBURNE PASS                                 PALM DESERT CA 92211
 GEORGETOWN, TX 78633-5473

 RDI - CREDITOR/POC ADDRESS                        RDI - CREDITOR/POC ADDRESS                               RDI - CREDITOR
 WILLIAM M CROSBY                                  WILLIAM M CROSBY                                         WILLIAM S AND MYRNA A WRIGHT
 ACQUIRED FROM JOSEPH SCOTT                        LAW OFFICE OF WILLIAM M CROSBY                           3900 TOPSIDE LANE
 CROSBY                                            13522 NEWPORT AVENUE, SUITE 201                          CORONA DEL MAR, CA 92625-1628
 LAW OFFICE OF WILLIAM M                           TUSTIN, CA 92780-3707
 CROSBY
 13522 NEWPORT AVENUE, SUITE
 201
 TUSTIN, CA 92780-3707




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
       Case 8:18-bk-13311-SC                     Doc 1125 Filed 08/02/21 Entered 08/02/21 15:10:23                                       Desc
                                                  Main Document    Page 83 of 83


 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 WILLIAM SIMEK FAMILY TRUST                        WSK CONSTRUCTION INC                                     XENA PRINCESS JOUDI
 17342 LA MESA LN                                  DBA WAGNER SURE KLEEN                                    4740 WARNER AVENUE #108
 HUNTINGTON BEACH, CA 92647-                       OFFICER DIRECTOR MANAGER OR                              HUNTINGTON BEACH, CA 92649-
 6145                                              AGENT                                                    5004
                                                   1842 MOORPARK DRIVE
                                                   BREA, CA 92821-6045

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR/POC ADDRESS
 XEROX FINANCIAL SERVICES                          YAHAIRA PENALOZA                                         YELP INC.
 OFFICER, DIRECTOR, MANAGER,                       2290 COLLEGE AVE. APT. B2                                C/O SZABO ASSOCIATES, INC.
 AGENT                                             COSTA MESA, CA 92627-1946                                3355 LENOX ROAD NE, SUITE 945
 PO BOX 202882                                                                                              ATLANTA, GA 30326-1357
 DALLAS, TX 75320-2882

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 YOLANDA GARCIA                                    YOUNG ELECTRIC SIGN COMPANY                              YOVANI GUTIERREZ
 7632 AMBERLEAF CIRCLE APT. 1                      YESCO LLC DBA YESCO SIGNS LLC                            2088 GREENBRIER DRIVE
 HUNTINGTON BEACH, CA 92648-                       OFFICER DIRECTOR MANAGER OR                              OCEANSIDE, CA 92054-3445
 1858                                              AGENT
                                                   PO BOX 11676
                                                   TACOMA, WA 98411-6676

 RDI - CREDITOR                                    RDI - CREDITOR                                           RDI - CREDITOR
 YPO GOLD SOUTHERN                                 YUKI TENG                                                ZACH BARTON
 CALIFORNIA CHAPTE                                 4220 W 1ST ST #211                                       1227 E. OCEAN BLVD UNIT 310
 OFFICER DIRECTOR MANAGER                          SANTA ANA, CA 92703-4043                                 LONG BEACH, CA 90802-5838
 OR AGENT
 PO BOX 373
 HUNTINGTON BEACH, CA 92648-
 0373

 RDI - CREDITOR                                    RDI - CREDITOR
 ZOEE GALLEGO                                      ZOJIRUSHI AMERICA CORPORATION
 7402 COHO DRIVE #111                              OFFICER DIRECTOR MANAGER OR
 HUNTINGTON BEACH, CA 92648-                       AGENT
 2430                                              19310 PACIFIC GATEWAY DRIVE
                                                   SUITE 101
                                                   TORRANCE, CA 90502-1031




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4819-2935-5410, v. 1
